



Exhibit 10.1
DEL MAR CORPORATE CENTER
OFFICE LEASE
This Office Lease (the "Lease"), dated as of the date set forth in Section 1 of
the Summary of Basic Lease Information (the "Summary"), below, is made by and
between KILROY REALTY, L.P., a Delaware limited partnership ("Landlord"), and
EVOFEM BIOSCIENCES, INC., a Delaware corporation ("Tenant").
SUMMARY OF BASIC LEASE INFORMATION
TERMS OF LEASE
DESCRIPTION
1. Date:
October 3, 2019
2. Premises:
   (Article 1)
 
2.1 Building:
That certain six (6)-story, "Class-A" office building (the "Building"), located
at 12400 High Bluff Drive, San Diego, California 92130, which Building contains
209,220 rentable (194,909 usable) square feet of space.
2.2 Premises:
Approximately 24,474 rentable (22,430 usable) square feet of space located on
the sixth (6th) floor of the Building and commonly known as Suite 600,
consisting of (i) the area within the Premises that is currently subleased by
Tenant pursuant to the "Sublease" (as defined in Section 1.1.2 below) (the
"Phase 2 Premises"), and (ii) the area within the Premises that is not currently
subleased by Tenant (the "Phase 1 Premises"). The Phase 2 Premises and the Phase
1 Premises are collectively referred to herein as the "Premises", and are
depicted on Exhibit A to the Office Lease.
2.3 Project:
The Building is the principal component of an office project known as "Del Mar
Corporate Centre," as further set forth in Section 1.1.2 of this Lease.
3. Lease Term
(Article 2):
 
3.1 Length of Term:
Approximately five (5) years and six (6) months.
3.2 Lease Commencement Date:
April 1, 2020.
3.3 Lease Expiration Date:
September 30, 2025
3.4 Option Term:
One (1) five (5)-year option to renew, as more particularly set forth in
Section 2.2 of this Lease.




4. Base Rent (Article 3):
 
Period During Lease Term
Annual
Base Rent*
Monthly
Installment 
of Base Rent*
Monthly
Rental Rate
per Rentable 
Square Foot*
Lease Commencement Date – March 31, 2021
$1,439,071.20◊
 
$119,922.60◊


$4.90**
April 1, 2021 – March 31, 2022
$
1,482,243.34
 


$123,520.28


$5.05**
April 1, 2022 – March 31, 2023
$
1,526,710.64
 


$127,225.89


$5.20**








--------------------------------------------------------------------------------





April 1, 2023 – March 31, 2024
$
1,572,511.96
 


$131,042.66


$5.35**
April 1, 2024 – March 31, 2025
$
1,619,687.31
 


$134,973.94


$5.51**
April 1, 2025 – September 30, 2026
$
1,668,277.93
 


$139,023.16


$5.68**
* The initial Monthly Installment of Base Rent amount was calculated by
multiplying the initial Monthly Rental Rate per Rentable Square Foot amount by
the number of rentable square feet of space in the Premises, and the initial
Annual Base Rent amount was calculated by multiplying the initial Monthly
Installment of Base Rent amount by twelve (12). In all subsequent Base Rent
payment periods during the Lease Term commencing on the first (1st) day of the
full calendar month that is Lease Month 13, the calculation of each Monthly
Installment of Base Rent amount reflects an annual increase of three percent
(3%) and each Annual Base Rent amount was calculated by multiplying the
corresponding Monthly Installment of Base Rent amount by twelve (12).
◊ Note that for the first twelve (12) months of the Lease Term, Tenant’s Base
Rent obligation has been calculated as if the Premises contained only 15,784
rentable square feet as a result of the abated Base Rent attributable to the
Phase 1 Premises as set forth in Section 3.2. Such calculation shall not affect
Tenant’s right to use the entire Premises, or Tenant’s obligations under this
Lease with respect to the entire Premises, including without limitation,
Tenant’s obligation to pay Tenant’s Share of Direct Expenses with respect to the
Premises which shall be as provided in this Lease; provided that if Landlord
fails to deliver possession of the Phase 1 Premises to Tenant in the condition
required by this Lease by the Lease Commencement Date, then (i) Tenant’s Share
of Direct Expenses shall be calculated based solely on the rentable area of the
Phase 2 Premises until delivery of the Phase 1 Premises occurs, and (ii) the
corresponding "Rent Abatement Period" shall be extended on a day-for-day period
for each day of such delay.
** The amounts identified in the column entitled "Monthly Rental Rate per
Rentable Square Foot" are rounded amounts and are provided for informational
purposes only.
5. Base Year
(Article 4):
Calendar year 2020; provided, however, electricity and gas for the Premises are
separately metered and directly paid for by Tenant to the applicable utility
provider or, at Landlord's option, to Landlord.
6. Tenant's Share
(Article 4):
Approximately 11.6978%, subject to the provisions of Article 4.


7. Permitted Use
(Article 5):
Tenant shall use the Premises solely for general office use and uses incidental
thereto (the "Permitted Use"); provided, however, that notwithstanding anything
to the contrary set forth hereinabove, and as more particularly set forth in the
Lease, Tenant shall be responsible for operating and maintaining the Premises
pursuant to, and in no event may Tenant's Permitted Use violate, (A) Landlord's
"Rules and Regulations," as that term is set forth in Section 5.2 of this Lease,
(B) all "Applicable Laws," as that term is set forth in Article 24 of this
Lease, (C) all applicable zoning, building codes and the "CC&Rs," as that term
is set forth in Section 5.3 of this Lease, and (D) first-class office standards
in the market in which the Project is located.
8. Letter of Credit
(Article 21):
Initially, Seven Hundred Fifty Thousand and 00/100 Dollars ($750,000.00),
subject to the terms of Article 21.
9. Parking Pass Ratio
(Article 28):
Four (4) unreserved parking passes for every 1,000 usable square feet of the
Premises of which, at Tenant's discretion from time to time, a total of up to
twenty-five (25) passes shall be for the use of a reserved parking space,
comprised of up to six (6) passes for the use of a reserved parking space at a
rate of $150 per month per space, and up to nineteen (19) passes for the use of
a reserved parking space at a rate of $100 per month per space, subject to the
terms of Article 28 of this Lease.








--------------------------------------------------------------------------------





10. Address of Tenant
(Section 29.18):
Evofem Biosciences, Inc.
12400 High Bluff, Suite 600
San Diego, California 92207
Attention: Jay File, Chief Financial Officer
11. Address of Landlord
(Section 29.18):
Kilroy Realty, L.P. 
c/o Kilroy Realty Corporation
12200 West Olympic Boulevard, Suite 200
Los Angeles, California 90064
Attention: Legal Department
with copies to:
Kilroy Realty Corporation 
100 First Street, Suite 250 
San Francisco, California 94105
Attention: Mr. John Osmond
and
Kilroy Realty Corporation 
3611 Valley Centre Drive, Suite 550
San Diego, California 92130 
Attention: Mr. Nelson Ackerly
and




Allen Matkins Leck Gamble Mallory & Natsis LLP
1901 Avenue of the Stars, Suite 1800
Los Angeles, California 90067
Attention: Anton N. Natsis, Esq.


and, for sustainability-related notices only:
Kilroy Realty Corporation
12200 West Olympic Boulevard, Suite 200
Los Angeles, California 90064
Attention: Sara Neff, Senior Vice President – Sustainability
12. Broker(s)
(Section 29.24):


Representing Tenant:


Hughes Marino, Inc.
1350 Front Street
San Diego, California 92001








Representing Landlord:
CBRE
4365 Executive Drive, Suite 1600
San Diego, California 92121
13. Improvement Allowance (Section 2 of Exhibit B):
$30.00 per rentable square foot of the Premises for a total of $734,220.








--------------------------------------------------------------------------------






ARTICLE 1

PREMISES, BUILDING, PROJECT, AND COMMON AREAS
1.1    Premises, Building, Project and Common Areas.
1.1.1    The Premises; Balcony. Landlord hereby leases to Tenant and Tenant
hereby leases from Landlord the premises set forth in Section 2.2 of the Summary
(the "Premises"). The outline of the Premises is set forth in Exhibit A attached
hereto and each floor or floors of the Premises has the number of rentable
square feet as set forth in Section 2.2 of the Summary. The parties hereto agree
that the lease of the Premises is upon and subject to the terms, covenants and
conditions (the "TCCs") herein set forth, and Tenant covenants as a material
part of the consideration for this Lease to keep and perform each and all of
such TCCs by it to be kept and performed and that this Lease is made upon the
condition of such performance. The parties hereto hereby acknowledge that the
purpose of Exhibit A is to show the approximate location of the Premises in the
"Building," as that term is defined in Section 1.1.2, below, only, and such
Exhibit is not meant to constitute an agreement, representation or warranty as
to the construction of the Premises, the precise area thereof or the specific
location of the "Common Areas," as that term is defined in Section 1.1.3, below,
or the elements thereof or of the accessways to the Premises or the "Project,"
as that term is defined in Section 1.1.2, below. Except as specifically set
forth in this Lease and in the Work Letter attached hereto as Exhibit B (the "
Work Letter"), Tenant shall accept the entire Premises in its existing "as-is"
condition and Landlord shall not be obligated to provide or pay for any
improvement work or services related to the improvement of the Premises.
Landlord and Tenant hereby acknowledge and agree that (i) Landlord leases the
Phase 2 Premises to Relational Investors LLC pursuant to that certain Office
Lease dated July 23, 2004 (as amended, the "Overlease"), and (ii) Tenant
currently subleases the Phase 2 Premises from Relational Investors LLC pursuant
to the terms of that certain Office Sublease between Tenant (as subtenant) and
Relational Investors LLC dated January 30, 2015 (the "Sublease"). Accordingly,
Landlord shall be deemed to have delivered the Phase 2 Premises to Tenant as of
the date of this Lease, and, notwithstanding anything to the contrary in the
Overlease, (i) neither Tenant nor Relational Investors LLC shall have any
obligation to vacate or surrender the Phase 2 Premises upon the expiration of
the Overlease, it being the intent of the parties that Tenant remain in
continuous, uninterrupted possession of the Phase 2 Premises beyond the date of
such expiration pursuant to the TCCs of this Lease and (ii) Tenant shall have
certain rights to use the Temporary Space (as defined in the Work Letter),
pursuant to the terms of the Work Letter. Tenant also acknowledges that neither
Landlord nor any agent of Landlord has made any representation or warranty
regarding the condition of the Premises, the Building or the Project or with
respect to the suitability of any of the foregoing for the conduct of Tenant's
business, except as specifically set forth in this Lease and the Work Letter.
Notwithstanding the foregoing, upon the Lease Commencement Date, the Base
Building, as that term is defined in Section 8.2 of this Lease, shall be in good
working condition and repair, and Landlord hereby covenants that the Base
Building shall remain in good working condition for a period of twelve (12)
months following the Lease Commencement Date pursuant to the TCCs of this
Section 1.1.1. Landlord shall, at Landlord's sole cost and expense (which shall
not be deemed an Operating Expense, as that term is defined in Section 4.2.4),
repair or replace any failed or inoperable portion of the Base Building during
such twelve (12) month period ("Landlord’s Twelve Month Warranty"), provided
that the need to repair or replace was not caused by the misuse, misconduct,
damage, destruction, omissions, and/or negligence (collectively, "Tenant
Damage") of Tenant, its subtenants and/or assignees, if any, or any company
which it acquired, sold or merged with Tenant, or any Tenant Parties, as that
term is defined in Section 10.1, below, or by any modifications, Alterations, as
that term is defined in Section 8.1 below, or improvements (including the
Improvements, as that term is defined in Section 2.1 of the Work Letter)
constructed by or on behalf of Tenant. Landlord's Twelve Month Warranty shall
not be deemed to require Landlord to replace any portion of the Base Building,
as opposed to repair such portion of the Base Building, unless prudent
commercial property management practices dictate replacement rather than repair
of the item in question. To the extent repairs which Landlord is required to
make pursuant to this Section 1.1.1 are necessitated in part by Tenant Damage,
then Tenant shall reimburse Landlord for an equitable proportion of the cost of
such repair. If it is determined that the Base Building (or any portion thereof)
was not in good working condition and repair as of the Lease Commencement Date,
Landlord shall not be liable to Tenant for any damages, but as Tenant's sole
remedy, Landlord, at no cost to Tenant, shall promptly commence such work or
take such other action as may be necessary to place the same in good







--------------------------------------------------------------------------------





working condition and repair, and shall thereafter diligently pursue the same to
completion. In addition, the parties acknowledge that the initial Premises does
not have an outdoor balcony (the "Balcony").
1.1.2    The Building and the Project. The Premises is a part of the building
set forth in Section 2.1 of the Summary (the "Building"). The Building is the
principal component of an office project known as "Del Mar Corporate Centre."
The term "Project," as used in this Lease, shall mean (i) the Building and the
Common Areas, (ii) the land (which is improved with landscaping, parking
structures and/or facilities and other improvements) upon which the Building,
said adjacent parking structure and the Common Areas are located, and (iii) at
Landlord's discretion, any additional real property, areas, land, buildings or
other improvements added thereto.
1.1.3    Common Areas. Tenant shall have the non-exclusive right to use in
common with other tenants in the Project, and subject to the rules and
regulations referred to in Article 5 of this Lease, those portions of the
Project which are provided, from time to time, for use in common by Landlord,
Tenant and any other tenants of the Project (such areas, together with such
other portions of the Project designated by Landlord, in its discretion,
including certain areas designated for the exclusive use of certain tenants, or
to be shared by Landlord and certain tenants, are collectively referred to
herein as the "Common Areas"). The Common Areas shall consist of the "Project
Common Areas" and the "Building Common Areas" (as both of those terms are
defined below). The term "Project Common Areas," as used in this Lease, shall
mean the portion of the Project designated as such by Landlord. The term
"Building Common Areas," as used in this Lease, shall mean the portions of the
Common Areas located within the Building designated as such by Landlord. The
manner in which the Common Areas are maintained and operated shall be at the
reasonable discretion of Landlord (but shall at least be consistent with the
manner in which the common areas of the "Comparable Buildings," as that term is
defined in Section 4 of Exhibit H, are maintained and operated) and the use
thereof shall be subject to such reasonable and nondiscriminatory rules,
regulations and restrictions as Landlord may make from time to time, provided
that such rules, regulations and restrictions do not unreasonably or materially
interfere with the rights granted to Tenant under this Lease or the Permitted
Use. Landlord reserves the right to close temporarily, make alterations or
additions to, or change the location of elements of the Project and the Common
Areas; provided that no such changes shall be permitted which materially reduce
Tenant's rights or access hereunder. Except when and where Tenant's right of
access is specifically excluded in this Lease, Tenant shall have the right of
access to the Premises, the Building, the Common Areas, and the Project parking
facility twenty-four (24) hours per day, seven (7) days per week during the
"Lease Term," as that term is defined in Article 2, Section 2.1, below. The café
and fitness center in the Building are maintained and operated by another tenant
in the Building as part of such tenant's premises. Notwithstanding the
foregoing, Landlord shall not discriminate against Tenant in permitting Tenant
to use the fitness center and café to the extent within Landlord's control.
1.2    Stipulation of Rentable Square Feet of Premises and Building. For
purposes of this Lease, "rentable square feet" and "usable square feet" of the
Premises shall be deemed as set forth in Section 2.2 of the Summary and the
rentable square feet of the Building shall be deemed as set forth in Section 2.1
of the Summary.
1.3    Phase 1 Premises. Tenant hereby acknowledges that the Phase 1 Premises is
currently occupied by another tenant of the Building. Landlord intends to
deliver possession of the Phase 1 Premises to Tenant on or before the Lease
Commencement Date; provided however, if Landlord is unable for any reason to
deliver possession of the Phase 1 Premises to Tenant by the Lease Commencement
Date, then (i) Landlord shall not be subject to any liability for its failure to
do so, and such failure shall not affect the validity of this Lease or the
obligations of Tenant hereunder, and (ii) notwithstanding anything to the
contrary contained in this Lease, Tenant's sole remedy for such failure shall be
(a) a day-for-day extension of the Rent Abatement Period for each day of such
delay in accordance with the terms and conditions of Section 3.2, below, and (b)
Tenant's Share shall be adjusted accordingly (i.e., based solely on the rentable
area of the Phase 2 Premises) for each day such delivery is delayed beyond the
Lease Commencement Date.
1.4    Right of First Refusal. Landlord hereby grants the tenant originally
named herein (the "Original Tenant") and its "Permitted Transferee Assignee," as
that term is set forth in Section 14.8 of this Lease, a right of first refusal
(the "First Refusal Right") with respect to the







--------------------------------------------------------------------------------





remaining rentable square feet on the sixth (6th) floor of the Building commonly
known as Suite 650, containing approximately 10,183 rentable square feet of
space shown on Exhibit A-1 attached hereto (the "First Refusal Space") when such
First Refusal Space becomes available for lease pursuant to the following
provisions of this Section 1.4. Notwithstanding anything to the contrary
contained in this Section 1.4, Tenant's First Refusal Right (i) is subject and
subordinate to all expansion, first offer, renewal and similar rights for the
First Refusal Space (or any portion thereof) of tenants with leases either in
effect at the Building as of the date of mutual execution and delivery of this
Lease or entered into at a time during which Tenant does not have the First
Refusal Right pursuant to Section 1.4.4 below (collectively, the "Superior
Rights").
1.4.1    First Refusal Space/Notice. During the Lease Term, provided that no
holder of Superior Rights desires to lease all or any portion of the First
Refusal Space, Landlord shall deliver a written notice to Tenant ("Landlord's
First Refusal Notice") prior to the first time Landlord is willing to accept
from any third party (excluding existing tenants of the First Refusal Space,
holders of Superior Rights, affiliates of any such existing tenants of the First
Refusal Space, or affiliates of holders of the Superior Rights) a bona fide
proposal to lease all of the First Refusal Space (or applicable portion
thereof). Landlord shall set forth in Landlord's First Refusal Notice the
Economic Terms (as hereinafter defined) for such First Refusal Space. The term
"Economic Terms" shall mean (i) the rental rate (including additional rent and
considering any "base year" or "expense stop" applicable thereto), (ii) the
amount of any improvement allowance or the value of any work to be performed by
the Landlord in connection with the lease of such First Refusal Space (which
amount is a deduction to the cost to Tenant to construct improvements therein),
and (iii) the amount of free or abated rent. In addition, Landlord's First
Refusal Notice shall contain the anticipated date on which such First Refusal
Space will be available for lease by Tenant and the commencement date therefor,
but such terms shall not be considered Economic Terms for purposes of this
Section 1.4.1. Notwithstanding anything to the contrary contained in this
Section 1.4, the term of the lease for such First Refusal Space shall be
coterminous with the Lease Term, notwithstanding the lease term to be provided
by Landlord in such lease proposal for such third party; provided, however, if
the lease term for such third party lease proposal is different than such
coterminous term, then the Economic Terms of such third party lease proposal as
provided to Tenant in Landlord's First Refusal Notice shall be adjusted and
pro-rated by Landlord on a net effective basis and as reasonably appropriate
taking into account such coterminous term. In addition, Landlord’s First Refusal
Notice shall specify the increase to the Letter of Credit or security deposit
required in connection with Tenant's lease of the First Refusal Space.
Landlord's determination of the amount of the increase to the Letter of Credit
or Security deposit shall be made by reviewing the extent of financial security
then generally being imposed in comparable transactions from tenants of
comparable financial condition and credit history to the then existing financial
condition and credit history of Tenant (with appropriate adjustments to account
for differences in the then-existing financial condition of Tenant and such
other tenants), provided that, in no event, shall the increased amount of the
Letter of Credit or security deposit be less than the last month of Base Rent
payable by Tenant during the lease term of the First Refusal Space.
1.4.2    Procedure for Acceptance. On or before the date which is seven (7) days
after Tenant's receipt of a Landlord's First Refusal Notice (the "Election
Date"), Tenant shall deliver a written notice to Landlord ("Tenant's Election
Notice") pursuant to which Tenant shall elect either to: (i) exercise such First
Refusal Right and lease the entire First Refusal Space upon the Economic Terms
set forth in such applicable Landlord's First Refusal Notice and the same
non-Economic Terms set forth therein and as otherwise set forth in the Lease, as
hereby amended, or in this Section 1.4; or (ii) reject such First Refusal Right
and refuse to lease the entire First Refusal Space, in which event Tenant's
First Refusal Right with respect to the First Refusal Space shall thereupon
automatically terminate and be of no further force or effect, and Landlord may
thereafter lease all or any portion of the such First Refusal Space to any party
on any terms Landlord desires. If Tenant does not so respond in writing to
Landlord's First Refusal Notice by the Election Date, Tenant shall be deemed to
have elected the option described in clause (ii) hereinabove. If Tenant timely
delivers to Landlord Tenant's Election Notice as described in clause (i)
hereinabove, then (A) Tenant shall lease the First Refusal Space upon the
Economic Terms contained in such applicable Landlord's First Refusal Notice and
the non-Economic Terms set forth in the First Refusal Notice and otherwise in
accordance with this Lease, and (B) concurrently with Tenant's delivery of
Tenant's Election Notice to Landlord, Tenant shall deliver (i) cash or a
cashier's check to Landlord in the amount of the Base Rent due and payable by
Tenant for the First Refusal Space for the first (1st)







--------------------------------------------------------------------------------





month of the initial lease term therefor (which amount Landlord shall apply to
the Base Rent due and payable by Tenant for the First Refusal Space for the
first (1st) month of the initial lease term therefor), and (ii) Letter of Credit
or security deposit, if any.
1.4.3    Amendment to Lease. If Tenant leases the First Refusal Space pursuant
to this Section 1.4, Landlord and Tenant shall promptly execute an amendment to
this Lease memorializing Tenant's lease of the First Refusal Space and the terms
therefor. Notwithstanding the foregoing, the failure of Landlord and Tenant to
execute and deliver such amendment shall not affect an otherwise valid exercise
of Tenant's first refusal right or the parties' rights and responsibilities in
respect thereof.
1.4.4    Termination of Right of First Refusal. Tenant shall not have the right
to lease the First Refusal Space, as provided in this Section 1.4, if, as of the
date of the attempted exercise of the First Refusal Right by Tenant, or, at
Landlord's option, as of the scheduled date of delivery of such First Refusal
Space to Tenant, (i) Tenant has received written notice that Tenant is then in
default under the Lease, as hereby amended, which default remains uncured,
and/or (ii) Tenant has been in default under the Lease, as hereby amended
(beyond the applicable notice and cure periods) more than once. Tenant's First
Refusal Right shall terminate upon the earliest to occur of (a) as to any
particular portion of the First Refusal Space, Landlord's delivery of Landlord's
First Refusal Notice with respect to such portion of the First Refusal Space, it
being agreed that the foregoing shall not affect Tenant's right to deliver
Tenant's Election Notice on or before the Election Date in response to
Landlord's First Refusal Notice, (b) the date that Tenant assigns the Lease
(except in the event of an assignment to a Permitted Transferee Assignee),
(c) the first day of the last three (3) years of the Lease Term, (d) the date
that Landlord delivers notice to Tenant that Landlord would have delivered a
First Refusal Notice to Tenant with respect to the First Refusal Space, or any
portion thereof, but for Tenant not being entitled to exercise its right of
first refusal pursuant to this Section 1.4, and (e) the date that Original
Tenant or its Permitted Transferee Assignee has subleased twenty-five percent
(25%) or more of the entire then-existing Premises.

ARTICLE 2    

LEASE TERM; OPTION TERM
2.1    Initial Lease Term. The TCCs and provisions of this Lease shall be
effective as of the date of this Lease. The term of this Lease (the "Lease
Term") shall be as set forth in Section 3.1 of the Summary, shall commence on
the date set forth in Section 3.2 of the Summary (the "Lease Commencement
Date"), and shall terminate on the date set forth in Section 3.3 of the Summary
(the "Lease Expiration Date") unless this Lease is sooner terminated as
hereinafter provided. Notwithstanding the foregoing, Landlord and Tenant agree
that, if the Overlease is terminated prior to March 31, 2020, and Tenant is not
then in default under this Lease beyond any applicable notice and cure period,
then Landlord and Tenant shall enter into a direct lease with respect to the
Phase 2 Premises on the same terms and conditions of the Overlease from the date
of such execution through March 31, 2020. Tenant hereby acknowledges that the
Phase 1 Premises is currently occupied by another tenant of the Building. If
Landlord is unable for any reason to deliver possession of the Phase 1 Premises
to Tenant on any specific date, then Landlord shall not be subject to any
liability for its failure to do so, and such failure shall not affect the
validity of this Lease or the obligations of Tenant hereunder. For purposes of
this Lease, the term "Lease Year" shall mean each consecutive twelve (12)
calendar month period during the Lease Term; provided, however, that the first
Lease Year shall commence on the Lease Commencement Date and end on the last day
of the month in which the first anniversary of the Lease Commencement Date
occurs (or if the Lease Commencement Date is the first day of a calendar month,
then the first Lease Year shall commence on the Lease Commencement Date and end
on the day immediately preceding the first anniversary of the Lease Commencement
Date), and the second and each succeeding Lease Year shall commence on the first
day of the next calendar month; and further provided that the last Lease Year
shall end on the Lease Expiration Date. For purposes of this Lease, the term
"Lease Month" shall mean each succeeding calendar month during the Lease Term;
provided that the first Lease Month shall commence on the Lease Commencement
Date and shall end on the last day of the first (1st) full calendar month of the
Lease Term and that the last Lease Month shall expire on the Lease Expiration
Date. At any time during the Lease Term, Landlord may deliver to Tenant a notice
in the form as set forth in Exhibit C, attached hereto, as a confirmation only
of the information set







--------------------------------------------------------------------------------





forth therein, which Tenant shall execute and return to Landlord within ten (10)
business days of receipt thereof.
2.2    Option Term.
2.2.1    Option Right. Landlord hereby grants the Original Tenant and its
Permitted Transferee Assignee, one (1) option to extend the Lease Term for the
entire Premises by a period of five (5) years (the "Option Term"). Such option
shall be exercisable only by "Notice" (as that term is defined in Section 29.18
of this Lease) delivered by Tenant to Landlord as provided below, provided that,
as of the date of delivery of such Notice, (i) Tenant is not then in economic or
material non-economic default under this Lease (beyond any applicable notice and
cure period), and (ii) Tenant has not been in economic or material non-economic
default under this Lease (beyond the applicable notice and cure periods) more
than once (1) during the preceding twelve (12) month period (and in no event
more than twice (2) during the prior Lease Term). Upon the proper exercise of
such option to extend, and provided that, at Landlord's election, as of the end
of the Lease Term, (A) Tenant is not in economic or material non-economic
default under this Lease (beyond any applicable notice and cure period), and
(B) Tenant has not been in economic or material non-economic default under this
Lease (beyond the applicable notice and cure periods) more than one (1) during
the preceding twelve (12) month period (and in no event more than twice (2)
during the prior Lease Term), then the Lease Term, as it applies to the entire
Premises, shall be extended for a period of five (5) years. The rights contained
in this Section 2.2 shall only be exercised by the Original Tenant or its
Permitted Transferee Assignee (and not any other assignee, sublessee or other
transferee of the Original Tenant's interest in this Lease) if Original Tenant
and/or its Permitted Transferee Assignee is in occupancy of seventy-five percent
(75%) of the rentable square feet of the then-existing Premises.
2.2.2    Option Rent. The Rent payable by Tenant during the Option Term (the
"Option Rent") shall be equal to the "Market Rent," as that term is defined in,
and determined pursuant to, Exhibit H attached hereto; provided, however, that
the Market Rent for each Lease Year during the Option Term, shall be equal to
the amount set forth on a "Market Rate Schedule," as that term is defined below,
and under no circumstances shall the Market Rent for any Lease Year occurring
during the Option Term, as set forth on the Market Rate Schedule, be less than
the corresponding "Contract Rent," as that term is defined below, as such
Contract Rent is set forth on the "Contract Rate Schedule," as that term is
defined below. The "Market Rate Schedule" shall be derived from the Market Rent
for the Option Term as determined pursuant to Exhibit H, attached hereto, as
follows: (i) the Market Rent for the first Lease Year of the Option Term shall
be equal to the sum of (a) the Market Rent, as determined pursuant to Exhibit H,
(b) the amount of Direct Expenses applicable to the Premises, as reasonably
determined by Landlord, for the calendar year in which the Option Term
commences, and (c) an amount equal to the monthly amortization reimbursement
payment for the "Renewal Allowance" (as defined in Section 3 of Exhibit H to
this Lease) to be paid by Landlord in connection with Tenant's lease of the
Premises for the Option Term, with such Renewal Allowance being amortized at a
reasonable rate of return to Landlord based on the rates of return then being
received by the landlords of the "Comparable Buildings" as that term is set
forth in Section 4 of Exhibit H attached hereto, in connection with improvement
allowances then be granted by such landlords, and (ii) the Market Rent for each
subsequent Lease Year shall be equal to one hundred three percent (103%) of the
prior Lease Year's Market Rent. The "Contract Rate Schedule" shall be derived
from the Base Rent applicable to the Premises for the Lease Year immediately
preceding the applicable Option Term, as follows: (x) the "Contract Rent" for
the first Lease Year of the Option Term shall equal the sum of (A) the Base Rent
in effect under the Lease for the Lease Year immediately preceding the
commencement of the Option Term, and (B) an amount equal to the monthly
amortization reimbursement payment for the "Renewal Allowance" (as defined in
Section 3 of Exhibit H to this Lease) to be paid by Landlord in connection with
Tenant's lease of the Premises for the Option Term, with such Renewal Allowance
being amortized at a reasonable rate of return to Landlord based on the rates of
return then being received by the landlords of the Comparable Buildings in
connection with improvement allowances then being granted by such landlords, and
(y) the Contract Rent for each subsequent Lease Year shall be equal to one
hundred three percent (103%) of the prior Lease Year's Contract Rent. The
calculation of the Market Rent shall be derived from a review of, and comparison
to, the "Net Equivalent Lease Rates" of the "Comparable Transactions," as
provided for in Exhibit H.







--------------------------------------------------------------------------------





2.2.3    Exercise of Option. The option contained in this Section 2.2 shall be
exercised by Tenant, if at all, only in the manner set forth in this
Section 2.2. Tenant shall deliver notice (the "Exercise Notice") to Landlord not
more than fifteen (15) months nor less than twelve (12) months prior to the
expiration of the initial Lease Term, stating that Tenant is exercising its
option. Concurrently with such Exercise Notice, Tenant shall deliver to Landlord
Tenant's calculation of the Market Rent (the "Tenant's Option Rent
Calculation"). Landlord shall deliver notice (the "Landlord Response Notice") to
Tenant on or before the date which is thirty (30) days after Landlord's receipt
of the Exercise Notice and Tenant's Option Rent Calculation, stating that
(A) Landlord is accepting Tenant's Option Rent Calculation as the Market Rent,
or (B) rejecting Tenant's Option Rent Calculation and setting forth Landlord's
calculation of the Market Rent (the "Landlord's Option Rent Calculation").
Within ten (10) business days of its receipt of the Landlord Response Notice,
Tenant may, at its option, accept the Market Rent contained in the Landlord's
Option Rent Calculation. If Tenant does not affirmatively accept or Tenant
rejects the Market Rent specified in the Landlord's Option Rent Calculation, the
parties shall follow the procedure set forth in Section 2.2.4 below, and the
Market Rent shall be determined in accordance with the terms of Section 2.2.4
below.
2.2.4    Determination of Market Rent. In the event Tenant timely and
appropriately exercises its option to extend the Lease but rejects the Option
Rent set forth in the Landlord's Option Rent Calculation pursuant to
Section 2.2.3, above, then Landlord and Tenant shall attempt to agree upon the
Option Rent using their best good-faith efforts. If Landlord and Tenant fail to
reach agreement upon the Option Rent applicable to the Option Term on or before
the date that is ninety (90) days prior to the expiration of the initial Lease
Term (the "Outside Agreement Date"), then, within two (2) business days
following such Outside Agreement Date, (x) Landlord may reestablish the
Landlord's Option Rent Calculation by delivering written notice thereof to
Tenant (provided that such reestablished calculation shall not be greater than
Landlord's initial calculation), and (y) Tenant may reestablish the Tenant's
Option Rent Calculation by delivering written notice thereof to Landlord
(provided that such reestablished calculation shall not be less than Tenant's
initial calculation). If Landlord and Tenant thereafter fail to reach agreement
within seven (7) business days of the Outside Agreement Date, the most recently
established Landlord's Option Rent Calculation and Tenant's Option Rent
Calculation shall be submitted to arbitration in accordance with Section 2.2.4.1
through Section 2.2.4.4, below.
2.2.4.1    Landlord and Tenant shall each appoint one arbitrator who shall by
profession be a MAI appraiser, real estate broker, or real estate lawyer who
shall have been continuously active over the five (5) year period ending on the
date of such appointment in the appraising and/or leasing of Comparable
Buildings. The determination of the arbitrators shall be limited solely to the
issue area of whether Landlord's or Tenant's submitted Option Rent is the
closest to the actual Option Rent as determined by the arbitrators, taking into
account the requirements of Section 2.2.2 of this Lease. Each such arbitrator
shall be appointed within fifteen (15) days after the Outside Agreement Date.
Landlord and Tenant may consult with their selected arbitrators prior to
appointment and may select an arbitrator who is favorable to their respective
positions (including an arbitrator who has previously represented Landlord
and/or Tenant, as applicable). The arbitrators so selected by Landlord and
Tenant shall be deemed "Advocate Arbitrators."
2.2.4.2    The two Advocate Arbitrators so appointed shall be specifically
required pursuant to an engagement letter within ten (10) business days of the
date of the appointment of the last appointed Advocate Arbitrator to agree upon
and appoint a third arbitrator ("Neutral Arbitrator") who shall be qualified
under the same criteria set forth hereinabove for qualification of the two
Advocate Arbitrators except that (i) neither the Landlord or Tenant or either
parties' Advocate Arbitrator may, directly, or indirectly, consult with the
Neutral Arbitrator prior or subsequent to his or her appearance, and (ii) the
Neutral Arbitrator cannot be someone who has represented Landlord and/or Tenant
during the five (5) year period prior to such appointment. The Neutral
Arbitrator shall be retained via an engagement letter jointly prepared by
Landlord's counsel and Tenant's counsel.
2.2.4.3    Within ten (10) business days following the appointment of the
Neutral Arbitrator, Landlord and Tenant shall enter into an arbitration
agreement (the "Arbitration Agreement") which shall set forth the following:







--------------------------------------------------------------------------------





2.2.4.3.1    Each of Landlord's and Tenant's most recently delivered, best and
final and binding determination of the Option Rent pursuant to Section 2.2.4,
above;
2.2.4.3.2    An agreement to be signed by the Neutral Arbitrator, the form of
which agreement shall be attached as an exhibit to the Arbitration Agreement,
whereby the Neutral Arbitrator shall agree to undertake the arbitration and
render a decision in accordance with the terms of this Lease, as modified by the
Arbitration Agreement, and shall require the Neutral Arbitrator to demonstrate
to the reasonable satisfaction of the parties that the Neutral Arbitrator has no
conflicts of interest with either Landlord or Tenant;
2.2.4.3.3    Instructions to be followed by the Neutral Arbitrator when
conducting such arbitration;
2.2.4.3.4    That Landlord and Tenant shall each have the right to submit to the
Neutral Arbitrator (with a copy to the other party), on or before the date that
occurs fifteen (15) days following the appointment of the Neutral Arbitrator, an
advocate statement (and any other information such party deems relevant)
prepared by or on behalf of Landlord or Tenant, as the case may be, in support
of Landlord's or Tenant's respective determination of Option Rent (the
"Briefs");
2.2.4.3.5    That within five (5) business days following the exchange of
Briefs, Landlord and Tenant shall each have the right to provide the Neutral
Arbitrator (with a copy to the other party) with a written rebuttal to the other
party's Brief (the "First Rebuttals"); provided, however, such First Rebuttals
shall be limited to the facts and arguments raised in the other party's Brief
and shall identify clearly which argument or fact of the other party's Brief is
intended to be rebutted;
2.2.4.3.6    That within five (5) business days following the parties' receipt
of each other's First Rebuttal, Landlord and Tenant, as applicable, shall each
have the right to provide the Neutral Arbitrator (with a copy to the other
party) with a written rebuttal to the other party's First Rebuttal (the "Second
Rebuttals"); provided, however, such Second Rebuttals shall be limited to the
facts and arguments raised in the other party's First Rebuttal and shall
identify clearly which argument or fact of the other party's First Rebuttal is
intended to be rebutted;
2.2.4.3.7    The date, time and location of the arbitration, which shall be
mutually and reasonably agreed upon by Landlord and Tenant, taking into
consideration the schedules of the Neutral Arbitrator, the Advocate Arbitrators,
Landlord and Tenant, and each party's applicable consultants, which date shall
in any event be within forty-five (45) days following the appointment of the
Neutral Arbitrator;
2.2.4.3.8    That no discovery shall take place in connection with the
arbitration, other than to verify the factual information that is presented by
Landlord or Tenant;
2.2.4.3.9    That the Neutral Arbitrator shall not be allowed to undertake an
independent investigation or consider any factual information other than
presented by Landlord or Tenant, except that the Neutral Arbitrator shall be
permitted to visit the Project and the buildings containing the Comparable
Transactions;
2.2.4.3.10    The specific persons that shall be allowed to attend the
arbitration;
2.2.4.3.11    Tenant shall have the right to present oral arguments to the
Neutral Arbitrator at the arbitration for a period of time not to exceed three
(3) hours ("Tenant's Initial Statement");
2.2.4.3.12    Following Tenant's Initial Statement, Landlord shall have the
right to present oral arguments to the Neutral Arbitrator at the arbitration for
a period of time not to exceed three (3) hours ("Landlord's Initial Statement");







--------------------------------------------------------------------------------





2.2.4.3.13    Following Landlord's Initial Statement, Tenant shall have up to
two (2) additional hours to present additional arguments and/or to rebut the
arguments of Landlord ("Tenant's Rebuttal Statement");
2.2.4.3.14    Following Tenant's Rebuttal Statement, Landlord shall have up to
two (2) additional hours to present additional arguments and/or to rebut the
arguments of Tenant;
2.2.4.3.15    That, not later than ten (10) days after the date of the
arbitration, the Neutral Arbitrator shall render a decision (the "Ruling")
indicating whether Landlord's or Tenant's submitted Option Rent is closer to the
Option Rent;
2.2.4.3.16    That following notification of the Ruling, Landlord's or Tenant's
submitted Option Rent determination, whichever is selected by the Neutral
Arbitrator as being closer to the Option Rent shall become the then applicable
Option Rent; and
2.2.4.3.17    That the decision of the Neutral Arbitrator shall be binding on
Landlord and Tenant.
2.2.4.3.18    If a date by which an event described in Section 2.2.4.3, above,
is to occur falls on a weekend or a holiday, the date shall be deemed to be the
next business day.
2.2.4.4    In the event that the Option Rent shall not have been determined
pursuant to the terms hereof prior to the commencement of the Option Term,
Tenant shall be required to pay the Option Rent, set forth in Landlord's final
pre-arbitration Landlord Option Rent Calculation, and upon the final
determination of the Option Rent, the payments made by Tenant shall be
reconciled with the actual amounts due, and the appropriate party shall make any
corresponding payment to the other party.

ARTICLE 3    

BASE RENT
3.1    In General. Tenant shall pay, without prior notice or demand, to Landlord
or Landlord's agent at the management office of the Project, or, at Landlord's
option, at such other place as Landlord may from time to time designate in
writing, by a check for currency which, at the time of payment, is legal tender
for private or public debts in the United States of America, base rent ("Base
Rent") as set forth in Section 4 of the Summary, payable in equal monthly
installments as set forth in Section 4 of the Summary in advance on or before
the first day of each and every calendar month during the Lease Term, without
any setoff or deduction whatsoever, except to the extent expressly set forth in
this Lease. In accordance with Section 4 of the Summary, any increases in Base
Rent shall occur on the first day of the applicable Lease Month. The parties
acknowledge, however, that Tenant shall pay Base Rent for each "calendar month"
of the Lease Term (or a prorated portion of a "calendar month", as applicable),
even though the first "Lease Month" may pertain to a period longer than one (1)
calendar month. The Base Rent for the first full month of the Lease Term which
occurs after the expiration of any free rent period shall be paid at the time of
Tenant's execution of this Lease. If any payment of Rent is for a period which
is shorter than one month, the Rent for any such fractional month shall accrue
on a daily basis during such fractional month and shall total an amount equal to
the product of (i) a fraction, the numerator of which is the number of days in
such fractional month and the denominator of which is the actual number of days
occurring in such calendar month, and (ii) the then-applicable Monthly
Installment of Base Rent. All other payments or adjustments required to be made
under the TCCs of this Lease that require proration on a time basis shall be
prorated on the same basis.
3.2    Base Rent Abatement. Provided that no event of default is occurring
beyond the expiration of any applicable notice and cure period, during the
twelve (12) month period commencing on the first (1st) day of the first (1st)
full calendar month of the Lease Term and ending on the last day of the twelfth
(12th) full calendar month of the Lease Term (the "Base Rent Abatement Period"),
Tenant shall not be obligated to pay Base Rent otherwise attributable to 8,690
rentable square feet of a portion of the Premises during such Base Rent
Abatement Period (the "Base Rent Abatement"). Landlord and Tenant (i.e., the
Phase 1 Premises) acknowledge that the aggregate amount of the Base Rent
Abatement equals Five Hundred Ten Thousand Nine Hundred Seventy-Two and 00/100
Dollars ($510,972.00) (i.e., $42,581 per month). Tenant acknowledges and agrees
that during such Base Rent Abatement Period, such abatement of Base Rent for the
Premises shall have no effect on the calculation of any future increases in Base
Rent or Direct Expenses payable by Tenant pursuant to the terms of this Lease,
which increases shall be calculated without regard to such Base Rent Abatement.
Additionally, Tenant shall be obligated to pay all "Additional Rent" (as that
term is defined in Section 4.1 of this Lease) during the Base Rent Abatement
Period. Tenant acknowledges and agrees that the foregoing Base Rent Abatement
has been granted to Tenant as additional consideration for entering into this
Lease, and for agreeing to pay the Base Rent and perform the terms and
conditions otherwise required under this Lease. If Tenant shall be in default
under this Lease and shall fail to cure such default within the notice and cure
period, if any, permitted for cure pursuant to this Lease, or if this Lease, is
terminated for any reason other than Landlord's breach of this Lease, then the
dollar amount of the unapplied portion of the Base Rent Abatement as of the date
of such default or termination, as the case may be, shall be converted to a
credit to be applied to the Base Rent applicable at the end of the Lease Term
and Tenant shall immediately be obligated to begin paying Base Rent for the
Premises in full. The foregoing Base Rent Abatement right set forth in this
Section 3.2 shall be personal to the Original Tenant and its Permitted
Transferee Assignee and shall only apply to the extent that the Original Tenant
or its Permitted Transferee Assignee (and not any assignee, or any sublessee or
other transferee of the Original Tenant's interest in this Lease) is the Tenant
under this Lease during such Base Rent Abatement Period.

ARTICLE 4    

ADDITIONAL RENT
4.1    In General. In addition to paying the Base Rent specified in Article 3 of
this Lease, Tenant shall pay "Tenant's Share" of the annual "Direct Expenses,"
as those terms are defined in Sections 4.2.6 and 4.2.2, respectively, of this
Lease. Such payments by Tenant, together with any and all other amounts payable
by Tenant to Landlord pursuant to the TCCs of this Lease, are hereinafter
collectively referred to as the "Additional Rent," and the Base Rent and the
Additional Rent are herein collectively referred to as "Rent." All amounts due
under this Article 4 as Additional Rent shall be payable for the same periods
and in the same manner as the Base Rent. Without limitation on other obligations
of Tenant which survive the expiration of the Lease Term, the obligations of
Tenant to pay the Additional Rent provided for in this Article 4 shall survive
the expiration of the Lease Term.
4.2    Definitions of Key Terms Relating to Additional Rent. As used in this
Article 4, the following terms shall have the meanings hereinafter set forth:
4.2.1    "Base Year" shall mean the period set forth in Section 5 of the
Summary.
4.2.2    "Direct Expenses" shall mean "Operating Expenses" and "Tax Expenses."
4.2.3    "Expense Year" shall mean each calendar year in which any portion of
the Lease Term falls, through and including the calendar year in which the Lease
Term expires.
4.2.4    "Operating Expenses" shall mean all expenses, costs and amounts of
every kind and nature which Landlord pays or accrues during any Expense Year
because of or in connection with the ownership, management, maintenance,
security, repair, replacement, renovation, restoration or operation of the
Project, or any portion thereof, in accordance with sound real estate management
and accounting practices, consistently applied. Without limiting the generality
of the foregoing, Operating Expenses shall specifically include any and all of
the following, but subject to any express exclusions set forth in this Lease:
(i) the cost of supplying all utilities (but excluding the cost of electricity,
gas, water and sewer services consumed in the Premises and the premises of other
tenants of the Building and any other buildings in the Project (since Tenant is
separately paying for the cost of electricity, gas, water and sewer services
pursuant to Section 6.1.2 of the Lease)), the cost of operating, repairing,
replacing, maintaining, renovating and restoring the utility, telephone,
mechanical, sanitary, storm drainage, and elevator systems, and the cost of
maintenance and service contracts in connection therewith; (ii) the cost of
licenses, certificates, permits and inspections and the cost of contesting any
governmental enactments which may affect Operating Expenses, and the costs
incurred in connection with a governmentally mandated transportation system
management program or similar program; (iii) the cost of all insurance carried
by Landlord in connection with the Project; (iv) the cost of landscaping,
relamping, and all supplies, tools, equipment and materials used in the
operation, repair and maintenance of the Project, or any portion thereof;
(v) costs incurred in connection with the parking areas servicing the Project;
(vi) fees and other costs, including management fees, consulting fees, legal
fees and accounting fees, of all contractors and consultants in connection with
the management, operation, maintenance, replacement, renovation, repair and
restoration of the Project; (vii) payments under any equipment rental agreements
and the fair rental value of any management office space; (viii) wages, salaries
and other compensation and benefits, including taxes levied thereon, of all
persons (other than persons generally considered to be higher in rank than the
position of "Senior Asset Manager") engaged in the operation, maintenance and
security of the Project; (ix) costs under any instrument pertaining to the
sharing of costs by the Project; (x) operation, repair, maintenance, renovation,
replacement and restoration of all systems and equipment and components thereof
of the Project; (xi) the cost of janitorial, alarm, security and other services,
replacement, renovation, restoration and repair of wall and floor coverings,
ceiling tiles and fixtures in common areas, maintenance, replacement,
renovation, repair and restoration of curbs and walkways, repair to roofs and
re-roofing; (xii) amortization of the cost of acquiring or the rental expense of
personal property used in the maintenance, operation and repair of the Project,
or any portion thereof (which amortization calculation shall include interest at
the "Interest Rate," as that term is set forth in Article 25 of this Lease);
(xiii) the cost of capital improvements or other costs incurred in connection
with the Project (A) which are intended to effect economies in the operation or
maintenance of the Project, or any portion thereof, to the extent of cost
savings reasonably anticipated by Landlord (based on reasonable industry
standards) at the time of such expenditure to be incurred in connection
therewith, (B) that are required to comply with mandatory conservation programs,
(C) which are replacements or modifications of nonstructural items located in
the Common Areas required to keep the Common Areas in good order or condition,
(D) that are required under any governmental law or regulation by a federal,
state or local governmental agency, which are first enacted or enforced
following the execution of this Lease, (E) which are required in order for the
Project, or any portion thereof, to obtain or maintain a certification under the
U.S. Green Building Council's Leadership in Energy and Environmental Design
("LEED"), or other applicable certification agency in connection with Landlord's
sustainability practices for the Project (as such sustainability practices are
to be determined by Landlord, in its sole and absolute discretion, from time to
time), or (F) that are made for the purpose of reasonably improving the safety
or security of the Project; provided, however, that any capital expenditure
shall be amortized with interest at the Interest Rate over the shorter of (Y)
its useful life as Landlord shall reasonably determine in accordance with sound
real estate management and accounting practices, consistently applied, or
(Z) with respect to those items included under item (A) above, their
recovery/payback period as Landlord shall reasonably determine in accordance
with sound real estate management and accounting practices, consistently
applied; (xiv) costs, fees, charges or assessments imposed by, or resulting from
any mandate imposed on Landlord by, any federal, state or local government for
fire and police protection, trash removal, community services, or other services
which do not constitute "Tax Expenses" as that term is defined in Section 4.2.5,
below; (xv) payments under any easement, license, operating agreement,
declaration, restrictive covenant, or instrument pertaining to the sharing of
costs by the Project and (xvi) costs of any additional services not provided to
the Project as of the Lease Commencement Date but which are thereafter provided
by Landlord in connection with its prudent management of the Project.
Notwithstanding the foregoing, for purposes of this Lease, Operating Expenses
shall not, however, include:
(a)    costs, including marketing costs, legal fees, space planners' fees,
advertising and promotional expenses, and brokerage fees incurred in connection
with the original construction or development, or original or future leasing of
the Project, and costs, including improvement allowances, permit, license and
inspection costs, incurred with respect to the installation of improvements made
for new or existing tenants occupying space in the Project or incurred in
renovating or otherwise improving, decorating, painting or redecorating vacant
space for tenants or other occupants of the Project (excluding, however, such
costs relating to any common areas of the Project or parking facilities);
(b)    except as set forth in items (xi), (xii), (xiii), and (xiv) above,
depreciation, interest and principal payments on mortgages and other debt costs,
if any, penalties and interest;
(c)    costs for which Landlord is reimbursed by any tenant or occupant of the
Project or by insurance by its carrier or any tenant's carrier or by anyone else
(except to the extent of deductibles), and electric power costs for which any
tenant directly contracts with the local public service company;
(d)    any bad debt loss, rent loss, or reserves for bad debts or rent loss;
(e)    costs associated with the operation of the business of the partnership or
entity which constitutes the Landlord, as the same are distinguished from the
costs of operation of the Project (which shall specifically include, but not be
limited to, accounting costs associated with the operation of the Project).
Costs associated with the operation of the business of the partnership or entity
which constitutes the Landlord include costs of partnership accounting and legal
matters, costs of defending any lawsuits with any mortgagee (except as the
actions of the Tenant may be in issue), costs of selling, syndicating,
financing, mortgaging or hypothecating any of the Landlord's interest in the
Project, and costs incurred in connection with any disputes between Landlord and
its employees, between Landlord and Project management, or between Landlord and
other tenants or occupants, and Landlord's general corporate overhead and
general and administrative expenses;
(f)    the wages and benefits of any employee who does not devote substantially
all of his or her employed time to the Project unless such wages and benefits
are prorated to reflect time spent on operating and managing the Project
vis-a-vis time spent on matters unrelated to operating and managing the Project;
provided, that in no event shall Operating Expenses for purposes of this Lease
include wages and/or benefits attributable to personnel above the level of
Senior Asset Manager;
(g)    amount paid as ground rental for the Project by the Landlord;
(h)    overhead and profit increment paid to the Landlord or to subsidiaries or
affiliates of the Landlord for services in the Project to the extent the same
exceeds the costs of such services rendered by qualified, first-class
unaffiliated third parties on a competitive basis;
(i)    any compensation paid to clerks, attendants or other persons in
commercial concessions operated by the Landlord, provided that any compensation
paid to any concierge or parking attendants at the Project shall be includable
as an Operating Expense;
(j)    rentals and other related expenses incurred in leasing air conditioning
systems, elevators or other equipment which if purchased the cost of which would
be excluded from Operating Expenses as a capital cost, except equipment not
affixed to the Project which is used in providing janitorial or similar services
and, further excepting from this exclusion such equipment rented or leased to
remedy or ameliorate an emergency condition in the Project;
(k)    all items and services for which Tenant or any other tenant in the
Project reimburses Landlord or which Landlord provides selectively to one or
more tenants (other than Tenant) without reimbursement;
(l)    costs, other than those incurred in ordinary maintenance and repair, for
sculpture, paintings, fountains or other objects of art;
(m)    any costs expressly excluded from Operating Expenses elsewhere in this
Lease or expressly designated as being "exclusively" or "solely" borne by
Landlord or otherwise Landlord's "sole" cost and/or expense (i.e., without
reimbursement or inclusion in Operating Expenses);
(n)    rent for any office space occupied by Project management personnel to the
extent the size or rental rate of such office space exceeds the size or fair
market rental value of office space occupied by management personnel of the
"Comparable Buildings," as that term is defined in Section 4 of Exhibit H to
this Lease, with adjustment where appropriate for the size of the applicable
project;
(o)    costs to the extent arising from the gross negligence or willful
misconduct of Landlord or its agents, employees, vendors, contractors, or
providers of materials or services;
(p)    costs incurred to comply with Applicable Laws (including, without
limitation, Applicable Laws relating to the removal of Hazardous Materials),
which were in existence in the Building or on the Project prior to the Lease
Commencement Date; and costs incurred to remove, remedy, contain, or treat
Hazardous Materials, which Hazardous Materials were brought into the Building or
onto the Project after the date hereof by Landlord or any other tenant of the
Project;
(q)    fees payable by Landlord for management of the Project in excess of three
percent (3%) (the “Management Fee Cap”) of Landlord’s gross rental revenues,
adjusted and grossed up to reflect a one hundred percent (100%) occupancy of the
Project with all tenants paying full rent (as contrasted with free rent, partial
rent, abated rent or similarly discounted rent), including base rent,
pass-throughs, and parking fees (but excluding the cost of after-hours services
or utilities) from the Project for any calendar year or portion thereof, it
being agreed that Base Year Operating Expenses shall include such fees in an
amount equal to the Management Fee Cap;
(r)    reserves for future improvements, repairs, additions, etc.;
(s)    capital improvements to the Building or the Project, other than those
permitted pursuant to items (xii) and (xiii), above;
(t)    costs for the original construction and development of the Building and
nonrecurring costs for the repair or replacement of any structural portion of
the Building made necessary as a result of defects in the original design,
workmanship or materials; and
(u)     costs of Landlord's charitable and political contributions;
(v)    amounts spent for any earthquake deductible in excess of One and 50/100
Dollars ($1.50) per rentable square foot of the Premises in any particular
Expense Year; provided, however, any remaining excess (i.e., deductibles in
excess of such annual Expense cap) may be carried over into future Expenses
Years; and
(w)    interest, fines or penalties for late payment or violations of Applicable
Laws by Landlord, except to the extent incurring such expense is either (1) a
reasonable business expense under the circumstances, or (2) caused by a
corresponding late payment or violation of an Applicable Law by Tenant, in which
event Tenant shall be responsible for the full amount of such expense.
If Landlord is not furnishing any particular work or service (the cost of which,
if performed by Landlord, would be included in Operating Expenses) to a tenant
who has undertaken to perform such work or service in lieu of the performance
thereof by Landlord, Operating Expenses shall be deemed to be increased by an
amount equal to the additional Operating Expenses which would reasonably have
been incurred during such period by Landlord if it had at its own expense
furnished such work or service to such tenant. If the Project is not at least
ninety-five percent (95%) occupied during all or a portion of the Base Year or
any Expense Year, Landlord shall elect to make an appropriate adjustment to the
components of Operating Expenses for such year to determine the amount of
Operating Expenses that would have been incurred had the Project been
ninety-five percent (95%) occupied; and the amount so determined shall be deemed
to have been the amount of Operating Expenses for such year. Operating Expenses
for the Base Year shall not include market-wide cost increases (including
utility rate increases) due to extraordinary circumstances, including, but not
limited to, Force Majeure, boycotts, strikes, conservation surcharges, or
embargoes or shortages (such items to be known collectively as "Increases");
provided, however, that at such time as any such particular Increases are no
longer included in Operating Expenses, such Increases shall be excluded from the
Base Year calculation of Operating Expenses. Landlord shall not (i) make a
profit by charging items to Operating Expenses that are otherwise also charged
separately to others and (ii) subject to Landlord's right to adjust the
components of Operating Expenses described above in this paragraph, collect
Operating Expenses from Tenant and all other tenants in the Building in an
amount in excess of what Landlord incurs for the items included in Operating
Expenses.
4.2.5    Taxes.
4.2.5.1    "Tax Expenses" shall mean all federal, state, county, or local
governmental or municipal taxes, fees, charges or other impositions of every
kind and nature, whether general, special, ordinary or extraordinary,
(including, without limitation, real estate taxes, general and special
assessments, transit taxes, leasehold taxes or taxes based upon the receipt of
rent, including gross receipts or sales taxes applicable to the receipt of rent,
unless required to be paid by Tenant, personal property taxes imposed upon the
fixtures, machinery, equipment, apparatus, systems and equipment, appurtenances,
furniture and other personal property used in connection with the Project, or
any portion thereof), which shall be paid or accrued during any Expense Year
(without regard to any different fiscal year used by such governmental or
municipal authority) because of or in connection with the ownership, leasing and
operation of the Project, or any portion thereof (including, without limitation,
the land upon which the Building and the parking facility adjacent to the
Building are located).
4.2.5.2    Tax Expenses shall include, without limitation: (i) Any tax on the
rent, right to rent or other income from the Project, or any portion thereof, or
as against the business of leasing the Project, or any portion thereof; (ii) Any
assessment, tax, fee, levy or charge in addition to, or in substitution,
partially or totally, of any assessment, tax, fee, levy or charge previously
included within the definition of real property tax, it being acknowledged by
Tenant and Landlord that Proposition 13 was adopted by the voters of the State
of California in the June 1978 election ("Proposition 13") and that assessments,
taxes, fees, levies and charges may be imposed by governmental agencies for such
services as fire protection, street, sidewalk and road maintenance, refuse
removal and for other governmental services formerly provided without charge to
property owners or occupants, and, in further recognition of the decrease in the
level and quality of governmental services and amenities as a result of
Proposition 13, Tax Expenses shall also include any governmental or private
assessments or the Project's contribution towards a governmental or private
cost-sharing agreement for the purpose of augmenting or improving the quality of
services and amenities normally provided by governmental agencies; (iii) Any
assessment, tax, fee, levy, or charge allocable to or measured by the area of
the Premises or the Rent payable hereunder, including, without limitation, any
business or gross income tax or excise tax with respect to the receipt of such
rent, or upon or with respect to the possession, leasing, operating, management,
maintenance, alteration, repair, use or occupancy by Tenant of the Premises, or
any portion thereof; (iv) Any assessment, tax, fee, levy or charge, upon this
transaction or any document to which Tenant is a party, creating or transferring
an interest or an estate in the Premises; and (v) all of the real estate taxes
and assessments imposed upon or with respect to the Building and all of the real
estate taxes and assessments imposed on the land and improvements comprising the
Project.
4.2.5.3    Any commercially reasonable costs and expenses (including, without
limitation, reasonable attorneys' fees) incurred in good faith attempting to
protest, reduce or minimize Tax Expenses shall be included in Tax Expenses in
the Expense Year such expenses are paid. Refunds of Tax Expenses shall be
credited against Tax Expenses and refunded to Tenant regardless of when
received, based on the Expense Year to which the refund is applicable, provided
that in no event shall the amount to be refunded to Tenant for any such Expense
Year exceed the total amount paid by Tenant as an increase in Tax Expenses under
this Article 4 for such Expense Year. If Tax Expenses for any period during the
Lease Term or any extension thereof are increased after payment thereof for any
reason, including, without limitation, error or reassessment by applicable
governmental or municipal authorities, Tenant shall pay Landlord upon demand
Tenant's Share of any such increased Tax Expenses included by Landlord as
Building Tax Expenses pursuant to the TCCs of this Lease. Notwithstanding
anything to the contrary contained in this Section 4.2.5 (except as set forth in
Section 4.2.5.2, above), there shall be excluded from Tax Expenses (i) all
excess profits taxes, franchise taxes, gift taxes, capital stock taxes,
documentary transfer taxes, inheritance and succession taxes, estate taxes,
federal and state income taxes, and other taxes to the extent applicable to
Landlord's general or net income (as opposed to rents, receipts or income
attributable to operations at the Project), (ii) any items included as Operating
Expenses, and (iii) any items paid by Tenant under Section 4.5 of this Lease.
Notwithstanding anything to the contrary set forth in this Lease, only Landlord
may institute proceedings to reduce Tax Expenses and the filing of any such
proceeding by Tenant without Landlord's consent shall constitute an event of
default by Tenant under this Lease. Notwithstanding the foregoing, Landlord
shall not be obligated to file any application or institute any proceeding
seeking a reduction in Tax Expenses.
4.2.5.4    Notwithstanding anything to the contrary set forth in this Lease, the
amount of Tax Expenses for the Base Year and any Expense Year shall be
calculated without taking into account any decreases in real estate taxes
obtained in connection with Proposition 8, and, therefore, the Tax Expenses in
the Base Year and/or an Expense Year may be greater than those actually incurred
by Landlord, but shall, nonetheless, be the Tax Expenses due under this Lease;
provided that (i) any costs and expenses incurred by Landlord in securing any
Proposition 8 reduction shall not be included in Direct Expenses for purposes of
this Lease, and (ii) tax refunds under Proposition 8 shall not be deducted from
Tax Expenses, but rather shall be the sole property of Landlord. Landlord and
Tenant acknowledge that this Section 4.2.5.4 is not intended to in any way
affect (A) the inclusion in Tax Expenses of the statutory two percent (2.0%)
annual maximum allowable increase in Tax Expenses (as such statutory increase
may be modified by subsequent legislation), or (B) the inclusion or exclusion of
Tax Expenses pursuant to the terms of Proposition 13, which shall be governed
pursuant to the terms of Sections 4.2.5.1 through 4.2.5.3, above.
4.2.6    "Tenant's Share" shall mean the percentage set forth in Section 6 of
the Summary.
4.3    Allocation of Direct Expenses. The parties acknowledge that the Building
is a part of a multi-building project and that the costs and expenses incurred
in connection with the Project (i.e., the Direct Expenses) should be shared
between the tenants of the Building and the tenants of the other buildings in
the Project. Accordingly, as set forth in Section 4.2 above, Direct Expenses
(which consists of Operating Expenses and Tax Expenses) are determined annually
for the Project as a whole, and a portion of the Direct Expenses, which portion
shall be determined by Landlord on a consistent and equitable basis, shall be
allocated to the tenants of the Building (as opposed to the tenants of any other
buildings in the Project) and such portion shall be the Direct Expenses for
purposes of this Lease. Such portion of Direct Expenses allocated to the tenants
of the Building shall include all Direct Expenses attributable solely to the
Building and an equitable portion of the Direct Expenses attributable to the
Project as a whole.


4.4    Calculation and Payment of Additional Rent. If for any Expense Year
ending or commencing within the Lease Term, Tenant's Share of Direct Expenses
for such Expense Year exceeds Tenant's Share of Direct Expenses applicable to
the Base Year, then Tenant shall pay to Landlord, in the manner set forth in
Section 4.4.1, below, and as Additional Rent, an amount equal to the excess (the
"Excess").
4.4.1    Statement of Actual Direct Expenses and Payment by Tenant. Landlord
shall give to Tenant following the end of each Expense Year, a statement (the
"Statement") which shall state in reasonable detail the Direct Expenses incurred
or accrued for the particular Expense Year, and which shall indicate the amount
of the Excess. Landlord shall use commercially reasonable efforts to deliver
such Statement to Tenant on or before May 1 following the end of the Expense
Year to which such Statement relates. Upon receipt of the Statement for each
Expense Year commencing or ending during the Lease Term, if an Excess is
present, Tenant shall pay, within thirty (30) days after receipt of the
Statement, the full amount of the Excess for such Expense Year, less the
amounts, if any, paid during such Expense Year as "Estimated Excess," as that
term is defined in Section 4.4.2, below, and if Tenant paid more as Estimated
Excess than the actual Excess, Tenant shall receive a credit in the amount of
Tenant's overpayment against Rent next due under this Lease. The failure of
Landlord to timely furnish the Statement for any Expense Year shall not
prejudice Landlord or Tenant from enforcing its rights under this Article 4.
Even though the Lease Term has expired and Tenant has vacated the Premises, when
the final determination is made of Tenant's Share of Direct Expenses for the
Expense Year in which this Lease terminates, if an Excess is present, Tenant
shall, within thirty (30) days after receipt of the Statement, pay to Landlord
such amount, and if Tenant paid more as Estimated Excess than the actual Excess,
Landlord shall, within thirty (30) days, deliver a check payable to Tenant in
the amount of the overpayment. The provisions of this Section 4.4.1 shall
survive the expiration or earlier termination of the Lease Term. Notwithstanding
the immediately preceding sentence, Tenant shall not be responsible for Tenant's
Share of any Direct Expenses attributable to any Expense Year which are first
billed to Tenant more than eighteen (18) months after the Lease Expiration Date,
provided that in any event Tenant shall be responsible for Tenant's Share of
Direct Expenses which (x) were levied by any governmental authority or by any
public utility companies, and (y) Landlord had not previously received an
invoice therefor and which are currently due and owing (i.e., costs invoiced for
the first time regardless of the date when the work or service relating to this
Lease was performed), at any time following the Lease Expiration Date which are
attributable to any Expense Year.
4.4.2    Statement of Estimated Direct Expenses. In addition, Landlord shall
endeavor to give Tenant a yearly expense estimate statement (the "Estimate
Statement") which shall set forth in general major categories Landlord's
reasonable estimate (the "Estimate") of what the total amount of Direct Expenses
for the then-current Expense Year shall be and the estimated excess (the
"Estimated Excess") as calculated by comparing the Direct Expenses for such
Expense Year, which shall be based upon the Estimate, to the amount of Direct
Expenses for the Base Year. The failure of Landlord to timely furnish the
Estimate Statement for any Expense Year shall not preclude Landlord from
enforcing its rights to collect any Additional Rent under this Article 4, nor
shall Landlord be prohibited from revising any Estimate Statement or Estimated
Excess theretofore delivered to the extent necessary. Thereafter, Tenant shall
pay, within thirty (30) days after receipt of the Estimate Statement, a fraction
of the Estimated Excess for the then-current Expense Year (reduced by any
amounts paid pursuant to the second to last sentence of this Section 4.4.2).
Such fraction shall have as its numerator the number of months which have
elapsed in such current Expense Year, including the month of such payment, and
twelve (12) as its denominator. Until a new Estimate Statement is furnished
(which Landlord shall have the right to deliver to Tenant at any time, but not
more than once per Expense Year), Tenant shall pay monthly, with the monthly
Base Rent installments, an amount equal to one-twelfth (1/12) of the total
Estimated Excess set forth in the previous Estimate Statement delivered by
Landlord to Tenant. Throughout the Lease Term Landlord shall maintain records
with respect to Direct Expenses in accordance with sound real estate management
and accounting practices, consistently applied.
4.5    Taxes and Other Charges for Which Tenant Is Directly Responsible.
4.5.1    Tenant shall be liable for and shall pay before delinquency, taxes
levied against Tenant's equipment, furniture, fixtures and any other personal
property located in or about the Premises. If any such taxes on Tenant's
equipment, furniture, fixtures and any other personal property are levied
against Landlord or Landlord's property or if the assessed value of Landlord's
property is increased by the inclusion therein of a value placed upon such
equipment, furniture, fixtures or any other personal property and if Landlord
pays the taxes based upon such increased assessment, which Landlord shall have
the right to do regardless of the validity thereof but only under proper protest
if requested by Tenant, Tenant shall promptly following demand repay to Landlord
the taxes so levied against Landlord or the proportion of such taxes resulting
from such increase in the assessment, as the case may be.
4.5.2    If the improvements in the Premises, whether installed and/or paid for
by Landlord or Tenant and whether or not affixed to the real property so as to
become a part thereof, are assessed for real property tax purposes at a
valuation higher than the valuation at which improvements conforming to
Landlord's "building standard" in other space in the Building are assessed, then
the Tax Expenses levied against Landlord or the property by reason of such
excess assessed valuation shall be deemed to be taxes levied against personal
property of Tenant and shall be governed by the provisions of Section 4.5.1,
above.
4.5.3    Notwithstanding any contrary provision herein, Tenant shall pay prior
to delinquency any (i) rent tax or sales tax, tax, service tax, transfer tax or
value added tax, or any other applicable tax on the rent or services herein or
otherwise respecting this Lease, (ii) taxes assessed upon or with respect to the
possession, leasing, operation, management, maintenance, alteration, repair, use
or occupancy by Tenant of the Premises or any portion of the Project, including
the Project parking facility; or (iii) taxes assessed upon this transaction or
any document to which Tenant is a party creating or transferring an interest or
an estate in the Premises.
4.6    Landlord's Records. Upon Tenant's written request given not more than
ninety (90) days after Tenant's receipt of a Statement for a particular Expense
Year, and provided that Tenant is not then in default under this Lease beyond
the applicable notice and cure period provided in this Lease, specifically
including, but not limited to, the timely payment of Additional Rent (whether or
not a component thereof is the subject of the audit contemplated herein),
Landlord shall furnish Tenant with such reasonable supporting documentation
pertaining to the calculation of the Excess set forth in the Statement as Tenant
may reasonably request. Landlord shall provide said documentation pertaining to
the relevant Excess to Tenant within sixty (60) days after Tenant's written
request therefor. Within one hundred eighty (180) days after receipt of a
Statement by Tenant (the "Audit Period"), if Tenant disputes the amount of the
Excess set forth in the Statement, an independent certified public accountant
(which accountant (A) is a member of a nationally or regionally recognized
certified public accounting firm which has previous experience in auditing
financial operating records of landlords of office buildings, (B) is not working
on a contingency fee basis [i.e., Tenant must be billed based on the actual time
and materials that are incurred by the certified public accounting firm in the
performance of the audit], and (C) shall not currently be providing accounting
and/or lease administration services to another tenant in the Building and/or
the Project in connection with a review or audit by such other tenant of similar
expense records), designated and paid for by Tenant, may, after reasonable
notice to Landlord and at reasonable times, audit Landlord's records with
respect to the Excess set forth in the Statement at Landlord's office at the
Project, or Landlord's corporate offices in San Diego, California, provided that
(i) Tenant is not then in default under this Lease (beyond the applicable notice
and cure periods provided under this Lease), (ii) Tenant has paid all amounts
required to be paid under the applicable Estimate Statement and Statement, and
(iii) a copy of the audit agreement between Tenant and its particular certified
public accounting firm has been delivered to Landlord prior to the commencement
of the audit. In connection with such audit, Tenant and Tenant's certified
public accounting firm must agree in advance to follow Landlord's reasonable
rules and procedures regarding an audit of the aforementioned Landlord records,
and shall execute a commercially reasonable confidentiality agreement regarding
such audit. Any audit report prepared by Tenant's certified public accounting
firm shall be delivered concurrently to Landlord and Tenant within the Audit
Period. Tenant's failure to audit the amount of the Excess set forth in any
Statement within the Audit Period shall be deemed to be Tenant's approval of
such Statement and Tenant, thereafter, waives the right or ability to audit the
amounts set forth in such Statement. If after such audit, Tenant still disputes
such Excess, an audit to determine the proper amount shall be made, at Tenant's
expense, by an independent certified public accountant (the "Accountant")
selected by Landlord and subject to Tenant's reasonable approval; provided that
if such audit by the Accountant proves that the Direct Expenses in the subject
Expense Year were overstated by more than five percent (5%), then the cost of
the Accountant and the cost of such audit shall be paid for promptly by
Landlord. If such audit reveals that Landlord has overcharged Tenant, then
within thirty (30) days after the results of such audit are made available to
Landlord, Landlord shall reimburse Tenant the amount of such overcharge.
Conversely, if the audit reveals that Tenant was undercharged, then within
thirty (30) days after the results of such audit are made available to Tenant,
Tenant shall reimburse Landlord the amount of such undercharge. Tenant hereby
acknowledges that Tenant's sole right to audit Landlord's records and to contest
the amount of Direct Expenses payable by Tenant shall be as set forth in this
Section 4.6, and Tenant hereby waives any and all other rights pursuant to
applicable law to audit such records and/or to contest the amount of Direct
Expenses payable by Tenant.

ARTICLE 5    

USE OF PREMISES
5.1    Permitted Use. Tenant shall use the Premises solely for the Permitted Use
set forth in Section 7 of the Summary and Tenant shall not use or permit the
Premises or the Project to be used for any other purpose or purposes whatsoever
without the prior written consent of Landlord, which may be withheld in
Landlord's sole and absolute discretion.
5.2    Prohibited Uses. The uses prohibited under this Lease shall include,
without limitation, use of the Premises or a portion thereof for (i) offices of
any agency or bureau of the United States or any state or political subdivision
thereof; (ii) offices or agencies of any foreign governmental or political
subdivision thereof; (iii) offices of any health care professionals or service
organization; (iv) schools or other training facilities which are not ancillary
to corporate, executive or professional office use; (v) retail or restaurant
uses; or (vi) communications firms such as radio and/or television stations.
Tenant's use shall not result in an occupancy density for the Premises which is
greater than the total number of parking passes granted to Tenant under this
Lease (i.e., as more particularly set forth in Section 9 of the Summary). Tenant
further covenants and agrees that it shall not use, or suffer or permit any
person or persons to use, the Premises or any part thereof for any use or
purpose contrary to the rules and regulations promulgated by Landlord from time
to time ("Rules and Regulations"), the current set of which (as of the date of
this Lease) is attached to this Lease as Exhibit D; or in violation of the laws
of the United States of America, the State of California, or the ordinances,
regulations or requirements of the local municipal or county governing body or
other lawful authorities having jurisdiction over the Project, including,
without limitation, any such laws, ordinances, regulations or requirements
relating to hazardous materials or substances, as those terms are defined by
applicable laws now or hereafter in effect; provided, however, Landlord shall
not enforce, change or modify the Rules and Regulations in a discriminatory
manner and Landlord agrees that the Rules and Regulations shall not be
unreasonably modified or enforced in a manner which will unreasonably interfere
with the normal and customary conduct of Tenant's business. Tenant shall not do
or permit anything to be done in or about the Premises which will in any way
damage the reputation of the Project or obstruct or interfere with the rights of
other tenants or occupants of the Building, or injure or annoy them or use or
allow the Premises to be used for any improper, unlawful or objectionable
purpose, nor shall Tenant cause, maintain or permit any nuisance in, on or about
the Premises.
5.3    CC&Rs. Tenant shall comply with all recorded covenants, conditions, and
restrictions currently affecting the Project (the "Underlying Documents").
Additionally, Tenant acknowledges that the Project may be subject to any future
covenants, conditions, and restrictions (the "CC&Rs") which Landlord, in
Landlord's discretion, deems reasonably necessary or desirable, and Tenant
agrees that this Lease shall be subject and subordinate to such CC&Rs. Landlord
shall have the right to require Tenant to execute and acknowledge, within
fifteen (15) business days of a request by Landlord, a "Recognition of
Covenants, Conditions, and Restriction," in a form substantially similar to that
attached hereto as Exhibit F, agreeing to and acknowledging the CC&Rs.

ARTICLE 6    

SERVICES AND UTILITIES
6.1    Standard Tenant Services. Landlord shall provide the following services
on all days (unless otherwise stated below) during the Lease Term.
6.1.1    Subject to reasonable changes implemented by Landlord and all
governmental rules, regulations and guidelines applicable thereto, Landlord
shall provide heating, ventilation and air conditioning ("HVAC") when necessary
for normal comfort for normal office use in the Premises from 7:00 A.M. to 6:00
P.M. Monday through Friday, and from 9:00 A.M. to 1:00 P.M. on Saturday
(collectively, the "Building Hours"), except for the date of observation of New
Year's Day, President's Day, Memorial Day, Independence Day, Labor Day,
Thanksgiving Day, Christmas Day and, at Landlord's discretion, other locally or
nationally recognized holidays (collectively, the "Holidays").
6.1.2    Landlord shall provide adequate electrical wiring and facilities and
power for normal general office use as determined by Landlord. Notwithstanding
any provision to the contrary contained in this Lease, Tenant shall pay directly
to the utility company pursuant to the utility company's separate meters (or to
Landlord, without markup or surcharge, in the event Landlord provides submeters
instead of the utility company's meters), the actual cost of all electricity,
gas, water and sewer services provided to and/or consumed in the Premises
(including normal and excess consumption and including the cost of electricity
to operate the HVAC air handlers), which electricity, gas, water and sewer
services shall be separately metered (as described above or otherwise equitably
allocated and directly charged by Landlord to Tenant and other tenants of the
Building); provided that if Landlord fails to deliver possession of the Phase 1
Premises to Tenant on the Lease Commencement Date, then Tenant shall have no
obligation to pay for the cost of any utilities or services provided to the
Phase 1 Premises until delivery of the Phase 1 Premises occurs. Tenant shall pay
such cost (including the cost of such meters or submeters) within thirty (30)
days after demand and as Additional Rent under this Lease (and not as part of
the Operating Expenses). Landlord shall designate the utility provider from time
to time.
6.1.3    As part of Operating Expenses, Landlord shall, promptly following
receipt of notice from Tenant, replace lamps, starters and ballasts for Building
standard lighting fixtures within the Premises. In addition, Tenant shall bear
the cost of replacement of lamps, starters and ballasts for non-Building
standard lighting fixtures within the Premises.
6.1.4    Landlord shall provide city water from the regular Building outlets for
drinking, lavatory and toilet purposes in the Building Common Areas.
6.1.5    Landlord shall provide janitorial services to the Premises at least
five (5) days per week, except the date of observation of the Holidays, in and
about the Premises and window washing services in a manner consistent with other
Comparable Buildings.
6.1.6    Landlord shall provide nonexclusive, non-attended automatic passenger
elevator service during the Building Hours, and shall have at least one such
elevator available at all other times. Landlord shall provide nonexclusive
freight elevator service subject to scheduling by Landlord.
Tenant shall cooperate fully with Landlord at all times and abide by all
regulations and requirements that Landlord may reasonably prescribe for the
proper functioning and protection of the HVAC, electrical, mechanical and
plumbing systems.
6.2    Overstandard Tenant Use. Tenant shall not, without Landlord's prior
written consent, use heat-generating machines, machines other than normal
fractional horsepower office machines, or equipment or lighting other than
Building standard lights in the Premises, which may affect the temperature
otherwise maintained by the air conditioning system or increase the water
normally furnished for the Premises by Landlord pursuant to the terms of
Section 6.1 of this Lease. If such consent is given, Landlord shall have the
right to require installation of supplementary air conditioning units or other
facilities in the Premises, including supplementary or additional metering
devices, and the cost thereof, including the cost of installation, operation and
maintenance, increased wear and tear on existing equipment and other similar
charges, shall be paid by Tenant to Landlord upon billing by Landlord. If Tenant
uses water, electricity, heat or air conditioning in excess of that supplied by
Landlord pursuant to Section 6.1 of this Lease, Tenant shall pay to Landlord,
upon billing, the cost of such excess consumption, the cost of the installation,
operation, and maintenance of equipment which is installed in order to supply
such excess consumption, and the cost of the increased wear and tear on existing
equipment caused by such excess consumption; and Landlord may install devices to
separately meter any increased use and in such event Tenant shall pay the
increased cost directly to Landlord, including the cost of such additional
metering devices. Tenant's use of electricity shall never exceed the capacity of
the feeders to the Project or the risers or wiring installation, and subject to
the terms of Section 29.32, below, Tenant shall not install or use or permit the
installation or use of any computer or electronic data processing equipment in
the Premises, without the prior written consent of Landlord. If Tenant desires
to use heat, ventilation or air conditioning during hours other than those for
which Landlord is obligated to supply such utilities pursuant to the terms of
Section 6.1 of this Lease, Tenant shall give Landlord such prior notice (which
notice shall be provided in the manner mutually agreed to between Landlord and
Tenant), if any, as Landlord shall from time to time establish as appropriate,
of Tenant's desired use in order to supply such utilities, and Landlord shall
supply such utilities to Tenant at such hourly cost to Tenant (which shall be
treated as Additional Rent) as Landlord shall from time to time establish.
Landlord and Tenant acknowledge and agree that Landlord's prevailing rate as of
the date of this Lease for Tenant's use of the HVAC during hours other than
Building Hours is $50.00 per hour for the Premises.
6.3    Interruption of Use. Tenant agrees that Landlord shall not be liable for
damages, by abatement of Rent or otherwise, for failure to furnish or delay in
furnishing any service (including telephone and telecommunication services), or
for any diminution in the quality or quantity thereof, when such failure or
delay or diminution is occasioned, in whole or in part, by breakage, repairs,
replacements, or improvements, by any strike, lockout or other labor trouble, by
inability to secure electricity, gas, water, or other fuel at the Building or
Project after reasonable effort to do so, by any riot or other dangerous
condition, emergency, accident or casualty whatsoever, by act or default of
Tenant or other parties, or by any other cause beyond Landlord's reasonable
control (provided that the foregoing shall not limit Landlord's liability, if
any, pursuant to applicable law for personal injury and property damage to the
extent caused by the gross negligence or willful misconduct of Landlord, its
agents, employees or contractors); and such failures or delays or diminution
shall never be deemed to constitute an eviction or disturbance of Tenant's use
and possession of the Premises or relieve Tenant from paying Rent or performing
any of its obligations under this Lease. Furthermore, Landlord shall not be
liable under any circumstances for a loss of, or injury to, property or for
injury to, or interference with, Tenant's business, including, without
limitation, loss of profits, however occurring, through or in connection with or
incidental to a failure to furnish any of the services or utilities as set forth
in this Article 6, provided that the foregoing shall not limit Landlord's
liability, if any, pursuant to applicable law for personal injury and property
damage to the extent caused by the gross negligence or willful misconduct of
Landlord, its agents, employees or contractors.
6.4    Abatement Event. If (i) Landlord fails to perform the obligations
required of Landlord under the TCCs of this Lease, (ii) such failure (A) causes
all or a portion of the Premises to be untenantable and unusable by Tenant, or
(B) Landlord fails to satisfy its parking obligations pursuant to Article 28 of
this Lease, and (iii) such failure relates to (A) the nonfunctioning of the
heat, ventilation, and air conditioning system in the Premises, the electricity
in the Premises, the nonfunctioning of the elevator service to the Premises, or
(B) a failure to provide services or access to the Premises, Tenant shall give
Landlord notice (the "Interruption Notice"), specifying such failure to perform
by Landlord and Tenant's intention to abate the payment of Rent under this Lease
(the "Abatement Event"). If Landlord has not cured such Abatement Event within
five (5) business days after the receipt of the Interruption Notice, Tenant may,
upon written notice to Landlord, immediately abate Rent payable under this Lease
for that portion of the Premises rendered untenantable and not used by Tenant,
for the period beginning on the date five (5) business days after the
Interruption Notice to the earlier of the date Landlord cures such Abatement
Event or the date Tenant recommences the use of such portion of the Premises.
Such right to abate Rent shall be Tenant's sole and exclusive remedy at law or
in equity for an Abatement Event. Except as provided in this Section 6.4,
nothing contained herein shall be interpreted to mean that Tenant is excused
from paying Rent due hereunder.

ARTICLE 7    

REPAIRS
Landlord shall at all times during the Lease Term maintain in good condition and
operating order the structural portions of the Building, including, without
limitation, the foundation, floor slabs, ceilings, roof, columns, beams, shafts,
stairs, stairwells, escalators, elevators, base building restrooms and all
Common Areas (collectively, the "Building Structure"), and the Base Building
mechanical, electrical, life safety, plumbing, sprinkler and HVAC systems
installed or furnished by Landlord (collectively, the "Building Systems").
Except as specifically set forth in this Lease to the contrary, Tenant shall not
be required to repair the Building Structure and/or the Building Systems except
to the extent required because of Tenant's use of the Premises for other than
normal and customary business office operations. Tenant shall, at Tenant's own
expense, keep the Premises, including all improvements, fixtures, equipment,
interior window coverings, and furnishings therein, and the floor or floors of
the Building on which the Premises is located, in good order, repair and
condition at all times during the Lease Term; provided that if Landlord fails to
deliver possession of the Phase 1 Premises to Tenant on the Lease Commencement
Date, Tenant shall have no repair or maintenance obligations with respect to the
Phase 1 Premises until such delivery occurs. In addition, Tenant shall, at
Tenant's own expense, but under the supervision and subject to the prior
approval of Landlord, and within any reasonable period of time specified by
Landlord, promptly and adequately repair all damage to the Premises and replace
or repair all damaged, broken, or worn fixtures and appurtenances, except for
damage caused by ordinary wear and tear or beyond the reasonable control of
Tenant; provided however, that, at Landlord's option, or if Tenant fails to make
such repairs, Landlord may, after written notice to Tenant and Tenant's failure
to repair within ten (10) days thereafter, but need not, make such repairs and
replacements, and Tenant shall pay Landlord the cost thereof, including a
percentage of the cost thereof (to be uniformly established for the Building
and/or the Project) sufficient to reimburse Landlord for all overhead, general
conditions, fees and other costs or expenses arising from Landlord's involvement
with such repairs and replacements forthwith upon being billed for same.
Notwithstanding the foregoing, Landlord shall be responsible for keeping in good
condition the exterior walls, foundation and roof of the Building, the
structural portions of the floors of the Building, and the systems and equipment
of the Building, except to the extent that such repairs are required due to the
negligence or willful misconduct of Tenant; provided, however, that if such
repairs are due to the negligence or willful misconduct of Tenant, Landlord
shall nevertheless make such repairs at Tenant's expense, or, if covered by
Landlord's insurance, Tenant shall only be obligated to pay any deductible in
connection therewith. Landlord may, but shall not be required to, enter the
Premises at all reasonable times, following reasonable advance notice, to make
such repairs, alterations, improvements or additions to the Premises or to the
Project or to any equipment located in the Project as Landlord shall desire or
deem necessary or as Landlord may be required to do by governmental or
quasi-governmental authority or court order or decree; provided, however, except
for (i) emergencies, (ii) repairs, alterations, improvements or additions
required by governmental or quasi-governmental authorities or court order or
decree, or (iii) repairs which are the obligation of Tenant hereunder, any such
entry into the Premises by Landlord shall be performed in a manner so as not to
materially interfere with Tenant's use of, or access to, the Premises; provided
that, with respect to items (ii) and (iii) above, Landlord shall use
commercially reasonable efforts to not materially interfere with Tenant's use
of, or access to, the Premises. Tenant hereby waives any and all rights under
and benefits of subsection 1 of Section 1932 and Sections 1941 and 1942 of the
California Civil Code or under any similar law, statute, or ordinance now or
hereafter in effect.

ARTICLE 8    

ADDITIONS AND ALTERATIONS
8.1    Landlord's Consent to Alterations. Tenant may not make any improvements,
alterations, additions or changes to the Premises or any mechanical, plumbing or
HVAC facilities or systems pertaining to the Premises (collectively, the
"Alterations") without first procuring the prior written consent of Landlord to
such Alterations, which consent shall be requested by Tenant not less than
fifteen (15) business days prior to the commencement thereof, and which consent
shall not be unreasonably withheld by Landlord, provided it shall be deemed
reasonable for Landlord to withhold its consent to any Alteration which
adversely affects the structural portions or the systems or equipment of the
Building or is visible from the exterior of the Building. Notwithstanding the
foregoing, Tenant shall be permitted to make Alterations following ten (10)
business days' notice to Landlord, but without Landlord's prior consent, to the
extent that such Alterations do not (i) adversely affect the systems and
equipment of the Building, exterior appearance of the Building, or structural
aspects of the Building, (ii) adversely affect the value of the Premises or
Building, (iii) require a building or construction permit, or (iv) cost more
than One Hundred Thousand and 00/100 Dollars ($100,000.00) for a particular job
of work (the "Cosmetic Alterations"). The construction of the initial
improvements to the Premises shall be governed by the terms of the Work Letter
and not the terms of this Article 8.
8.2    Manner of Construction. Landlord may impose, as a condition of its
consent to any and all Alterations or repairs of the Premises or about the
Premises, such requirements as Landlord in its reasonable discretion may deem
desirable, including, but not limited to, the requirement that Tenant utilize
for such purposes only contractors reasonably approved by Landlord, and any
removal and/or restoration obligations required to be performed pursuant to the
TCCs of Section 8.5 of this Lease. If Landlord shall give its consent, the
consent shall be deemed conditioned upon Tenant acquiring a permit to do the
work from appropriate governmental agencies (to the extent required by
Applicable Laws), the furnishing of a copy of such permit to Landlord prior to
the commencement of the work, and the compliance by Tenant with all conditions
of said permit in a prompt and expeditious manner. If such Alterations will
involve the use of or disturb hazardous materials or substances existing in the
Premises, Tenant shall notify Landlord prior to performing such Alterations and
comply with Landlord's rules and regulations concerning such hazardous materials
or substances. Tenant shall construct such Alterations and perform such repairs
in a good and workmanlike manner, in conformance with any and all Applicable
Laws and pursuant to a valid building permit, issued by the city in which the
Building is located (or other applicable governmental authority), all in
conformance with Landlord's reasonable and non-discriminatory construction rules
and regulations; provided, however, that prior to commencing to construct any
Alteration, Tenant shall meet with Landlord to discuss Landlord's design
parameters and code compliance issues. In the event Tenant performs any
Alterations in the Premises which require or give rise to governmentally
required changes to the "Base Building," as that term is defined below, then
Landlord shall, at Tenant's expense, make such changes to the Base Building;
provided that in the event that Tenant's request for approval of any Alteration
shall indicate Tenant's desire for Landlord to notify Tenant of any such Base
Building changes, Landlord shall notify Tenant (to the extent Landlord is then
aware of any such required changes), in its approval of such Alterations (if
applicable), and Tenant shall be permitted, at its option, to promptly elect to
not have the Alterations performed. Since all or a portion of the Project is or
may become in the future certified under the LEED rating system (or other
applicable certification standard) (all in Landlord's sole and absolute
discretion), Tenant expressly acknowledges and agrees that without limitation as
to other grounds for Landlord withholding its consent to any proposed
Alteration, Landlord shall have the right to withhold its consent to any
proposed Alteration in the event that such Alteration is not compatible with
such certification or recertification of the Project under such LEED rating
system (or other applicable certification standard). The "Base Building" shall
mean the Building Structure and the Building Systems. In performing the work of
any such Alterations, Tenant shall have the work performed in such manner so as
not to obstruct access to the Project or any portion thereof, by any other
tenant of the Project, and so as not to obstruct the business of Landlord or
other tenants in the Project. Further, Tenant shall not use (and upon notice
from Landlord shall cease using) contractors, services, workmen, labor,
materials or equipment that, in Landlord's reasonable judgment, would disturb
labor harmony with the workforce or trades engaged in performing other work,
labor or services in or about the Building or the Common Areas. In addition to
Tenant's obligations under Article 9 of this Lease, upon completion of any
Alterations, Tenant agrees to cause a Notice of Completion to be recorded in the
office of the Recorder of the County of San Diego in accordance with
Section 8182 of the Civil Code of the State of California or any successor
statute, and as a condition precedent to the enforceability and validity of
Landlord's consent, Tenant shall deliver to the management office for the
Project a reproducible copy of the "as built" and CAD drawings of the
Alterations, to the extent applicable, as well as all permits, approvals and
other documents issued by any governmental agency in connection with the
Alterations.
8.3    Payment for Improvements. With respect to payments to be made to Tenant's
contractors for any Alterations, Tenant shall (i) comply with Landlord's
reasonable requirements for final lien releases and waivers in connection with
Tenant's payment for work to contractors, and (ii) sign Landlord's standard
contractor's rules and regulations. In addition, in connection with all
Alterations, Tenant shall pay Landlord an oversight fee equal to three percent
(3%) of the cost of the work, and reimburse Landlord for Landlord's reasonable,
actual, out-of-pocket costs and expenses actually incurred in connection with
Landlord's review of such work.
8.4    Construction Insurance. In addition to the requirements of Article 10 of
this Lease, in the event that Tenant makes any Alterations, prior to the
commencement of such Alterations, Tenant shall provide Landlord with evidence
that Tenant carries "Builder's Risk" insurance in an amount reasonably approved
by Landlord covering the construction of such Alterations, and such other
insurance as Landlord may reasonably require, it being understood and agreed
that all of such Alterations shall be insured by Tenant pursuant to Article 10
of this Lease immediately upon completion thereof. In addition, Landlord may, in
its reasonable discretion, require Tenant to obtain a lien and completion bond
or some alternate form of security satisfactory to Landlord in an amount
sufficient to ensure the lien-free completion of such Alterations projected to
cost in excess of $200,000, and naming Landlord as a co-obligee.
8.5    Landlord's Property. Landlord and Tenant hereby acknowledge and agree
that (i) all Alterations, improvements, fixtures, equipment and/or appurtenances
which may be installed or placed in or about the Premises (excluding Tenant's
removable trade fixtures, furniture or non-affixed office equipment), from time
to time, shall be at the sole cost of Tenant and shall be and become part of the
Premises and the property of Landlord, and (ii) the "Improvements" (as that term
is defined in Section 2.1 of the Work Letter) to be constructed in the Premises
pursuant to the TCCs of the Work Letter shall, upon completion of the same, be
and become a part of the Premises and the property of Landlord. Furthermore,
Landlord may, by written notice to Tenant prior to the end of the Lease Term, or
given following any earlier termination of this Lease, require Tenant, at
Tenant's expense, to remove any Alterations or improvements in the Premises
(including, without limitation, the Improvements, but excluding Cosmetic
Alterations and Original Improvements, as that term is defined in Section 10.3.2
below, in the Phase 2 Premises, which Tenant has no obligation to remove), and
to repair any damage to the Premises and Building caused by such removal and
return the affected portion of the Premises to a building standard improved
condition as determined by Landlord; provided, however, if, in connection with
its notice to Landlord with respect to any such Alterations, (x) Tenant requests
Landlord's decision with regard to the removal of such Alterations, and
(y) Landlord thereafter agrees in writing to waive the removal requirement with
regard to such Alterations, then Tenant shall not be required to so remove such
Alterations; provided further, however, that if Tenant requests such a
determination from Landlord and Landlord, within ten (10) business days
following Landlord's receipt of such request from Tenant with respect to
Alterations, fails to address the removal requirement with regard to such
Alterations, Landlord shall be deemed to have agreed to waive the removal
requirement with regard to such Alterations. If Tenant fails to complete such
removal and/or to repair any damage caused by the removal of any Alterations or
improvements in the Premises, and/or to return the affected portion of the
Premises to a building standard improved condition as determined by Landlord,
then at Landlord's option, either (A) Tenant shall be deemed to be holding over
in the Premises and Rent shall continue to accrue in accordance with the terms
of Article 16, below, until such work shall be completed, and/or (B) Landlord
may do so and may charge the cost thereof to Tenant. Tenant hereby protects,
defends, indemnifies and holds Landlord harmless from any liability, cost,
obligation, expense or claim of lien to the extent arising out of Tenant's
installation, placement, removal or financing of any such Alterations,
improvements, fixtures and/or equipment in, on or about the Premises, which
obligations of Tenant shall survive the expiration or earlier termination of
this Lease.







--------------------------------------------------------------------------------






ARTICLE 9    

COVENANT AGAINST LIENS
Tenant shall keep the Project and Premises free from any liens or encumbrances
arising out of the work performed, materials furnished or obligations incurred
by or on behalf of Tenant, and shall protect, defend, indemnify and hold
Landlord harmless from and against any claims, liabilities, judgments or costs
(including, without limitation, reasonable attorneys' fees and costs) arising
out of same or in connection therewith. Tenant shall give Landlord notice at
least twenty (20) days prior to the commencement of any such work on the
Premises (or such additional time as may be necessary under applicable laws) to
afford Landlord the opportunity of posting and recording appropriate notices of
non-responsibility. Tenant shall remove any such lien or encumbrance by bond or
otherwise within ten (10) days after notice by Landlord, and if Tenant shall
fail to do so, Landlord may pay the amount necessary to remove such lien or
encumbrance, without being responsible for investigating the validity thereof.
The amount so paid shall be deemed Additional Rent under this Lease payable upon
demand, without limitation as to other remedies available to Landlord under this
Lease. Nothing contained in this Lease shall authorize Tenant to do any act
which shall subject Landlord's title to the Building or Premises to any liens or
encumbrances whether claimed by operation of law or express or implied contract.
Any claim to a lien or encumbrance upon the Building or Premises arising in
connection with any such work or respecting the Premises not performed by or at
the request of Landlord shall be null and void, or at Landlord's option shall
attach only against Tenant's interest in the Premises and shall in all respects
be subordinate to Landlord's title to the Project, Building and Premises.

ARTICLE 10    

INDEMNIFICATION AND INSURANCE
10.1    Indemnification and Waiver. Except to the extent arising from the gross
negligence or willful misconduct of Landlord or the Landlord Parties, Tenant
hereby assumes all risk of damage to property or injury to persons in, upon or
about the Premises from any cause whatsoever and agrees that Landlord, its
partners, subpartners and their respective officers, agents, servants,
employees, and independent contractors (collectively, "Landlord Parties") shall
not be liable for, and are hereby released from any responsibility for, any
damage either to person or property or resulting from the loss of use thereof,
which damage is sustained by Tenant or by other persons claiming through Tenant.
Except to the extent of any claims or damages attributable to the gross
negligence or willful misconduct of Landlord or the Landlord Parties, Tenant
shall indemnify, defend, protect, and hold harmless the Landlord Parties from
and against any and all loss, cost, damage, expense and liability (including
without limitation court costs and reasonable attorneys' fees) incurred in
connection with or arising from: (a) any causes in, on or about the Premises;
(b) the use or occupancy of the Premises by Tenant or any person claiming under
Tenant; (c) any activity, work, or thing done, or permitted or suffered by
Tenant in or about the Premises; (d) any acts, omission, or negligence of Tenant
or any person claiming under Tenant, or the contractors, agents, employees,
invitees, or visitors of Tenant or any such person, in, on or about the Project
(collectively, "Tenant Parties"); (e) any breach, violation, or non-performance
by Tenant or any person claiming under Tenant or the employees, agents,
contractors, invitees, or visitors of Tenant or any such person of any term,
covenant, or provision of this Lease or any law, ordinance, or governmental
requirement of any kind; (f) any injury or damage to the person, property, or
business of Tenant, its employees, agents, contractors, invitees, visitors, or
any other person entering upon the Premises under the express or implied
invitation of Tenant; or (g) the placement of any personal property or other
items within the Premises. Should Landlord be named as a defendant in any suit
brought against Tenant in connection with or arising out of Tenant's occupancy
of the Premises (and which to the extent the same does not relate to any gross
negligence or willful misconduct of Landlord or Landlord Parties), Tenant shall
pay to Landlord its costs and expenses incurred in such suit, including without
limitation, its actual professional fees such as appraisers', accountants' and
attorneys' fees. Subject to Tenant's indemnification obligations set forth above
and the waiver of subrogation provided below, Landlord shall indemnify, defend,
protect, and hold harmless Tenant from any and all loss, cost, damage, expense,
and liability (including, without limitation, court costs and reasonable
attorneys' fees) to the extent arising from (i) the gross negligence or willful
misconduct of Landlord or the Landlord Parties in, on or about the Premises, or
the acts or omissions of Landlord or the Landlord Parties in, on or about the
Project, either prior to or during the Lease Term; or (ii) any







--------------------------------------------------------------------------------





breach, violation or non-performance by Landlord or any of the Landlord Parties
of any term, covenant, or provision of this Lease or any law, ordinance or
governmental requirement of any kind, provided that the terms of the foregoing
indemnity shall not apply to the gross negligence or willful misconduct of
Tenant. Should Tenant be named as a defendant in any suit brought against
Landlord in connection with or arising out anything for which Landlord is
required to indemnify Tenant under the preceding sentence, Landlord shall pay to
Tenant its costs and expenses to the extent reasonably incurred in such suit,
including without limitation, its actual professional fees such as appraisers’,
accountants’ and attorneys’ fees. Notwithstanding anything to the contrary set
forth in this Lease, either party's agreement to defend and indemnify the other
party as set forth in this Section 10.1 shall be ineffective to the extent the
matters for which such party agreed to defend and indemnify the other party are
covered by insurance required to be carried by the non-indemnifying party
pursuant to this Lease. Further, Tenant's agreement to indemnify Landlord and
Landlord's agreement to indemnify Tenant, each pursuant to this Section 10.1 is
not intended and shall not relieve any insurance carrier of its obligations
under policies required to be carried by Tenant or Landlord pursuant to the
provisions of this Lease, to the extent such policies cover the matters subject
to the parties respective indemnification obligations; nor shall they supersede
any inconsistent agreement of the parties set forth in any other provision of
this Lease. The provisions of this Section 10.1 shall survive the expiration or
sooner termination of this Lease with respect to any claims or liability arising
in connection with any event occurring prior to such expiration or termination.
10.2    Landlord's Insurance. Landlord shall insure the Building during the
Lease Term against loss or damage due to fire and other casualties covered
within the classification of fire and extended coverage, vandalism coverage and
malicious mischief, sprinkler leakage, water damage and special extended
coverage. Landlord shall also carry rent continuation insurance, liability
insurance, and, during the Base Year, shall carry earthquake insurance. Such
coverage shall be in such amounts, from such companies, and on such other terms
and conditions, as Landlord may from time to time reasonably determine; provided
that, the coverage and amounts of insurance carried by Landlord in connection
with the Building shall, at a minimum, be comparable to the coverage,
deductibles and amounts of insurance which are carried by reasonably prudent
landlords of Comparable Buildings (provided that in no event shall Landlord be
required to carry earthquake insurance, except during the Base Year).
Additionally, but subject to the foregoing, at the option of Landlord, such
insurance coverage may include the risks of earthquakes and/or flood damage and
additional hazards, a rental loss endorsement and one or more loss payee
endorsements in favor of the holders of any mortgages or deeds of trust
encumbering the interest of Landlord in the Building or the ground or underlying
lessors of the Building, or any portion thereof. Tenant shall, at Tenant's
expense, comply with Landlord's insurance company requirements pertaining to the
use of the Premises. If Tenant's conduct or use of the Premises for other than
typical office purposes causes any material increase in the premium for such
insurance policies then Tenant shall reimburse Landlord for any such increase.
Tenant, at Tenant's expense, shall comply with all rules, orders, regulations or
requirements of the American Insurance Association (formerly the National Board
of Fire Underwriters) and with any similar body.
10.3    Tenant's Insurance. Throughout the Lease Term, Tenant shall maintain the
following coverages in the following amounts. The required evidence of coverage
must be delivered to Landlord on or before the date required under
Section 10.4(I) sub-sections (x) and (y), or Section 10.4(II) below (as
applicable). Such policies shall be for a term of at least one (1) year, or the
length of the remaining term of this Lease, whichever is less.
10.3.1    Commercial General Liability Insurance, including Broad Form
contractual liability covering the insured against claims of bodily injury,
personal injury and property damage (including loss of use thereof) based upon
or arising out of Tenant's operations, occupancy or maintenance of the Project
and all areas appurtenant thereto. Such insurance shall be written on an
"occurrence" basis. Landlord and any other party the Landlord so specifies that
has a material financial interest in the Project, including Landlord's property
manager, ground lessor and/or lender, if any, shall be named as additional
insureds as their interests may appear using Insurance Service Organization's
form CG2011 or a comparable form approved by Landlord. Tenant shall provide an
endorsement or policy excerpt showing that Tenant's coverage is primary and any
insurance carried by Landlord shall be excess and non-contributing. The coverage
shall also be extended to include damage caused by heat, smoke or fumes from a
hostile fire. The policy shall not contain any intra-insured exclusions as
between insured persons or organizations. Subject to its express







--------------------------------------------------------------------------------





exclusions, this policy shall include coverage for all liabilities assumed under
this Lease as an insured contract for the performance of all of Tenant's
indemnity obligations under this Lease. The limits of said insurance shall not,
however, limit the liability of Tenant nor relieve Tenant of any obligation
hereunder. Limits of liability insurance shall not be less than the following;
provided, however, such limits may be achieved through the use of an
Umbrella/Excess Policy:


Bodily Injury and
Property Damage Liability
$4,000,000 each occurrence


Personal Injury and Advertising Liability
$4,000,000 each occurrence


Tenant Legal Liability/Damage to Rented Premises Liability
$2,000,000



10.3.2    Property Insurance covering (i) all office furniture, personal
property, business and trade fixtures, office equipment, free-standing cabinet
work, movable partitions, merchandise and all other items of Tenant's business
personal property on the Premises installed by, for, or at the expense of
Tenant, (ii) the Improvements, and any other improvements which exist in the
Premises as of the Lease Commencement Date (excluding the Base Building) (the
"Original Improvements"), and (iii) all Alterations performed in the Premises.
Such insurance shall be written on a Special Form basis, for the full
replacement cost value (subject to reasonable deductible amounts), without
deduction for depreciation of the covered items and in amounts that meet any
co-insurance clauses of the policies of insurance and shall include coverage for
(a) all perils included in the CP 10 30 04 02 Coverage Special Form, (b) water
damage from any cause whatsoever, including, but not limited to, sprinkler
leakage, bursting, leaking or stoppage of any pipes, explosion, and backup or
overflow from sewers or drains (it being understood that Tenant shall not be
required to carry "flood" insurance), and (c) terrorism (to the extent such
terrorism insurance is available as a result of the Terrorism Risk Insurance Act
of 2002 (Pub. L. 107-297, 116 Stat. 2322), the Terrorism Risk Insurance Program
Reauthorization Act of 2005 (Pub. l. 109‑144), and the Terrorism Risk Insurance
Program Reauthorization Act of 2007 (Pub. L. 110‑160, 121 Stat. 183), any
successor statute or regulation, or is otherwise available at commercially
reasonable rates).
10.3.2.1    Increase in Project's Property Insurance. Tenant shall pay for any
increase in the premiums for the property insurance of the Project if said
increase is caused by Tenant's unique manner of use or occupancy of the
Premises, provided that Landlord promptly notifies Tenant of such increase.
10.3.2.2    Property Damage. Tenant shall use the proceeds from any such
insurance for the replacement of personal property, trade fixtures,
Improvements, Original Improvements and Alterations.
10.3.2.3    No Representation of Adequate Coverage. Landlord makes no
representation that the limits or forms of coverage of insurance specified
herein are adequate to cover Tenant's property, business operations or
obligations under this Lease.
10.3.2.4    Property Insurance Subrogation. Landlord and Tenant intend that
their respective property loss risks shall be borne by insurance carriers to the
extent above provided (and, in the case of Tenant, by an insurance carrier
satisfying the requirements of Section 10.4(i) below), and Landlord and Tenant
hereby agree to look solely to, and seek recovery only from, their respective
insurance carriers in the event of a property loss to the extent that such
coverage is agreed to be provided hereunder or is actually covered. The parties
each hereby waive all rights and claims against each other for such losses, and
waive all rights of subrogation of their respective insurers. Landlord and
Tenant hereby represent and warrant that their respective "all risk" property
insurance policies include a waiver of (i) subrogation by the insurers, and
(ii) all rights based upon an assignment from its insured, against Landlord
and/or any of the Landlord Parties or Tenant and/or any of the Tenant Parties
(as the case may be) in connection with any property loss risk thereby insured
against. Tenant will cause all subtenants and licensees of the Premises claiming
by, under, or through Tenant to execute and deliver to Landlord a waiver of
claims similar to the waiver in this Section 10.3.2.4 and to obtain such waiver
of subrogation rights endorsements. If either party hereto fails to maintain the
waivers set forth in items (i) and (ii) above,







--------------------------------------------------------------------------------





the party not maintaining the requisite waivers shall indemnify, defend,
protect, and hold harmless the other party for, from and against any and all
claims, losses, costs, damages, expenses and liabilities (including, without
limitation, court costs and reasonable attorneys' fees) arising out of,
resulting from, or relating to, such failure.
10.3.3    Business Income Interruption for one year (1) plus Extra Expense
insurance in such amounts as will reimburse Tenant for actual direct or indirect
loss of earnings attributable to the risks outlined in Section 10.3.2 above.
10.3.4    Worker's Compensation or other similar insurance pursuant to all
applicable state and local statutes and regulations, and Employer's Liability
with minimum limits of not less than $1,000,000 each accident/employee/disease.
10.3.5    Commercial Automobile Liability Insurance covering all Owned (if any),
Hired, or Non-owned vehicles with limits not less than $1,000,000 combined
single limit for bodily injury and property damage.
10.4    Form of Policies. The minimum limits of policies of insurance required
of Tenant under this Lease shall in no event limit the liability of Tenant under
this Lease. Such insurance shall (i) be issued by an insurance company having an
AM Best rating of not less than A‑X (or to the extent AM Best ratings are no
longer available, then a similar rating from another comparable rating agency),
or which is otherwise acceptable to Landlord and licensed to do business in the
State of California, (ii) be in form and content reasonably acceptable to
Landlord and complying with the requirements of Section 10.3 (including,
Sections 10.3.1 through 10.3.5), (iii) Tenant shall not do or permit to be done
anything which invalidates the required insurance policies, and (iv) provide
that said insurance shall not be canceled or coverage changed unless thirty
(30) days' prior written notice shall have been given to Landlord and any
mortgagee of Landlord, the identity of whom has been provided to Tenant in
writing. Tenant shall deliver said policy or policies or certificates thereof
and applicable endorsements which meet the requirements of this Article 10 to
Landlord on or before (I) the earlier to occur of: (x) the Lease Commencement
Date, and (y) the date Tenant and/or its employees, contractors and/or agents
first enter the Premises for occupancy, construction of improvements,
alterations, or any other move-in activities, and (II) five (5) business days
after the renewal of such policies. In the event Tenant shall fail to procure
such insurance, or to deliver such policies or certificates and applicable
endorsements, Landlord may, at its option, after written notice to Tenant and
Tenant's failure to obtain such insurance within five (5) days thereafter,
procure such policies for the account of Tenant and the sole benefit of
Landlord, and the cost thereof shall be paid to Landlord after delivery to
Tenant of bills therefor.
10.5    Additional Insurance Obligations. Tenant shall carry and maintain during
the entire Lease Term, at Tenant's sole cost and expense, increased amounts of
the insurance required to be carried by Tenant pursuant to this Article 10 and
such other reasonable types of insurance coverage and in such reasonable amounts
covering the Premises and Tenant's operations therein, as may be reasonably
requested by Landlord; provided, however, that in no event shall such new or
increased amounts or types of insurance exceed that required of comparable
tenants by landlords of Comparable Buildings.
10.6    Third-Party Contractors. Tenant shall obtain and deliver to Landlord,
Third Party Contractor's certificates of insurance and applicable endorsements
at least seven (7) business days prior to the commencement of work in or about
the Premises by any vendor or any other third-party contractor (collectively, a
"Third Party Contractor"). All such insurance shall (a) name Landlord as an
additional insured under such party's liability policies as required by
Section 10.3.1 above and this Section 10.6, (b) provide a waiver of subrogation
in favor of Landlord under such Third Party Contractor's commercial general
liability insurance, (c) be primary and any insurance carried by Landlord shall
be excess and non-contributing, and (d) comply with Landlord's commercially
reasonable minimum insurance requirements.

ARTICLE 11    

DAMAGE AND DESTRUCTION
11.1    Repair of Damage to Premises by Landlord. If the Base Building or any
Common Areas serving or providing access to the Premises shall be damaged by a
fire or any other casualty (collectively, a "Casualty"), Landlord shall promptly
and diligently, subject to reasonable delays for insurance adjustment or other
matters beyond Landlord's reasonable control, and subject to all other terms of
this Article 11, restore the Base Building and such Common Areas. Such
restoration shall be to substantially the same condition of the Base Building
and the Common Areas prior to the Casualty, except for modifications required by
zoning and building codes and other laws or by the holder of a mortgage on the
Building or Project or any other modifications to the Common Areas deemed
desirable by Landlord, which are consistent with the character of the Project,
provided that access to the Premises and any common restrooms serving the
Premises shall not be materially impaired. Tenant shall promptly notify Landlord
upon the occurrence of any damage to the Premises resulting from a Casualty, and
Tenant shall promptly inform its insurance carrier of any such damage. Promptly
following notice (the "Landlord Repair Notice") to Tenant from Landlord, Tenant
shall assign to Landlord (or to any party designated by Landlord) all insurance
proceeds payable to Tenant under Tenant's insurance required under Section 10.3
of this Lease, and Landlord shall repair any injury or damage to the
Improvements and the Original Improvements installed in the Premises and shall
return such Improvements and the Original Improvements to their original
condition; provided that if the cost of such repair by Landlord exceeds the
amount of insurance proceeds received by Landlord from Tenant's insurance
carrier, as assigned by Tenant, the excess cost of such repairs shall be paid by
Tenant to Landlord prior to Landlord's commencement of repair of the damage. In
the event that Landlord does not deliver the Landlord Repair Notice within sixty
(60) days following the date the Casualty becomes known to Landlord, Tenant
shall, at its sole cost and expense, repair any injury or damage to the
Improvements and the Original Improvements installed in the Premises and shall
return such Improvements and Original Improvements to their original condition.
Whether or not Landlord delivers a Landlord Repair Notice, prior to the
commencement of construction, Tenant shall submit to Landlord, for Landlord's
review and approval, all plans, specifications and working drawings relating
thereto, and Landlord shall select the contractors to perform such improvement
work. Landlord shall not be liable for any inconvenience or annoyance to Tenant
or its visitors, or injury to Tenant's business resulting in any way from such
damage or the repair thereof; provided however, that if such Casualty shall have
damaged the Premises or Common Areas necessary to Tenant's access to or
occupancy of the Premises, and a portion of the Premises is not occupied by
Tenant as a result thereof, then during the time and to the extent the Premises
is unfit for occupancy, the Rent shall be abated in proportion to the ratio that
the amount of rentable square feet of the Premises which is unfit for occupancy
for the purposes permitted under this Lease bears to the total rentable square
feet of the Premises. In the event that Landlord shall not deliver the Landlord
Repair Notice, Tenant's right to rent abatement pursuant to the preceding
sentence shall terminate as of the date which is reasonably determined by
Landlord to be the date Tenant should have completed repairs to the Premises
assuming Tenant used reasonable due diligence in connection therewith.
11.2    Landlord's Option to Repair. Notwithstanding the terms of Section 11.1
of this Lease, Landlord may elect not to rebuild and/or restore the Premises,
Building and/or Project, and instead terminate this Lease, by notifying Tenant
in writing of such termination within sixty (60) days after the date of
discovery of the damage, such notice to include a termination date giving Tenant
sixty (60) days to vacate the Premises, but Landlord may so elect only if the
Building or Project shall be damaged by Casualty, whether or not the Premises is
affected, and one or more of the following conditions is present: (i) in
Landlord's reasonable judgment, repairs cannot reasonably be completed within
one hundred eighty (180) days after the date of discovery of the damage (when
such repairs are made without the payment of overtime or other premiums);
(ii) the holder of any mortgage on the Building or Project or ground lessor with
respect to the Building or Project shall require that the insurance proceeds or
any portion thereof be used to retire the mortgage debt, or shall terminate the
ground lease, as the case may be; (iii) the damage is not fully covered by
Landlord's insurance policies or that portion of the proceeds from Landlord's
insurance policies allocable to the Building or the Project, as the case may be;
(iv) the damage occurs during the last twelve (12) months of the Lease Term;
provided, however, that if the Premises and/or access thereto are materially
damaged by Casualty, and Landlord does not elect to terminate this Lease
pursuant to Landlord's termination right as provided above, and either the
repairs cannot, in the reasonable opinion of Landlord, be completed within one
hundred eighty (180) days after being commenced or the damage occurs during the
last twelve (12) months of the Lease Term, Tenant may elect, no earlier than
sixty (60) days after the date of the damage and not later than ninety (90) days
after the date of such damage, to terminate this Lease by written notice to
Landlord effective as of the date specified in the notice, which date shall not
be less than thirty (30) days nor more than sixty (60) days after the date such
notice is given by Tenant. Furthermore, if neither Landlord nor Tenant has
terminated this Lease, and the repairs are not actually completed within sixty
(60) days of the date that Landlord originally estimated for completion in
"Landlord's Repair Estimate Notice" (as that term is defined hereinbelow), then
Tenant shall have the right to terminate this Lease during the first five (5)
business days of each calendar month following the end of such period until such
time as the repairs are complete, by notice to Landlord (the "Damage Termination
Notice"), effective as of a date set forth in the Damage Termination Notice (the
"Damage Termination Date"), which Damage Termination Date shall not be less than
ten (10) business days following the end of each such month. Notwithstanding the
foregoing, if Tenant delivers a Damage Termination Notice to Landlord, then
Landlord shall have the right to suspend the occurrence of the Damage
Termination Date for a period ending thirty (30) days after the Damage
Termination Date set forth in the Damage Termination Notice by delivering to
Tenant, within five (5) business days of Landlord's receipt of the Damage
Termination Notice, a certificate of Landlord's contractor responsible for the
repair of the damage certifying that it is such contractor's good faith judgment
that the repairs shall be substantially completed within thirty (30) days after
the Damage Termination Date. If repairs shall be substantially completed prior
to the expiration of such thirty-day period, then the Damage Termination Notice
shall be of no force or effect, but if the repairs shall not be substantially
completed within such thirty-day period, then this Lease shall terminate upon
the expiration of such thirty-day period. At any time, from time to time, after
the date occurring sixty (60) days after the date of the damage, Tenant may
request that Landlord inform Tenant of Landlord's reasonable opinion of the date
of completion of the repairs and Landlord shall respond to such request within
five (5) business days ("Landlord's Repair Estimate Notice"). Notwithstanding
the provisions of this Section 11.2, Tenant shall have the right to terminate
this Lease under this Section 11.2 only if each of the following conditions is
satisfied: (a) the damage to the Project by Casualty was not caused by the gross
negligence or intentional act of Tenant or its partners or subpartners and their
respective officers, agents, servants, employees, and independent contractors;
(b) Tenant is not then in default under this Lease beyond any applicable notice
and cure period; (c) as a result of the damage, Tenant cannot reasonably conduct
business from the Premises; and, (d) as a result of the damage to the Project,
Tenant does not occupy or use the Premises at all. In the event this Lease is
terminated in accordance with the terms of this Section 11.2, Tenant shall
assign to Landlord (or to any party designated by Landlord) all insurance
proceeds payable to Tenant under Tenant's insurance required under items
(ii) and (iii) of Section 10.3.2 of this Lease.
11.3    Waiver of Statutory Provisions. The provisions of this Lease, including
this Article 11, constitute an express agreement between Landlord and Tenant
with respect to any and all damage to, or destruction of, all or any part of the
Premises, the Building or the Project, and any statute or regulation of the
State of California, including, without limitation, Sections 1932(2) and 1933(4)
of the California Civil Code, with respect to any rights or obligations
concerning damage or destruction in the absence of an express agreement between
the parties, and any other statute or regulation, now or hereafter in effect,
shall have no application to this Lease or any damage or destruction to all or
any part of the Premises, the Building or the Project.

ARTICLE 12    

NONWAIVER
No provision of this Lease shall be deemed waived by either party hereto unless
expressly waived in a writing signed thereby. The waiver by either party hereto
of any breach of any term, covenant or condition herein contained shall not be
deemed to be a waiver of any subsequent breach of same or any other term,
covenant or condition herein contained. The subsequent acceptance of Rent
hereunder by Landlord shall not be deemed to be a waiver of any preceding breach
by Tenant of any term, covenant or condition of this Lease, other than the
failure of Tenant to pay the particular Rent so accepted, regardless of
Landlord's knowledge of such preceding breach at the time of acceptance of such
Rent. No acceptance of a lesser amount than the Rent herein stipulated shall be
deemed a waiver of Landlord's right to receive the full amount due, nor shall
any endorsement or statement on any check or payment or any letter accompanying
such check or payment be deemed an accord and satisfaction, and Landlord may
accept such check or payment without prejudice to Landlord's right to recover
the full amount due. No receipt of monies by Landlord from Tenant after the
termination of this Lease shall in any way alter the length of the Lease Term or
of Tenant's right of possession hereunder, or after the giving of any notice
shall reinstate, continue or extend the Lease Term or affect any notice given
Tenant prior to the receipt of such monies, it being agreed that after the
service of notice or the commencement of a suit, or after final judgment for
possession of the Premises, Landlord may receive and collect any Rent due, and
the payment of said Rent shall not waive or affect said notice, suit or
judgment.

ARTICLE 13    

CONDEMNATION
If the whole or any part of the Premises, Building or Project shall be taken by
power of eminent domain or condemned by any competent authority for any public
or quasi-public use or purpose, or if any adjacent property or street shall be
so taken or condemned, or reconfigured or vacated by such authority in such
manner as to require the use, reconstruction or remodeling of any part of the
Premises, Building or Project, or if Landlord shall grant a deed or other
instrument in lieu of such taking by eminent domain or condemnation, Landlord
shall have the option to terminate this Lease effective as of the date
possession is required to be surrendered to the authority. If more than
twenty-five percent (25%) of the rentable square feet of the Premises is taken,
or if access to the Premises is substantially impaired, in each case for a
period in excess of one hundred eighty (180) days, Tenant shall have the option
to terminate this Lease effective as of the date possession is required to be
surrendered to the authority. Tenant shall not because of such taking assert any
claim against Landlord or the authority for any compensation because of such
taking and Landlord shall be entitled to the entire award or payment in
connection therewith, except that Tenant shall have the right to file any
separate claim available to Tenant for any taking of Tenant's personal property
and fixtures belonging to Tenant and removable by Tenant upon expiration of the
Lease Term pursuant to the terms of this Lease, and for moving expenses, so long
as such claims do not diminish the award available to Landlord, its ground
lessor with respect to the Building or Project or its mortgagee, and such claim
is payable separately to Tenant. All Rent shall be apportioned as of the date of
such termination. If any part of the Premises shall be taken, and this Lease
shall not be so terminated, the Rent shall be proportionately abated. Tenant
hereby waives any and all rights it might otherwise have pursuant to
Section 1265.130 of The California Code of Civil Procedure. Notwithstanding
anything to the contrary contained in this Article 13, in the event of a
temporary taking of all or any portion of the Premises for a period of one
hundred and eighty (180) days or less, then this Lease shall not terminate but
the Base Rent and the Additional Rent shall be abated for the period of such
taking in proportion to the ratio that the amount of rentable square feet of the
Premises taken bears to the total rentable square feet of the Premises. Landlord
shall be entitled to receive the entire award made in connection with any such
temporary taking.

ARTICLE 14    

ASSIGNMENT AND SUBLETTING
14.1    Transfers. Tenant shall not, without the prior written consent of
Landlord, assign, mortgage, pledge, hypothecate, encumber, or permit any lien to
attach to, or otherwise transfer, this Lease or any interest hereunder, permit
any assignment, or other transfer of this Lease or any interest hereunder by
operation of law, sublet the Premises or any part thereof, or enter into any
license or concession agreements or otherwise permit the occupancy or use of the
Premises or any part thereof by any persons other than Tenant and its employees
and contractors (all of the foregoing are hereinafter sometimes referred to
collectively as "Transfers" and any person or entity to whom any Transfer is
made or sought to be made is hereinafter sometimes referred to as a
"Transferee"). If Tenant desires Landlord's consent to any Transfer, Tenant
shall notify Landlord in writing, which notice (the "Transfer Notice") shall
include (i) the proposed effective date of the Transfer, which shall not be less
than thirty (30) days nor more than one hundred eighty (180) days after the date
of delivery of the Transfer Notice, (ii) a description of the portion of the
Premises to be transferred (the "Subject Space"), (iii) all of the material
terms of the proposed Transfer and the consideration therefor, including
calculation of the "Transfer Premium", as that term is defined in Section 14.3
below, in connection with such Transfer, the name and address of the proposed
Transferee, and a copy of all existing executed and/or proposed documentation
pertaining to the proposed Transfer, including all existing operative documents
to be executed to evidence such Transfer or the agreements incidental or related
to such Transfer, provided that Landlord shall have the right to require Tenant
to utilize Landlord's commercially reasonable standard form of consent in
connection with the documentation of such Transfer, (iv) current financial
statements of the proposed Transferee certified by an officer, partner or owner
thereof, business credit and personal references and history of the proposed
Transferee and any other information reasonably required by Landlord which will
enable Landlord to determine the financial responsibility, character, and
reputation of the proposed Transferee, nature of such Transferee's business and
proposed use of the Subject Space and (v) upon Landlord's request, an executed
estoppel certificate from Tenant in the form attached hereto as Exhibit E. Any
Transfer made without Landlord's prior written consent shall, at Landlord's
option, be null, void and of no effect, and shall, at Landlord's option,
constitute a default by Tenant under this Lease. Whether or not Landlord
consents to any proposed Transfer, Tenant shall pay Landlord's review and
processing fees, as well as any reasonable professional fees (including, without
limitation, attorneys', accountants', architects', engineers' and consultants'
fees) incurred by Landlord, not to exceed Two Thousand Five Hundred and 00/100
Dollars ($2,500.00) for a Transfer in the ordinary course of business, within
thirty (30) days after written request by Landlord.
14.2    Landlord's Consent. Landlord shall not unreasonably withhold, condition
or delay its consent to any proposed Transfer of the Subject Space to the
Transferee on the terms specified in the Transfer Notice. Without limitation as
to other reasonable grounds for withholding consent, the parties hereby agree
that it shall be reasonable under this Lease and under any applicable law for
Landlord to withhold consent to any proposed Transfer where one or more of the
following apply:
14.2.1    The Transferee is of a character or reputation or engaged in a
business which is not consistent with the quality of the Building or the
Project;
14.2.2    The Transferee intends to use the Subject Space for purposes which are
not permitted under this Lease;
14.2.3    The Transferee is either a governmental agency or instrumentality
thereof;
14.2.4    The Transferee is not a party of reasonable financial worth and/or
financial stability in light of the responsibilities to be undertaken in
connection with the Transfer on the date consent is requested;
14.2.5    The proposed Transfer would cause a violation of another lease for
space in the Project, or would give an occupant of the Project a right to cancel
its lease;
14.2.6    The terms of the proposed Transfer will allow the Transferee to
exercise a right of renewal, right of expansion, right of first offer, or other
similar right held by Tenant (or will allow the Transferee to occupy space
leased by Tenant pursuant to any such right); or
14.2.7    Either the proposed Transferee, or any person or entity which directly
or indirectly, controls, is controlled by, or is under common control with, the
proposed Transferee, (i) occupies space in the Project at the time of the
request for consent (provided, however, that Landlord may not withhold its
consent to an assignment or a sublease pursuant to the terms of this Section
14.2.7(i) to the extent Landlord cannot meet such occupant’s space needs), or
(ii) is negotiating with Landlord to lease space in the Project at such time, or
(iii) has negotiated with Landlord during the nine (9)-month period immediately
preceding the Transfer Notice and Landlord has space available to meet such
occupant's space needs; or
14.2.8    The proposed Transfer would result in the existence of, in the
aggregate more than three (3) subtenants occupying the Premises at any given
time during the Lease Term.
If Landlord consents to any Transfer pursuant to the terms of this Section 14.2
(and does not exercise any recapture rights Landlord may have under Section 14.4
of this Lease), Tenant may within six (6) months after Landlord's consent, but
not later than the expiration of said six (6)-month period, enter into such
Transfer of the Premises or portion thereof, upon substantially the same terms
and conditions as are set forth in the Transfer Notice furnished by Tenant to
Landlord pursuant to Section 14.1 of this Lease, provided that if there are any
changes in the terms and conditions from those specified in the Transfer Notice
(i) such that Landlord would initially have been entitled to refuse its consent
to such Transfer under this Section 14.2, or (ii) which would cause the proposed
Transfer to be more favorable to the Transferee than the terms set forth in
Tenant's original Transfer Notice, Tenant shall again submit the Transfer to
Landlord for its approval and other action under this Article 14 (including
Landlord's right of recapture, if any, under Section 14.4 of this Lease).
Notwithstanding anything to the contrary in this Lease, if Tenant or any
proposed Transferee claims that Landlord has unreasonably withheld or delayed
its consent under this Section 14.2 or otherwise has breached or acted
unreasonably under this Article 14, their sole remedies shall be a suit for
contract damages (other than damages for injury to, or interference with,
Tenant's business including, without limitation, loss of profits, however
occurring) or a declaratory judgment and an injunction for the relief sought
without any monetary damages, and Tenant hereby waives the provisions of
Section 1995.310 of the California Civil Code, or any successor statute, and all
other remedies, including, without limitation, any right at law or equity to
terminate this Lease, on its own behalf and, to the extent permitted under all
applicable laws, on behalf of the proposed Transferee. Tenant shall endeavor to
obtain a contractual agreement or waiver from Transferee to not assert any claim
of damages against Landlord for purportedly wrongful withholding by Landlord of
its consent.
14.3    Transfer Premium. If Landlord consents to a Transfer, as a condition
thereto which the parties hereby agree is reasonable, Tenant shall pay to
Landlord fifty percent (50%) of any "Transfer Premium," as that term is defined
in this Section 14.3, received by Tenant from such Transferee. "Transfer
Premium" shall mean all rent, additional rent or other consideration payable
(and actually paid) by such Transferee in connection with the Transfer in excess
of the Rent and Additional Rent payable by Tenant under this Lease during the
term of the Transfer on a per rentable square foot basis if less than all of the
Premises is transferred, after deducting the reasonable expenses incurred by
Tenant for (i) any changes, alterations and improvements to the Premises in
connection with the Transfer, (ii) any free base rent or other economic
concessions reasonably provided to the Transferee, (iii) any brokerage
commissions in connection with the Transfer, and (iv) any reasonably incurred
legal fees (collectively, "Tenant's Subleasing Costs"). "Transfer Premium" shall
also include, but not be limited to, key money, bonus money or other cash
consideration paid by Transferee to Tenant in connection with such Transfer, and
any payment in excess of fair market value for services rendered by Tenant to
Transferee or for assets, fixtures, inventory, equipment, or furniture
transferred by Tenant to Transferee in connection with such Transfer. For
purposes of calculating the Transfer Premium on a monthly basis, Tenant's
Subleasing Costs shall be deemed to be expended by Tenant in equal monthly
amounts over the entire term of the Transfer.
14.4    Landlord's Option as to Subject Space. Notwithstanding anything to the
contrary contained in this Article 14, in the event that Tenant contemplates a
Transfer ("Contemplated Transfer"), Tenant shall give Landlord notice (the
"Intention to Transfer Notice") of such contemplated Transfer (whether or not
the contemplated Transferee or the terms of such contemplated Transfer have been
determined); provided, however, that Landlord hereby acknowledges and agrees
that Tenant shall have no obligation to deliver an Intention to Transfer Notice
hereunder, and Landlord shall have no right to recapture space with respect to,
(A) a sublease of less than the entire Premises for less than the remainder of
the Lease Term (for purposes hereof, a sublease shall be deemed to be for the
remainder of the Lease Term if, assuming all sublease renewal or extension
rights are exercised, such sublease shall expire during the final twelve (12)
months of the Lease Term), or (B) an assignment or sublease pursuant to the
terms of Section 14.8, below. The Intention to Transfer Notice shall specify the
portion of and amount of rentable square feet of the Premises which Tenant
intends to Transfer (the "Contemplated Transfer Space"), the contemplated date
of commencement of the Contemplated Transfer (the "Contemplated Effective
Date"), and the contemplated length of the term of such contemplated Transfer,
and shall specify that such Intention to Transfer Notice is delivered to
Landlord pursuant to this Section 14.4 in order to allow Landlord to elect to
recapture the Contemplated Transfer Space for the remainder of the Lease Term.
Thereafter, Landlord shall have the option, by giving written notice to Tenant
(the "Recapture Notice") within thirty (30) days after receipt of any Transfer
Notice, to recapture the Transfer Space. Any recapture under this Section 14.4
shall cancel and terminate (or suspend if not for the remainder of the Lease
Term) this Lease with respect to the Transfer Space as of the Effective Date. In
the event of a recapture by Landlord, (i) Landlord shall install, on a
commercially reasonable basis, any corridor and/or demising wall which is
required as a result of a recapture by Landlord pursuant to the terms hereof and
Tenant shall be responsible for, and shall pay to Landlord promptly upon being
billed therefor, fifty percent (50%) of all costs related to the construction of
such demising wall, (ii) the Rent reserved herein shall be prorated on the basis
of the number of rentable square feet retained by Tenant in proportion to the
number of rentable square feet contained in the Premises; and (iii) this Lease
as so amended shall continue thereafter in full force and effect, and upon
request of either party, the parties shall execute written confirmation of the
same. If Landlord declines, or fails to elect in a timely manner, to recapture
the Transfer Space under this Section 14.4, then, subject to the other terms of
this Article 14, for a period of nine (9) months (the "Nine Month Period")
commencing on the last day of such thirty (30) day period, Landlord shall not
have any right to recapture the Transfer Space with respect to any Transfer made
during the Nine Month Period, provided that any such Transfer is substantially
on the terms set forth in the Intention to Transfer Notice; provided however,
that any such Transfer shall be subject to the remaining terms of this
Article 14. If such a Transfer is not so consummated within the Nine Month
Period (or if a Transfer is so consummated, then upon the expiration of the term
of any Transfer of such Transfer Space consummated within such Nine Month
Period), Tenant shall again be required to submit a new Intention to Transfer
Notice to Landlord with respect any contemplated Transfer, as provided above in
this Section 14.4
14.5    Effect of Transfer. If Landlord consents to a Transfer, (i) the TCCs of
this Lease shall in no way be deemed to have been waived or modified, (ii) such
consent shall not be deemed consent to any further Transfer by either Tenant or
a Transferee, (iii) Tenant shall deliver to Landlord, promptly after execution,
an original executed copy of all documentation pertaining to the Transfer in
form reasonably acceptable to Landlord, (iv) Tenant shall furnish upon
Landlord's request a complete statement, certified by an independent certified
public accountant, or Tenant's chief financial officer, setting forth in detail
the computation of any Transfer Premium Tenant has derived and shall derive from
such Transfer, and (v) no Transfer relating to this Lease or agreement entered
into with respect thereto, whether with or without Landlord's consent, shall
relieve Tenant or any guarantor of the Lease from any liability under this
Lease, including, without limitation, in connection with the Subject Space.
Landlord or its authorized representatives shall have the right at all
reasonable times to audit the books, records and papers of Tenant relating to
any Transfer, and shall have the right to make copies thereof. If the Transfer
Premium respecting any Transfer shall be found understated, Tenant shall, within
thirty (30) days after demand, pay the deficiency, and if understated by more
than two percent (2%), Tenant shall pay Landlord's costs of such audit.
14.6    Additional Transfers. For purposes of this Lease, the term "Transfer"
shall also include (i) if Tenant is a partnership, the withdrawal or change,
voluntary, involuntary or by operation of law, of more than fifty percent (50%)
or more of the partners, or transfer of more than fifty percent (50%) or more of
partnership interests, within a twelve (12)-month period, or the dissolution of
the partnership without immediate reconstitution thereof, and (ii) if Tenant is
a closely held corporation (i.e., whose stock is not publicly held and not
traded through an exchange or over the counter), (A) the dissolution, merger,
consolidation or other reorganization of Tenant or (B) the sale or other
transfer of an aggregate of more than fifty percent (50%) or more of the voting
shares of Tenant (other than to immediate family members by reason of gift or
death), within a twelve (12)-month period, or (C) the sale, mortgage,
hypothecation or pledge of an aggregate of more than fifty percent (50%) or more
of the value of the unencumbered assets of Tenant within a twelve (12)-month
period. This Section 14.6 is at all times subject to the terms of Section 14.8
below.
14.7    Occurrence of Default. Any Transfer hereunder shall be subordinate and
subject to the provisions of this Lease, and if this Lease shall be terminated
during the term of any Transfer, Landlord shall have the right to: (i) treat
such Transfer as cancelled and repossess the Subject Space by any lawful means,
or (ii) require that such Transferee attorn to and recognize Landlord as its
landlord under any such Transfer. If Tenant shall be in default under this
Lease, Landlord is hereby irrevocably authorized, as Tenant's agent and
attorney-in-fact, to direct any Transferee to make all payments under or in
connection with the Transfer directly to Landlord (which Landlord shall apply
towards Tenant's obligations under this Lease) until such default is cured. Such
Transferee shall rely on any representation by Landlord that Tenant is in
default hereunder, without any need for confirmation thereof by Tenant. Upon any
assignment, the assignee shall assume in writing all obligations and covenants
of Tenant thereafter to be performed or observed under this Lease. No collection
or acceptance of rent by Landlord from any Transferee shall be deemed a waiver
of any provision of this Article 14 or the approval of any Transferee or a
release of Tenant from any obligation under this Lease, whether theretofore or
thereafter accruing. In no event shall Landlord's enforcement of any provision
of this Lease against any Transferee be deemed a waiver of Landlord's right to
enforce any term of this Lease against Tenant or any other person. If Tenant's
obligations hereunder have been guaranteed, Landlord's consent to any Transfer
shall not be effective unless the guarantor also consents to such Transfer.
14.8    Deemed Consent Transfers. Notwithstanding anything to the contrary
contained in this Lease, (A) an assignment or subletting of all or a portion of
the Premises to an affiliate of Tenant (an entity which is controlled by,
controls, or is under common control with, Tenant as of the date of this Lease),
(B) a sale of corporate shares of capital stock in Tenant in connection with an
initial public offering of Tenant's stock on a nationally-recognized stock
exchange, (C) an assignment of the Lease to an entity which acquires all or
substantially all of the stock or assets of Tenant, (D) an assignment of the
Lease to an entity which is the resulting entity of a merger or consolidation of
Tenant during the Lease Term, or (E) the establishment by Tenant or a permitted
successor or assign of one or more series of (i) members, managers, limited
liability company interests or assets, which may have separate rights, powers or
duties with respect to specified property or obligations of the Tenant (or such
successor or assignee) or profits or losses associated with specified property
or obligations of Tenant (or such successor or assignee), pursuant to §18-215 of
the Delaware Limited Liability Company Act, as amended, or similar laws of other
states or otherwise, or (ii) limited partners, general partners, partnership
interests or assets, which may have separate rights, powers or duties with
respect to specified property or obligations of Tenant (or such successor or
assignee) or profits or losses associated with specified property or obligations
of Tenant (or such successor or assignee) pursuant to §17-218 of the Delaware
Revised Uniform Limited Partnership Act, as amended, or similar laws of other
states or otherwise (a "Series Reorganization"), shall not be deemed a Transfer
requiring Landlord's consent under this Article 14 (any such assignee or
sublessee described in items (A) through (E) of this Section 14.8 hereinafter
referred to as a "Permitted Transferee"), provided that (i) Tenant notifies
Landlord at least thirty (30) days prior to the effective date of any such
assignment or sublease and promptly supplies Landlord with any documents or
information reasonably requested by Landlord regarding such Transfer or
Permitted Transferee as set forth above, (ii) Tenant is not in economic or
material non-economic default, beyond the applicable notice and cure period,
more than once (1) in any previous twelve (12) month period or more than twice
(2) during the entire Lease Term, and such assignment or sublease is not a
subterfuge by Tenant to avoid its obligations under this Lease, (iii) such
Permitted Transferee shall be of a character and reputation consistent with the
quality of the Building, (iv) such Permitted Transferee shall have a tangible
net worth (not including goodwill as an asset) computed in accordance with
generally accepted accounting principles ("Net Worth") at least equal to the Net
Worth of Original Tenant on the date of this Lease, (v) no assignment or
sublease relating to this Lease, whether with or without Landlord's consent,
shall relieve Tenant from any liability under this Lease, and (vi) the liability
of such Permitted Transferee under either an assignment or sublease shall be
joint and several with Tenant. An assignee of Tenant's entire interest in this
Lease who qualifies as a Permitted Transferee may also be referred to herein as
a "Permitted Transferee Assignee." "Control," as used in this Section 14.8,
shall mean the ownership, directly or indirectly, of more than fifty percent
(50%) of the voting securities of, or possession of the right to vote, in the
ordinary direction of its affairs, of more than fifty percent (50%) of the
voting interest in, any person or entity.

ARTICLE 15    

SURRENDER OF PREMISES; OWNERSHIP AND
REMOVAL OF TRADE FIXTURES
15.1    Surrender of Premises. No act or thing done by Landlord or any agent or
employee of Landlord during the Lease Term shall be deemed to constitute an
acceptance by Landlord of a surrender of the Premises unless such intent is
specifically acknowledged in writing by Landlord. The delivery of keys to the
Premises to Landlord or any agent or employee of Landlord shall not constitute a
surrender of the Premises or effect a termination of this Lease, whether or not
the keys are thereafter retained by Landlord, and notwithstanding such delivery
Tenant shall be entitled to the return of such keys at any reasonable time upon
request until this Lease shall have been properly terminated. The voluntary or
other surrender of this Lease by Tenant, whether accepted by Landlord or not, or
a mutual termination hereof, shall not work a merger, and at the option of
Landlord shall operate as an assignment to Landlord of all subleases or
subtenancies affecting the Premises or terminate any or all such sublessees or
subtenancies.
15.2    Removal of Tenant Property by Tenant. Upon the expiration of the Lease
Term, or upon any earlier termination of this Lease, Tenant shall, subject to
the provisions of this Article 15, quit and surrender possession of the Premises
to Landlord in as good order and condition as when Tenant took possession and as
thereafter improved by Landlord and/or Tenant, reasonable wear and tear and
repairs which are not the responsibility of Tenant hereunder excepted. Upon such
expiration or termination, in addition to Tenant's obligations under
Section 29.32, below, Tenant shall, without expense to Landlord, remove or cause
to be removed from the Premises all debris and rubbish, and such items of
furniture, equipment, business and trade fixtures, free-standing cabinet work,
server and telephone equipment, movable partitions and other articles of
personal property owned by Tenant or installed or placed by Tenant at its
expense in the Premises, and such similar articles of any other persons claiming
under Tenant, as Landlord may, in its sole discretion, require to be removed,
and Tenant shall repair at its own expense all damage to the Premises and
Building resulting from such removal.







--------------------------------------------------------------------------------






ARTICLE 16    

HOLDING OVER
If Tenant holds over after the expiration of the Lease Term with the express
written consent of Landlord, such tenancy shall be from month-to-month only, and
shall not constitute a renewal hereof or an extension for any further term, and
in such case Base Rent shall be payable at a monthly rate equal to (i) one
hundred fifty percent (150%) of the Base Rent applicable during the last rental
period of the Lease Term under this Lease for the first (1st) month of such
holdover, and (ii) two hundred percent (200%) thereafter. Such month-to-month
tenancy shall be subject to every other applicable term, covenant and agreement
contained herein. If Tenant holds over after the expiration of the Lease Term
without the express written consent of Landlord, such tenancy shall be a tenancy
at sufferance, and shall not constitute a renewal hereof or an extension for any
further term, and in such case daily damages in any action to recover possession
of the Premises shall be calculated at a daily rate equal to two hundred
percent (200%) of the Base Rent applicable during the last rental period of the
Lease Term under this Lease (calculated on a per diem basis).  Nothing contained
in this Article 16 shall be construed as consent by Landlord to any holding over
by Tenant, and Landlord expressly reserves the right to require Tenant to vacate
and deliver possession of the Premises to Landlord as provided in this Lease
upon the expiration or other termination of this Lease. The provisions of this
Article 16 shall not be deemed to limit or constitute a waiver of any other
rights or remedies of Landlord provided herein or at law. If Tenant holds over
without Landlord's express written consent, and tenders payment of rent for any
period beyond the expiration of the Lease Term by way of check (whether directly
to Landlord, its agents, or to a lock box) or wire transfer, Tenant acknowledges
and agrees that the cashing of such check or acceptance of such wire shall be
considered inadvertent and not be construed as creating a month-to-month
tenancy, provided Landlord refunds such payment to Tenant promptly upon learning
that such check has been cashed or wire transfer received. Tenant acknowledges
that any holding over without Landlord’s express written consent may compromise
or otherwise affect Landlord's ability to enter into new leases with prospective
tenants regarding the Premises.  Therefore, if Tenant fails to vacate and
deliver the Premises upon the termination or expiration of this Lease, in
addition to any other liabilities to Landlord accruing therefrom, Tenant shall
protect, defend, indemnify and hold Landlord harmless from and against all
claims made by any succeeding tenant founded upon such failure to vacate and
deliver, and any losses suffered by Landlord, including lost profits, resulting
from such failure to vacate and deliver (collectively, "Holdover Damages");
provided, however, that in no event shall Tenant be liable for Holdover Damages
attributable to the first thirty (30) days of any such unpermitted holding over
by Tenant. Tenant agrees that any proceedings necessary to recover possession of
the Premises, whether before or after expiration of the Lease Term, shall be
considered an action to enforce the terms of this Lease for purposes of the
awarding of any attorney’s fees in connection therewith.

ARTICLE 17    

ESTOPPEL CERTIFICATES
Within ten (10) business days following a request in writing by Landlord, Tenant
shall execute, acknowledge and deliver to Landlord an estoppel certificate,
which, as submitted by Landlord, shall be substantially in the form of
Exhibit E, attached hereto (or such other commercially reasonable form as may be
required by any prospective mortgagee or purchaser of the Project, or any
portion thereof), indicating therein any exceptions thereto that may exist at
that time, and shall also contain any other information reasonably requested by
Landlord or Landlord's mortgagee or prospective mortgagee. Any such certificate
may be relied upon by any prospective mortgagee or purchaser of all or any
portion of the Project. Tenant shall execute and deliver whatever other
instruments may be reasonably required for such purposes. At any time during the
Lease Term, Landlord may require Tenant to provide Landlord with a current
financial statement and financial statements of the two (2) years prior to the
current financial statement year, provided, however, that in the event Tenant's
financial statements are viewable by the public by virtue of Tenant's status as
or affiliation with a publicly-traded company, the parties agree that such
public financial statements shall be sufficient to satisfy the foregoing
requirement. Such statements shall be prepared in accordance with generally
accepted accounting principles and, if such is the normal practice of Tenant,
shall be audited by an independent certified public accountant. Failure of
Tenant to timely execute, acknowledge and deliver such estoppel certificate or
other instruments shall constitute an acknowledgment by Tenant that statements
included in the estoppel certificate are true and correct, without exception.

ARTICLE 18    

SUBORDINATION
As of the date of this Lease, there are no ground or underlying leases, nor any
mortgage, trust deed or other like encumbrances in force against the Building or
Project. This Lease shall be subject and subordinate to all present and future
ground or underlying leases of the Building or Project and to the lien of any
mortgage, trust deed or other encumbrances now or hereafter in force against the
Building or Project or any part thereof, if any, and to all renewals,
extensions, modifications, consolidations and replacements thereof, and to all
advances made or hereafter to be made upon the security of such mortgages or
trust deeds, unless the holders of such mortgages, trust deeds or other
encumbrances, or the lessors under such ground lease or underlying leases,
require in writing that this Lease be superior thereto (collectively, the
“Superior Holders”); provided, however, Landlord shall use commercially
reasonable efforts to obtain a subordination non-disturbance and attornment
agreement from any future Superior Holders in the standard form provided by such
Superior Holders, which requires such Superior Holder to accept this Lease, and
not to disturb Tenant’s possession, so long as an event of default has not
occurred and be continuing executed by Landlord and Tenant ("SNDA"). Tenant
covenants and agrees in the event any proceedings are brought for the
foreclosure of any such mortgage or deed in lieu thereof (or if any ground lease
is terminated), to attorn, without any deductions or set-offs whatsoever, to the
lienholder or purchaser or any successors thereto upon any such foreclosure sale
or deed in lieu thereof (or to







--------------------------------------------------------------------------------





the ground lessor), if so requested to do so by such purchaser or lienholder or
ground lessor, and to recognize such purchaser or lienholder or ground lessor as
the lessor under this Lease, provided such lienholder or purchaser or ground
lessor shall agree to accept this Lease and not disturb Tenant's occupancy, so
long as Tenant timely pays the rent and observes and performs the TCCs of this
Lease to be observed and performed by Tenant. Landlord's interest herein may be
assigned as security at any time to any lienholder. Tenant shall, within ten
(10) business days of request by Landlord, execute such further instruments or
assurances as Landlord may reasonably deem necessary to evidence or confirm the
subordination or superiority of this Lease to any such mortgages, trust deeds,
ground leases or underlying leases. Tenant waives the provisions of any current
or future statute, rule or law which may give or purport to give Tenant any
right or election to terminate or otherwise adversely affect this Lease and the
obligations of the Tenant hereunder in the event of any foreclosure proceeding
or sale.

ARTICLE 19    

DEFAULTS; REMEDIES
19.1    Events of Default. The occurrence of any of the following shall
constitute a default of this Lease by Tenant:
19.1.1    Any failure by Tenant to pay any Rent or any other charge required to
be paid under this Lease, or any part thereof, when due unless such failure is
cured within five (5) business days after notice from Landlord that said amount
was not paid when due; or
19.1.2    Except where a specific time period is otherwise set forth for
Tenant's performance in this Lease, in which event the failure to perform by
Tenant within such time period shall be a default by Tenant under this
Section 19.1.2, any failure by Tenant to observe or perform any other provision,
covenant or condition of this Lease to be observed or performed by Tenant where
such failure continues for thirty (30) days after written notice thereof from
Landlord to Tenant; provided that if the nature of such default is such that the
same cannot reasonably be cured within a thirty (30) day period, Tenant shall
not be deemed to be in default if it diligently commences such cure within such
thirty (30) days period and thereafter diligently proceeds to rectify and cure
such default; or
19.1.3    To the extent permitted by law, (i) Tenant or any guarantor of this
Lease being placed into receivership or conservatorship, or becoming subject to
similar proceedings under Federal or State law, unless the appointment of the
receiver or conservator is terminated within sixty (60) days of appointment, or
(ii) a general assignment by Tenant or any guarantor of this Lease for the
benefit of creditors, or (iii) the taking of any corporate action in furtherance
of bankruptcy or dissolution whether or not there exists any proceeding under an
insolvency or bankruptcy law, or (iv) the filing by or against Tenant or any
guarantor of any proceeding under an insolvency or bankruptcy law, unless in the
case of such a proceeding filed against Tenant or any guarantor the same is
dismissed within sixty (60) days, or (v) the appointment of a trustee or
receiver to take possession of all or substantially all of the assets of Tenant
or any guarantor, unless possession is restored to Tenant or such guarantor
within thirty (30) days, or (vi) any execution or other judicially authorized
seizure of all or substantially all of Tenant's assets located upon the Premises
or of Tenant's interest in this Lease, unless such seizure is discharged within
thirty (30) days; or
19.1.4    Abandonment the Premises (as defined by Applicable Laws) by Tenant; or
19.1.5    The failure by Tenant to observe or perform according to the
provisions of Articles 5, 14, 17 or 18 of this Lease where such failure
continues for more than five (5) business days after notice from Landlord; or
19.1.6    Tenant's failure to occupy the Premises within thirty (30) business
days after the Lease Commencement Date.
The notice periods provided herein are in lieu of, and not in addition to, any
notice periods provided by law.
19.2    Remedies Upon Default. Upon the occurrence of any event of default by
Tenant, Landlord shall have, in addition to any other remedies available to
Landlord at law or in equity (all of which remedies shall be distinct, separate
and cumulative), the option to pursue any one or more of the following remedies,
each and all of which shall be cumulative and nonexclusive, without any notice
or demand whatsoever.
19.2.1    Terminate this Lease, in which event Tenant shall immediately
surrender the Premises to Landlord, and if Tenant fails to do so, Landlord may,
without prejudice to any other remedy which it may have for possession or
arrearages in rent, enter upon and take possession of the Premises and expel or
remove Tenant and any other person who may be occupying the Premises or any part
thereof, without being liable for prosecution or for any claim for damages
therefor; and Landlord may recover from Tenant the following:
(a)    The worth at the time of award of any unpaid rent which has been earned
at the time of such termination; plus
(b)    The worth at the time of award of the amount by which the unpaid rent
which would have been earned after termination until the time of award exceeds
the amount of such rental loss that Tenant proves could have been reasonably
avoided; plus
(c)    The worth at the time of award of the amount by which the unpaid rent for
the balance of the Lease Term after the time of award exceeds the amount of such
rental loss that Tenant proves could have been reasonably avoided; plus
(d)    Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant's failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom, specifically including but not limited to, brokerage commissions and
advertising expenses incurred, expenses of remodeling the Premises or any
portion thereof for a new tenant, whether for the same or a different use, and
any special concessions made to obtain a new tenant; and
(e)    At Landlord's election, such other amounts in addition to or in lieu of
the foregoing as may be permitted from time to time by applicable law.
The term "rent" as used in this Section 19.2 shall be deemed to be and to mean
all sums of every nature required to be paid by Tenant pursuant to the terms of
this Lease, whether to Landlord or to others. As used in
Sections 19.2.1(a) and (b), above, the "worth at the time of award" shall be
computed by allowing interest at the Interest Rate. As used in
Section 19.2.1(c), above, the "worth at the time of award" shall be computed by
discounting such amount at the discount rate of the Federal Reserve Bank of San
Francisco at the time of award plus one percent (1%).
19.2.2    Landlord shall have the remedy described in California Civil Code
Section 1951.4 (lessor may continue lease in effect after lessee's breach and
abandonment and recover rent as it becomes due, if lessee has the right to
sublet or assign, subject only to reasonable limitations). Accordingly, if
Landlord does not elect to terminate this Lease on account of any default by
Tenant, Landlord may, from time to time, without terminating this Lease, enforce
all of its rights and remedies under this Lease, including the right to recover
all rent as it becomes due.
19.2.3    Landlord shall at all times have the rights and remedies (which shall
be cumulative with each other and cumulative and in addition to those rights and
remedies available under Sections 19.2.1 and 19.2.2, above, or any law or other
provision of this Lease), without prior demand or notice except as required by
applicable law, to seek any declaratory, injunctive or other equitable relief,
and specifically enforce this Lease, or restrain or enjoin a violation or breach
of any provision hereof.
19.3    Subleases of Tenant. Whether or not Landlord elects to terminate this
Lease on account of any default by Tenant, as set forth in this Article 19,
Landlord shall have the right to terminate any and all subleases, licenses,
concessions or other consensual arrangements for possession entered into by
Tenant and affecting the Premises or may, in Landlord's sole discretion, succeed
to Tenant's interest in such subleases, licenses, concessions or arrangements.
In the event of Landlord's election to succeed to Tenant's interest in any such
subleases, licenses, concessions or arrangements, Tenant shall, as of the date
of notice by Landlord of such election, have no further right to or interest in
the rent or other consideration receivable thereunder.
19.4    Form of Payment After Default. Following the occurrence of an event of
default by Tenant, Landlord shall have the right to require that any or all
subsequent amounts paid by Tenant to Landlord hereunder, whether to cure the
default in question or otherwise, be paid in the form of cash, money order,
cashier's or certified check drawn on an institution acceptable to Landlord, or
by other means approved by Landlord, notwithstanding any prior practice of
accepting payments in any different form.
19.5    Efforts to Relet. No re-entry or repossession, repairs, maintenance,
changes, alterations and additions, reletting, appointment of a receiver to
protect Landlord's interests hereunder, or any other action or omission by
Landlord shall be construed as an election by Landlord to terminate this Lease
or Tenant's right to possession, or to accept a surrender of the Premises, nor
shall same operate to release Tenant in whole or in part from any of Tenant's
obligations hereunder,







--------------------------------------------------------------------------------





unless express written notice of such intention is sent by Landlord to Tenant.
Tenant hereby irrevocably waives any right otherwise available under any law to
redeem or reinstate this Lease.
19.6    Landlord Default. Notwithstanding anything to the contrary set forth in
this Lease, Landlord shall be in default in the performance of any obligation
required to be performed by Landlord pursuant to this Lease if Landlord fails to
perform such obligation within thirty (30) days after the receipt of notice from
Tenant specifying in detail Landlord's failure to perform; provided, however, if
the nature of Landlord's obligation is such that more than thirty (30) days are
required for its performance, then Landlord shall not be in default under this
Lease if it shall commence such performance within such thirty (30) day period
and thereafter diligently pursues the same to completion. Upon any such default
by Landlord under this Lease, Tenant may, except as otherwise specifically
provided in this Lease to the contrary, exercise any of its rights provided at
law or in equity. Any award from a court or arbitrator in favor of Tenant
requiring payment by Landlord which is not paid by Landlord within the time
period directed by such award, may be offset by Tenant from Rent next due and
payable under this Lease.







--------------------------------------------------------------------------------






ARTICLE 20    

COVENANT OF QUIET ENJOYMENT
Landlord covenants that, so long as no default by Tenant (beyond any applicable
notice and cure period) has occurred and is continuing, Tenant shall, during the
Lease Term, peaceably and quietly have, hold and enjoy the Premises subject to
the TCCs, provisions and agreements hereof without interference by any persons
lawfully claiming by or through Landlord. The foregoing covenant is in lieu of
any other covenant express or implied.

ARTICLE 21    

LETTER OF CREDIT
21.1    Delivery of Letter of Credit. Tenant shall deliver to Landlord within
seven (7) days after Tenant's execution of this Lease, an unconditional, clean,
irrevocable letter of credit (the "L‑C‑") in the amount set forth in Section
21.3 below (the "L‑C Amount‑"), which L‑C shall be issued by a money-center,
solvent and nationally recognized bank (a bank which accepts deposits, maintains
accounts, has a California office which will negotiate a letter of credit, and
whose deposits are insured by the FDIC) reasonably acceptable to Landlord (such
approved, issuing bank being referred to herein as the "Bank"), which Bank must
have a short term Fitch Rating which is not less than "F1", and a long term
Fitch Rating which is not less than "A" (or in the event such Fitch Ratings are
no longer available, a comparable rating from Standard and Poor’s Professional
Rating Service or Moody’s Professional Rating Service) (collectively, the
“Bank’s Credit Rating Threshold”), and which L‑C shall be in the form of
Exhibit G, attached hereto. Tenant shall pay all expenses, points and/or fees
incurred by Tenant in obtaining the L‑C. The L‑C shall (i) be "callable" at
sight, irrevocable and unconditional, (ii) be maintained in effect, whether
through renewal or extension, for the period commencing on the date of this
Lease and continuing until the date (the "L‑C Expiration Date") that is no less
than one hundred twenty (120) days after the expiration of the Lease Term, as
the same may be extended, and Tenant shall deliver a new L‑C or certificate of
renewal or extension to Landlord at least sixty (60) days prior to the
expiration of the L‑C then held by Landlord, without any action whatsoever on
the part of Landlord, (iii) be fully assignable by Landlord, its successors and
assigns, (iv) permit partial draws and multiple presentations and drawings, and
(v) be otherwise subject to the International Standby Practices-ISP 98,
International Chamber of Commerce Publication #590. Landlord, or its then
managing agent, shall have the right to draw down an amount up to the face
amount of the L‑C if any of the following shall have occurred or be applicable:
(A) such amount is due to Landlord under the terms and conditions of this Lease,
or (B) Tenant has filed a voluntary petition under the U. S. Bankruptcy Code or
any state bankruptcy code (collectively, "Bankruptcy Code"), or (C) an
involuntary petition has been filed against Tenant under the Bankruptcy Code, or
(D) the Lease has been rejected, or is deemed rejected, under Section 365 of the
U.S. Bankruptcy Code, following the filing of a voluntary petition by Tenant
under the Bankruptcy Code, or the filing of an involuntary petition against
Tenant under the Bankruptcy Code, or (E) the Bank has notified Landlord that the
L‑C will not be renewed or extended through the L‑C Expiration Date, or
(F) Tenant is placed into receivership or conservatorship, or becomes subject to
similar proceedings under Federal or State law, or (G) Tenant executes an
assignment for the benefit of creditors, or (H) if (1) any of the Bank's Fitch
Ratings (or other comparable ratings to the extent the Fitch Ratings are no
longer available) have been reduced below the Bank's Credit Rating Threshold, or
(2) there is otherwise a material adverse change in the financial condition of
the Bank, and Tenant has failed to provide Landlord with a replacement letter of
credit, conforming in all respects to the requirements of this Article 21
(including, but not limited to, the requirements placed on the issuing Bank more
particularly set forth in this Section 21.1 above), in the amount of the
applicable L‑C Amount, within ten (10) business days following Landlord’s
written demand therefor (with no other notice or cure or grace period being
applicable thereto, notwithstanding anything in this Lease to the contrary)
(each of







--------------------------------------------------------------------------------





the foregoing being an "L‑C Draw Event"). The L‑C shall be honored by the Bank
regardless of whether Tenant disputes Landlord's right to draw upon the L‑C, and
regardless of any discrepancies between the L-C and this Lease. In addition, in
the event the Bank is placed into receivership or conservatorship by the Federal
Deposit Insurance Corporation or any successor or similar entity, then,
effective as of the date such receivership or conservatorship occurs, said L‑C
shall be deemed to fail to meet the requirements of this Article 21, and, within
ten (10) business days following Landlord's notice to Tenant of such
receivership or conservatorship (the "L‑C FDIC Replacement Notice"), Tenant
shall replace such L‑C with a substitute letter of credit from a different
issuer (which issuer shall meet or exceed the Bank's Credit Rating Threshold and
shall otherwise be acceptable to Landlord in its reasonable discretion) and that
complies in all respects with the requirements of this Article 21. If Tenant
fails to replace such L‑C with such conforming, substitute letter of credit
pursuant to the terms and conditions of this Section 21.1, then, notwithstanding
anything in this Lease to the contrary, Landlord shall have the right to declare
Tenant in default of this Lease for which there shall be no notice or grace or
cure periods being applicable thereto (other than the aforesaid ten (10)
business day period). Tenant shall be responsible for the payment of any and all
costs incurred with the review of any replacement L‑C (including without
limitation Landlord’s reasonable attorneys’ fees), which replacement is required
pursuant to this Section or is otherwise requested by Tenant. In the event of an
assignment by Tenant of its interest in the Lease (and irrespective of whether
Landlord's consent is required for such assignment), the acceptance of any
replacement or substitute letter of credit by Landlord from the assignee shall
be subject to Landlord's prior written approval, in Landlord's sole and absolute
discretion, and the attorney's fees incurred by Landlord in connection with such
determination shall be payable by Tenant to Landlord within ten (10) days of
billing.
21.2    Application of L‑C. Tenant hereby acknowledges and agrees that Landlord
is entering into this Lease in material reliance upon the ability of Landlord to
draw upon the L‑C upon the occurrence of any L‑C Draw Event. In the event of any
L‑C Draw Event, Landlord may, but without obligation to do so, and without
notice to Tenant (except in connection with an L-C Draw Event under Section
21.1(H) above), draw upon the L‑C, in part or in whole, to cure any such L-C
Draw Event and/or to compensate Landlord for any and all damages of any kind or
nature sustained or which Landlord reasonably estimates that it will sustain
resulting from Tenant's breach or default of the Lease or other L-C Draw Event
and/or to compensate Landlord for any and all damages arising out of, or
incurred in connection with, the termination of this Lease, including, without
limitation, those specifically identified in Section 1951.2 of the California
Civil Code. The use, application or retention of the L‑C, or any portion
thereof, by Landlord shall not prevent Landlord from exercising any other right
or remedy provided by this Lease or by any applicable law, it being intended
that Landlord shall not first be required to proceed against the L‑C, and such
L‑C shall not operate as a limitation on any recovery to which Landlord may
otherwise be entitled. Tenant agrees not to interfere in any way with payment to
Landlord of the proceeds of the L‑C, either prior to or following a "draw" by
Landlord of any portion of the L‑C, regardless of whether any dispute exists
between Tenant and Landlord as to Landlord's right to draw upon the L‑C. No
condition or term of this Lease shall be deemed to render the L‑C conditional to
justify the issuer of the L‑C in failing to honor a drawing upon such L‑C in a
timely manner. Tenant agrees and acknowledges that (i) the L‑C constitutes a
separate and independent contract between Landlord and the Bank, (ii) Tenant is
not a third party beneficiary of such contract, (iii) Tenant has no property
interest whatsoever in the L‑C or the proceeds thereof, and (iv) in the event
Tenant becomes a debtor under any chapter of the Bankruptcy Code, Tenant is
placed into receivership or conservatorship, and/or there is an event of a
receivership, conservatorship or a bankruptcy filing by, or on behalf of,
Tenant, neither Tenant, any trustee, nor Tenant's bankruptcy estate shall have
any right to restrict or limit Landlord's claim and/or rights to the L‑C and/or
the proceeds thereof by application of Section 502(b)(6) of the U. S. Bankruptcy
Code or otherwise.
21.3    L-C Amount; Maintenance of L-C by Tenant; Liquidated Damages.
21.3.1    L-C Amount. The L-C Amount shall initially be equal to the amount set
forth in Section 8 of the Summary.
21.3.2    Reduction of L‑C Amount. To the extent that Tenant is not in default
under this Lease (beyond the applicable notice and cure period set forth in this
Lease), the L-C Amount shall be reduced in accordance with the following table:







--------------------------------------------------------------------------------







Date of Reduction
Resulting L-C Amount
Fourth (4th) anniversary of the Lease Commencement Date
$600,000.00
Fifth (5) anniversary of the Lease Commencement Date
$450,000.00

Notwithstanding anything to the contrary set forth in this Section 21.3.1.2, in
no event shall the L-C Amount as set forth above decrease during any period in
which Tenant is in default under this Lease, but such decrease shall take place
retroactively after such default is cured, provided that no such decrease shall
thereafter take effect in the event this Lease is terminated early due to such
default by Tenant.
21.3.3    FAILURE TO MAINTAIN; REPLACE AND/OR REINSTATE L‑C; LIQUIDATED DAMAGES.
IN THE EVENT THAT TENANT FAILS, WITHIN (I) THAT PERIOD SET FORTH IN
SECTION 21.3.2 ABOVE, OR (II) THAT PERIOD SET FORTH IN THE L-C FDIC REPLACEMENT
NOTICE, TO PROVIDE LANDLORD WITH ADDITIONAL L-C(S) IN AN AMOUNT EQUAL TO THE
DEFICIENCY OR A REPLACEMENT L-C (AS APPLICABLE), THEN TENANT'S MONTHLY
INSTALLMENT OF BASE RENT SHALL BE INCREASED BY ONE HUNDRED FIFTY PERCENT (150%)
OF ITS THEN EXISTING LEVEL DURING THE PERIOD COMMENCING ON THE DATE WHICH IS THE
LAST DAY OF THE PERIOD IDENTIFIED IN SECTION 21.3.2 OR THE L-C FDIC REPLACEMENT
NOTICE (AS APPLICABLE), AND ENDING ON THE EARLIER TO OCCUR OF (X) THE DATE
TENANT PROVIDES LANDLORD WITH ADDITIONAL L-C(S) IN AN AMOUNT EQUAL TO THE
DEFICIENCY AS CONTEMPLATED BY THE TERMS OF SECTION 21.3.2 ABOVE, OR THE L-C FDIC
REPLACEMENT NOTICE (AS APPLICABLE), OR (Y) THE DATE WHICH IS NINETY (90) DAYS
AFTER THE LAST DAY OF THE PERIOD IDENTIFIED IN SECTION 21.3.2 OR THE L-C FDIC
REPLACEMENT NOTICE (AS APPLICABLE). IN THE EVENT THAT TENANT FAILS, DURING SUCH
NINETY (90) DAY PERIOD FOLLOWING THE LAST DAY OF THE PERIOD IDENTIFIED IN
SECTION 21.3.2 OR THE L-C FDIC REPLACEMENT NOTICE (AS APPLICABLE), TO PROVIDE
LANDLORD WITH ADDITIONAL L-C(S) IN AN AMOUNT EQUAL TO THE DEFICIENCY OR A
REPLACEMENT L-C (AS APPLICABLE), THEN TENANT'S MONTHLY INSTALLMENT OF BASE RENT
SHALL BE INCREASED BY TWO HUNDRED PERCENT (200%) OF ITS THEN EXISTING LEVEL
DURING THE PERIOD COMMENCING ON THE DATE WHICH IS NINETY (90) DAYS AFTER THE
LAST DAY OF THE PERIOD IDENTIFIED IN SECTION 21.3.2 OR THE L-C FDIC REPLACEMENT
NOTICE (AS APPLICABLE) AND ENDING ON THE DATE SUCH ADDITIONAL L-C(S) ARE ISSUED
IN AN AMOUNT EQUAL TO THE DEFICIENCY OR SUCH A REPLACEMENT L‑C IS ISSUED (AS
APPLICABLE) PURSUANT TO THE TERMS OF SECTION 21.3.2 OR THE L-C FDIC REPLACEMENT
NOTICE (AS APPLICABLE). THE PARTIES AGREE THAT IT WOULD BE IMPRACTICABLE AND
EXTREMELY DIFFICULT TO ASCERTAIN THE ACTUAL DAMAGES SUFFERED BY LANDLORD AS A
RESULT OF TENANT'S FAILURE TO TIMELY PROVIDE LANDLORD WITH ADDITIONAL L-C(S) IN
AN AMOUNT EQUAL TO THE DEFICIENCY AS REQUIRED IN SECTION 21.3.2, OR A
REPLACEMENT L-C AS CONTEMPLATED BY THE L-C FDIC REPLACEMENT NOTICE (AS
APPLICABLE), AND THAT UNDER THE CIRCUMSTANCES EXISTING AS OF THE DATE OF THIS
LEASE, THE LIQUIDATED DAMAGES PROVIDED FOR IN THIS SECTION 21.3.3 REPRESENT A
REASONABLE ESTIMATE OF THE DAMAGES WHICH LANDLORD WILL INCUR AS A RESULT OF SUCH
FAILURE, PROVIDED, HOWEVER, THAT THIS PROVISION SHALL NOT WAIVE OR AFFECT
LANDLORD'S RIGHTS AND TENANT'S INDEMNITY OBLIGATIONS UNDER OTHER SECTIONS OF
THIS LEASE (EXCEPT THAT THE PARTIES SPECIFICALLY AGREE THAT THE FOREGOING
PROVISION WAS AGREED TO IN LIEU OF MAKING TENANT'S FAILURE TO PROVIDE LANDLORD
WITH ADDITIONAL L-C(S) IN AN AMOUNT EQUAL TO THE DEFICIENCY OR A REPLACEMENT L-C
(AS APPLICABLE) A DEFAULT UNDER THIS LEASE). THE PARTIES ACKNOWLEDGE THAT THE
PAYMENT OF SUCH LIQUIDATED DAMAGES IS NOT INTENDED AS A FORFEITURE OR PENALTY
WITHIN THE MEANING OF CALIFORNIA CIVIL CODE SECTION 3275 OR 3369, BUT IS
INTENDED TO CONSTITUTE LIQUIDATED DAMAGES TO LANDLORD PURSUANT TO CALIFORNIA
CIVIL CODE SECTION 1671. THE PARTIES HAVE SET







--------------------------------------------------------------------------------





FORTH THEIR INITIALS BELOW TO INDICATE THEIR AGREEMENT WITH THE LIQUIDATED
DAMAGES PROVISION CONTAINED IN THIS SECTION 21.3.3.
 
 
 
LANDLORD'S INITIALS
 
TENANT'S INITIALS



21.4    Transfer and Encumbrance. The L-C shall also provide that Landlord may,
at any time and without notice to Tenant and without first obtaining Tenant's
consent thereto, transfer (one or more times) all or any portion of its interest
in and to the L-C to another party, person or entity, regardless of whether or
not such transfer is from or as a part of the assignment by Landlord of its
rights and interests in and to this Lease. In the event of a transfer of
Landlord's interest in under this Lease, Landlord shall transfer the L-C, in
whole or in part, to the transferee and thereupon Landlord shall, without any
further agreement between the parties, be released by Tenant from all liability
therefor, and it is agreed that the provisions hereof shall apply to every
transfer or assignment of the whole of said L-C to a new landlord. In connection
with any such transfer of the L-C by Landlord, Tenant shall, at Tenant's sole
cost and expense, execute and submit to the Bank such applications, documents
and instruments as may be necessary to effectuate such transfer and, Tenant
shall be responsible for paying the Bank's transfer and processing fees in
connection therewith; provided that, Landlord shall pay such fees on behalf of
Tenant in an amount not to exceed Seven Hundred Fifty and 00/100 Dollars
($750.00), provided that any amount over the foregoing threshold shall be paid
by Tenant, and Tenant shall reimburse Landlord within ten (10) days after
Tenant's receipt of an invoice from Landlord therefor.
21.5    L-C Not a Security Deposit. Landlord and Tenant (1) acknowledge and
agree that in no event or circumstance shall the L‑C or any renewal thereof or
substitute therefor or any proceeds thereof be deemed to be or treated as a
“security deposit” under any law applicable to security deposits in the
commercial context, including, but not limited to, Section 1950.7 of the
California Civil Code, as such Section now exists or as it may be hereafter
amended or succeeded (the “Security Deposit Laws”), (2) acknowledge and agree
that the L‑C (including any renewal thereof or substitute therefor or any
proceeds thereof) is not intended to serve as a security deposit, and the
Security Deposit Laws shall have no applicability or relevancy thereto, and
(3) waive any and all rights, duties and obligations that any such party may
now, or in the future will, have relating to or arising from the Security
Deposit Laws. Tenant hereby irrevocably waives and relinquishes the provisions
of Section 1950.7 of the California Civil Code and any successor statute, and
all other provisions of law, now or hereafter in effect, which (x) establish the
time frame by which a landlord must refund a security deposit under a lease,
and/or (y) provide that a landlord may claim from a security deposit only those
sums reasonably necessary to remedy defaults in the payment of rent, to repair
damage caused by a tenant or to clean the premises, it being agreed that
Landlord may, in addition, claim those sums specified in this Article 21 and/or
those sums reasonably necessary to (a) compensate Landlord for any loss or
damage caused by Tenant's breach of this Lease, including any damages Landlord
suffers following termination of this Lease, and/or (b) compensate Landlord for
any and all damages arising out of, or incurred in connection with, the
termination of this Lease, including, without limitation, those specifically
identified in Section 1951.2 of the California Civil Code.
21.6    Non-Interference By Tenant. Tenant agrees not to interfere in any way
with any payment to Landlord of the proceeds of the L-C, either prior to or
following a "draw" by Landlord of all or any portion of the L-C, regardless of
whether any dispute exists between Tenant and Landlord as to Landlord's right to
draw down all or any portion of the L-C. No condition or term of this Lease
shall be deemed to render the L‑C conditional and thereby afford the Bank a
justification for failing to honor a drawing upon such L-C in a timely manner.
Tenant shall not request or instruct the Bank of any L‑C to refrain from paying
sight draft(s) drawn under such L‑C.
21.7    Waiver of Certain Relief. Tenant unconditionally and irrevocably waives
(and as an independent covenant hereunder, covenants not to assert) any right to
claim or obtain any of the following relief in connection with the L‑C:
21.7.1    A temporary restraining order, temporary injunction, permanent
injunction, or other order that would prevent, restrain or restrict the
presentment of sight drafts drawn under any L‑C or the Bank's honoring or
payment of sight draft(s); or







--------------------------------------------------------------------------------





21.7.2    Any attachment, garnishment, or levy in any manner upon either the
proceeds of any L‑C or the obligations of the Bank (either before or after the
presentment to the Bank of sight drafts drawn under such L‑C) based on any
theory whatever.
21.8    Remedy for Improper Drafts. Tenant's sole remedy in connection with the
improper presentment or payment of sight drafts drawn under any L‑C shall be the
right to obtain from Landlord a refund of the amount of any sight draft(s) that
were improperly presented or the proceeds of which were misapplied, together
with interest at the Interest Rate and reasonable actual out-of-pocket
attorneys' fees, provided that at the time of such refund, Tenant increases the
amount of such L‑C to the amount (if any) then required under the applicable
provisions of this Lease. Tenant acknowledges that the presentment of sight
drafts drawn under any L‑C, or the Bank's payment of sight drafts drawn under
such L‑C, could not under any circumstances cause Tenant injury that could not
be remedied by an award of money damages, and that the recovery of money damages
would be an adequate remedy therefor. In the event Tenant shall be entitled to a
refund as aforesaid and Landlord shall fail to make such payment within ten (10)
business days after demand, Tenant shall have the right to deduct the amount
thereof together with interest thereon at the Interest Rate from the next
installment(s) of Base Rent.
ARTICLE 22    

INTENTIONALLY OMITTED



ARTICLE 23    

SIGNS
23.1    Full Floors. Subject to Landlord's prior written approval, in its
reasonable discretion, and provided all signs are in keeping with the quality,
design and style of the Building and Project, Tenant, if the Premises comprise
an entire floor of the Building, at its sole cost and expense, may install
identification signage anywhere in the Premises including in the elevator lobby
of the Premises, provided that such signs must not be visible from the exterior
of the Building.
23.2    Multi-Tenant Floors. If other tenants occupy space on the floor on which
the Premises is located, Tenant's initial identifying signage shall be provided
by Landlord, at Landlord's sole cost and expense, and such signage shall be
comparable to that used by Landlord for other similar floors in the Building and
shall comply with Landlord's Building standard signage program and any
subsequent changes to Tenant's identifying signage shall be at Tenant's sole
cost and expense following Tenant's receipt of Landlord's consent thereto (which
consent may be withheld in Landlord's sole and absolute discretion).
23.3    Building Directory. A building directory is located in the lobby of the
Building. Tenant shall have the right, at Landlord's sole cost and expense as to
Tenant's initial name strip, to designate one (1) name strip on such directory,
and any subsequent changes to Tenant's name strip shall be at Tenant's sole cost
and expense following Tenant's receipt of Landlord's consent thereto (which
consent may be withheld in Landlord's sole and absolute discretion).
23.4    Prohibited Signage and Other Items. Except as specifically provided in
this Article 23, signs, notices, logos, pictures, names or advertisements which
are installed and that have not been separately approved by Landlord may be
removed without notice by Landlord at the sole expense of Tenant. Except as
provided in Section 23.5, Tenant may not install any signs on the exterior or
roof of the Project or the Common Areas. Any signs, window coverings, or blinds
(even if the same are located behind the Landlord-approved window coverings for
the Building), or other items visible from the exterior of the Premises or
Building, shall be subject to the prior approval of Landlord, in its sole
discretion.
23.5    Tenant's Signage. Subject to the TCCs of this Section 23.5, the Tenant,
at Tenant's sole cost and expense, shall have the right to install, repair and
maintain (a) one (1) Building top sign (the "Building Top Sign"), and (b) an
identity sign identifying the Original Tenant's name or a Permitted Transferee
Assignee's name on one (1) line of the existing Building monument (the "Monument
Sign") located at the Building (collectively, the "Tenant's Signage"), each in
the locations mutually and reasonably determined by Landlord and Tenant.
Notwithstanding anything to the contrary set forth herein, Landlord shall have
the right to install the following signage at the Project (i) any customary
operational signage and signage identifying the Landlord, (ii) signage for any
ground-floor retail tenants, including, eyebrow signage, façade signage, and fin
signage, and (iii) subject to Tenant's reasonable approval, signage on the
interior and exterior of the Project







--------------------------------------------------------------------------------





parking facilities. In addition, Tenant acknowledges and agrees that, pursuant
to the Underlying Documents, the City is entitled to utilize certain signage at
the Project.
23.5.1    Tenant's Signage Specifications and Permits. Tenant's Signage shall
set forth Tenant's name and logo. The graphics, materials, color, design,
lettering, lighting, size, illumination, specifications and exact location of
Tenant's Signage shall be subject to the prior written approval of Landlord,
which approval shall not be unreasonably withheld, conditioned or delayed;
provided, however, without limiting other reasons for which Landlord may
reasonably withhold its approval, it shall be deemed reasonable for Landlord to
withhold its approval of Tenant's Signage if the same is inconsistent with, or
otherwise not compatible with the quality, design and style of the Project or
with the façade signage existing in the Project as of the date of this Lease, or
if such signage materially interferes with the Buildings' exterior window
cleaning systems. For purposes of this Section 23.5, the reference to "name"
shall mean name and/or logo. In addition, Tenant's Signage shall be subject to
Tenant's receipt of all required governmental permits and approvals and shall be
subject to all Applicable Laws and to any covenants, conditions and restrictions
affecting the Project. Landlord shall use commercially reasonable efforts to
assist Tenant in obtaining all necessary governmental permits and approvals for
Tenant's Signage. Tenant hereby acknowledges that, notwithstanding Landlord's
approval of Tenant's Signage, Landlord has made no representation or warranty to
Tenant with respect to the probability of obtaining all necessary governmental
approvals and permits for Tenant's Signage. In the event Tenant does not receive
the necessary governmental approvals and permits for Tenant's Signage, Tenant's
and Landlord's rights and obligations under the remaining TCCs of this Lease
shall be unaffected.
23.5.2    Objectionable Name or Logo. Tenant's name and/or logo shall not have a
name which relates to an entity which is of a character or reputation, or is
associated with a political faction or orientation, which is inconsistent with
the quality of the Project, or which would otherwise reasonably offend a
landlord of a Comparable Buildings (an "Objectionable Name"). The parties hereby
agree that the name "Evofem Biosciences" or any reasonable derivation thereof,
shall not be deemed an Objectionable Name.
23.5.3    Termination of Right to Tenant's Signage. The rights contained in this
Section 23.5 may only be exercised by Original Tenant or its Permitted
Transferee Assignee (and not any other assignee or any sublessee or other
transferee of the Original Tenant's interest in this Lease). With respect to the
Building Top Sign, in the event the Original Tenant and/or its Permitted
Transferees are not in occupancy of seventy-five percent (75%) or more of the
rentable square feet of the Premises, then Landlord shall have the right to
terminate Tenant's right to the Building Top Sign. With respect to the Monument
Sign, in the event the Original Tenant and/or its Permitted Transferees are not
in occupancy of fifty percent (50%) or more of the rentable square feet of the
Premises, then Landlord shall have the right to terminate Tenant's right to the
Monument Sign. In no event shall Tenant have any right to Tenant's Signage upon
the occurrence of a default by Tenant under this Lease beyond any applicable
notice and cure period set forth in this Lease.
23.5.4    Cost and Maintenance. The costs of the actual signs comprising
Tenant's Signage and the installation, design, construction, and any and all
other costs associated with Tenant's Signage, including, without limitation,
utility charges and hook-up fees, permits, and maintenance and repairs, shall be
the sole responsibility of Tenant. Should Tenant's Signage require repairs
and/or maintenance, as determined in Landlord's reasonable judgment, Landlord
shall have the right to provide notice thereof to Tenant and Tenant shall cause
such repairs and/or maintenance to be performed within thirty (30) days after
receipt of such notice from Landlord, at Tenant's sole cost and expense;
provided, however, if such repairs and/or maintenance are reasonably expected to
require longer than thirty (30) days to perform, Tenant shall commence such
repairs and/or maintenance within such thirty (30) day period and shall
diligently prosecute such repairs and maintenance to completion. Should Tenant
fail to perform such repairs and/or maintenance within the periods described in
the immediately preceding sentence, Landlord shall, upon the delivery of an
additional ten (10) business days' prior written notice, have the right to cause
such work to be performed and to charge Tenant as additional rent for the cost
(including a percentage of the cost thereof sufficient to reimburse Landlord for
all reasonable overhead, general conditions, fees and other costs or expenses
arising from Landlord's involvement with such repairs and/or maintenance) of
such work. Upon the expiration or earlier termination of this Lease, Tenant
shall, at Tenant's sole cost and expense, cause Tenant's Signage to be removed
and shall cause the areas in which







--------------------------------------------------------------------------------





such Tenant's Signage was located to be restored to the condition existing
immediately prior to the placement of such Tenant's Signage except for ordinary
wear and tear. If Tenant fails to timely remove such Tenant's Signage or to
restore the areas in which such Tenant's Signage was located, as provided in the
immediately preceding sentence, then Landlord may perform such work, and all
costs reasonably incurred by Landlord in so performing (including a percentage
of the cost thereof sufficient to reimburse Landlord for all overhead, general
conditions, fees and other costs or expenses arising from Landlord's involvement
with such repairs and/or maintenance) shall be reimbursed by Tenant to Landlord
within thirty (30) days after Tenant's receipt of an invoice therefor. The TCCs
of this Section 23.5 shall survive the expiration or earlier termination of this
Lease.

ARTICLE 24    

COMPLIANCE WITH LAW
Landlord shall comply with all Applicable Laws relating to the Base Building,
provided that compliance with such Applicable Laws is not the responsibility of
Tenant under this Lease, and provided further that Landlord's failure to comply
therewith would prohibit Tenant from obtaining or maintaining a certificate of
occupancy for the Premises or using the Premises for the Permitted Use, or would
materially affect Tenant's rights under this Lease, or the safety of Tenant's
employees or create a significant health hazard for Tenant's employees. Landlord
shall be permitted to include in Operating Expenses any costs or expenses
incurred by Landlord under this Article 24 to the extent not expressly
prohibited by the terms of this Lease, including, without limitation,
Section 4.2.4 above. For purposes of Section 1938 of the California Civil Code,
Landlord hereby discloses to Tenant, and Tenant hereby acknowledges, that the
Premises have not undergone inspection by a Certified Access Specialist (CASp).
As required by Section 1938(e) of the California Civil Code, Landlord hereby
states as follows: "A Certified Access Specialist (CASp) can inspect the subject
premises and determine whether the subject premises comply with all of the
applicable construction-related accessibility standards under state law.
Although state law does not require a CASp inspection of the subject premises,
the commercial property owner or lessor may not prohibit the lessee or tenant
from obtaining a CASp inspection of the subject premises for the occupancy or
potential occupancy of the lessee or tenant, if requested by the lessee or
tenant. The parties shall mutually agree on the arrangements for the time and
manner of the CASp inspection, the payment of the fee for the CASp inspection,
and the cost of making any repairs necessary to correct violations of
construction-related accessibility standards within the premises." In
furtherance of the foregoing, Landlord and Tenant hereby agree as follows:
(a) any CASp inspection requested by Tenant shall be conducted, at Tenant's sole
cost and expense, by a CASp designated by Landlord, subject to Landlord's
reasonable rules and requirements; (b) Tenant, at its sole cost and expense,
shall be responsible for making any improvements or repairs within the Premises
to correct violations of construction-related accessibility standards; and (c)
if anything done by or for Tenant in its use or occupancy of the Premises shall
require any improvements or repairs to the Building or Project (outside the
Premises) to correct violations of construction-related accessibility standards,
then Tenant shall reimburse Landlord upon demand, as Additional Rent, for the
cost to Landlord of performing such improvements or repairs.
Tenant shall not do anything or suffer anything to be done in or about the
Premises or do anything in or about the Project which will in any way conflict
with any law, statute, ordinance or other governmental rule, regulation or
requirement now in force or which may hereafter be enacted or promulgated,
including, without limitation, any such governmental regulations related to
disabled access (collectively, "Applicable Laws"). At its sole cost and expense,
but subject to Landlord's obligations set forth in this Lease, Tenant shall
promptly comply with all Applicable Laws (including the making of any
alterations to the Premises required by Applicable Laws) which relate to
(i) Tenant's use of the Premises, (ii) the Alterations or the Improvements in
the Premises, or (iii) the Base Building, but, as to the Base Building, only to
the extent such obligations are triggered by Tenant's Alterations, the
Improvements, or use of the Premises for other than the Permitted Use. Should
any standard or regulation now or hereafter be imposed on Landlord or Tenant by
a state, federal or local governmental body charged with the establishment,
regulation and enforcement of occupational, health or safety standards for
employers, employees, landlords or tenants, then Tenant agrees, at its sole cost
and expense, to comply promptly with such standards or regulations as they
relate to the Premises. The judgment of any court of competent jurisdiction or
the admission of Tenant in any judicial action, regardless of whether Landlord
is a party thereto, that Tenant has







--------------------------------------------------------------------------------





violated any of said governmental measures, shall be conclusive of that fact as
between Landlord and Tenant.

ARTICLE 25    

LATE CHARGES
If any installment of Rent or any other sum due from Tenant shall not be
received by Landlord or Landlord's designee when due, then Tenant shall pay to
Landlord a late charge equal to five percent (5%) of the overdue amount plus any
attorneys' fees incurred by Landlord by reason of Tenant's failure to pay Rent
and/or other charges when due hereunder; provided, however, with regard to the
first such failure in any twelve (12) month period, Landlord will waive such
late charge to the extent Tenant cures such failure within five (5) business
days following Tenant's receipt of written notice from Landlord that the same
was not received when due. The late charge shall be deemed Additional Rent and
the right to require it shall be in addition to all of Landlord's other rights
and remedies hereunder or at law and shall not be construed as liquidated
damages or as limiting Landlord's remedies in any manner. In addition to the
late charge described above, any Rent or other amounts owing hereunder which are
not paid within ten (10) days after the date they are due shall bear interest
from the date when due until paid at the "Interest Rate." For purposes of this
Lease, the "Interest Rate" shall be an annual rate equal to the lesser of
(i) the annual "Bank Prime Loan" rate cited in the Federal Reserve Statistical
Release Publication H.15(519), published weekly (or such other comparable index
as Landlord and Tenant shall reasonably agree upon if such rate ceases to be
published), plus two (2) percentage points, and (ii) the highest rate permitted
by applicable law.

ARTICLE 26    

LANDLORD'S RIGHT TO CURE DEFAULT; PAYMENTS BY TENANT
26.1    Landlord's Cure. All covenants and agreements to be kept or performed by
Tenant under this Lease shall be performed by Tenant at Tenant's sole cost and
expense and without any reduction of Rent, except to the extent, if any,
otherwise expressly provided herein. If Tenant shall fail to perform any
obligation under this Lease, and such failure shall continue in excess of the
time allowed under Section 19.1.2, above, unless a specific time period is
otherwise stated in this Lease, Landlord may, but shall not be obligated to,
make any such payment or perform any such act on Tenant's part without waiving
its rights based upon any default of Tenant and without releasing Tenant from
any obligations hereunder.
26.2    Tenant's Reimbursement. Except as may be specifically provided to the
contrary in this Lease, Tenant shall pay to Landlord, within thirty (30) days
following delivery by Landlord to Tenant of statements therefor: sums equal to
expenditures reasonably made and obligations incurred by Landlord in connection
with the remedying by Landlord of Tenant's defaults pursuant to the provisions
of Section 26.1. Tenant's obligations under this Section 26.2 shall survive the
expiration or sooner termination of the Lease Term.

ARTICLE 27    

ENTRY BY LANDLORD
Landlord reserves the right at all reasonable times (during Building Hours with
respect to items (i) and (ii) below) and upon at least twenty-four (24) hours
prior notice to Tenant (except in the case of an emergency) to enter the
Premises to (i) inspect them; (ii) show the Premises to prospective purchasers,
or to current or prospective mortgagees, ground or underlying lessors or
insurers, or during the last twelve (12) months of the Lease Term, to
prospective tenants; (iii) post notices of nonresponsibility; or (iv) alter,
improve or repair the Premises or the Building, or for structural alterations,
repairs or improvements to the Building or the Building's systems and equipment.
Notwithstanding anything to the contrary contained in this Article 27, Landlord
may enter the Premises at any time to (A) perform services required of Landlord,
including janitorial service; (B) take possession due to any breach of this
Lease in the manner provided herein; and (C) perform any covenants of Tenant
which Tenant fails to perform. Except with respect to clause (B), above,
Landlord shall use commercially reasonable efforts to minimize interference with
the







--------------------------------------------------------------------------------





conduct of Tenant's business in connection with such entries into the Premises.
Landlord may make any such entries without the abatement of Rent, except as
otherwise provided in this Lease, and may take such reasonable steps as required
to accomplish the stated purposes; provided, however, except for
(x) emergencies, (y) repairs, alterations, improvements or additions required by
governmental or quasi-governmental authorities or court order or decree, or
(z) repairs which are the obligation of Tenant hereunder, any such entry shall
be performed in a manner so as not to unreasonably interfere with Tenant's use
of the Premises and shall be performed after normal business hours if reasonably
practical. With respect to items (y) and (z) above, Landlord shall use
commercially reasonable efforts to not materially interfere with Tenant's use
of, or access to, the Premises. Tenant hereby waives any claims for damages or
for any injuries or inconvenience to or interference with Tenant's business,
lost profits, any loss of occupancy or quiet enjoyment of the Premises, and any
other loss occasioned thereby; provided that the foregoing shall not limit
Landlord's liability, if any, pursuant to Applicable Law for personal injury and
property damage to the extent caused by the gross negligence or willful
misconduct of Landlord, its agents, employees or contractors. For each of the
above purposes, Landlord shall at all times have a key with which to unlock all
the doors in the Premises, excluding Tenant's vaults, safes and special security
areas designated in advance by Tenant. In an emergency, Landlord shall have the
right to use any means that Landlord may deem proper to open the doors in and to
the Premises. Any entry into the Premises by Landlord in the manner hereinbefore
described shall not be deemed to be a forcible or unlawful entry into, or a
detainer of, the Premises, or an actual or constructive eviction of Tenant from
any portion of the Premises. No provision of this Lease shall be construed as
obligating Landlord to perform any repairs, alterations or decorations except as
otherwise expressly agreed to be performed by Landlord herein.

ARTICLE 28    

TENANT PARKING
Tenant shall have the right, but not the obligation, to use, commencing on the
Lease Commencement Date, the amount of unreserved parking passes set forth in
Section 9 of the Summary, which parking passes shall pertain to the Project
parking facilities, provided that, subject to the terms hereof, up to
twenty-five (25) of such parking passes shall be reserved contiguous spaces
located in the Project's covered parking structure (the "Reserved Parking
Passes"). The location of the Reserved Parking Passes shall be determined by
mutual agreement between Landlord and Tenant, subject to availability (as
determined by Landlord in its sole discretion). Tenant shall pay to Landlord (or
its designee) for the Reserved Parking Passes on a monthly basis at the rate
identified below, and Tenant's unreserved parking passes shall be without charge
for the initial Lease Term only (excepting only any parking taxes or other
charges imposed by governmental authorities in connection with the use of such
parking). The rate for the first nineteen (19) Reserved Parking Passes as of the
date of this Lease shall be $100 per month per space for the initial Lease Term,
and the rate, if applicable, for the remaining six (6) Reserved Parking Passes
as of the date of this Lease shall be $150.00 per month per space for the
initial Lease Term. Notwithstanding the foregoing, in addition to any fees that
may be charged to Tenant in connection with its parking of automobiles in the
Project parking facilities, Tenant shall be responsible for the full amount of
any taxes imposed by any governmental authority in connection with the renting
of such parking passes by Tenant or the use of the parking facility by Tenant
(as opposed to taxes on any income derived therefrom). Tenant's continued right
to use the parking passes is conditioned upon Tenant abiding by all rules and
regulations which are prescribed from time to time for the orderly operation and
use of the parking facility where the parking passes are located, including any
sticker or other identification system established by Landlord, Tenant's
cooperation in seeing that Tenant's employees and visitors also comply with such
rules and regulations and Tenant not being in default under this Lease beyond
any applicable notice and cure period. Landlord specifically reserves the right
to change the size, configuration, design, layout and all other aspects of the
Project parking facility at any time and Tenant acknowledges and agrees that
Landlord may, without incurring any liability to Tenant and without any
abatement of Rent under this Lease (other than an equitable and proportional
abatement of parking charges), from time to time, temporarily close-off or
restrict access to the Project parking facility for purposes of permitting or
facilitating any such construction, alteration or improvements, provided that
Landlord shall utilize commercially reasonable efforts to minimize interference
with Tenant’s use of the parking facilities in connection therewith. Landlord
may, at any time, institute valet assisted parking, tandem parking stalls,
"stack" parking, or other parking program within the







--------------------------------------------------------------------------------





Project parking facility, the operational cost of which shall be included in
Operating Expenses. Landlord may delegate its responsibilities hereunder to a
parking operator in which case such parking operator shall have all the rights
of control attributed hereby to the Landlord. The parking passes rented by
Tenant pursuant to this Article 28 are provided to Tenant solely for use by
Tenant's own personnel and such passes may not be transferred, assigned,
subleased or otherwise alienated by Tenant without Landlord's prior approval;
provided, however, Tenant shall be entitled to transfer a proportional share of
the parking passes rented by Tenant to a Permitted Transferee Assignee or to a
Transferee approved by Landlord pursuant to Article 14 of this Lease, and the
number of transferable parking passes shall be based on the rentable square feet
of the area subject to such transfer in accordance with the Parking Pass Ratio.
Tenant may validate visitor parking by such method or methods as the Landlord
may establish, at the validation rate from time to time generally applicable to
visitor parking.

ARTICLE 29    

MISCELLANEOUS PROVISIONS
29.1    Terms; Captions. The words "Landlord" and "Tenant" as used herein shall
include the plural as well as the singular. The necessary grammatical changes
required to make the provisions hereof apply either to corporations or
partnerships or individuals, men or women, as the case may require, shall in all
cases be assumed as though in each case fully expressed. The captions of
Articles and Sections are for convenience only and shall not be deemed to limit,
construe, affect or alter the meaning of such Articles and Sections.
29.2    Binding Effect. Subject to all other provisions of this Lease, each of
the covenants, conditions and provisions of this Lease shall extend to and
shall, as the case may require, bind or inure to the benefit not only of
Landlord and of Tenant, but also of their respective heirs, personal
representatives, successors or assigns, provided this clause shall not permit
any assignment by Tenant contrary to the provisions of Article 14 of this Lease.
29.3    No Air Rights. No rights to any view or to light or air over any
property, whether belonging to Landlord or any other person, are granted to
Tenant by this Lease. If at any time any windows of the Premises is temporarily
darkened or the light or view therefrom is obstructed by reason of any repairs,
improvements, maintenance or cleaning in or about the Project, the same shall be
without liability to Landlord and without any reduction or diminution of
Tenant's obligations under this Lease.
29.4    Modification of Lease. Should any current or prospective mortgagee or
ground lessor for the Building or Project require a modification of this Lease,
which modification will not cause an increased cost or expense to Tenant or in
any other way materially and adversely change the rights and obligations of
Tenant hereunder, then and in such event, Tenant agrees that this Lease may be
so modified and agrees to execute whatever documents are reasonably required
therefor and to deliver the same to Landlord within ten (10) business days
following a request therefor. At the request of Landlord or any mortgagee or
ground lessor, Tenant agrees to execute a short form of Lease and deliver the
same to Landlord within ten (10) business days following the request therefor.
29.5    Transfer of Landlord's Interest. Tenant acknowledges that Landlord has
the right to transfer all or any portion of its interest in the Project or
Building and in this Lease, and Tenant agrees that in the event of any such
transfer, if the transferee agrees in writing that it assumes the obligations of
the Landlord under this Lease, Landlord shall be released from all liability
under this Lease and Tenant agrees to look solely to such transferee for the
performance of Landlord's obligations hereunder arising from and after the date
of transfer provided that the transferee shall have fully assumed in writing and
agreed to be liable for all obligations of this Lease to be performed by
Landlord, including the return of any security deposit following the date of
transfer, and Tenant shall attorn to such transferee. Tenant further
acknowledges that Landlord may assign its interest in this Lease to a mortgage
lender as additional security and agrees that such an assignment shall not
release Landlord from its obligations hereunder and that Tenant shall continue
to look to Landlord for the performance of its obligations hereunder.







--------------------------------------------------------------------------------





29.6    Prohibition Against Recording or Publication. Neither this Lease, nor
any memorandum, affidavit or other writing with respect thereto, shall be
recorded or otherwise published by Tenant or by anyone acting through, under or
on behalf of Tenant.
29.7    Landlord's Title. Landlord's title is and always shall be paramount to
the title of Tenant. Nothing herein contained shall empower Tenant to do any act
which can, shall or may encumber the title of Landlord.
29.8    Relationship of Parties. Nothing contained in this Lease shall be deemed
or construed by the parties hereto or by any third party to create the
relationship of principal and agent, partnership, joint venturer or any
association between Landlord and Tenant.
29.9    Application of Payments. Landlord shall have the right to apply payments
received from Tenant pursuant to this Lease, regardless of Tenant's designation
of such payments, to satisfy any obligations of Tenant hereunder, in such order
and amounts as Landlord, in its sole discretion, may elect.
29.10    Time of Essence. Time is of the essence with respect to the performance
of every provision of this Lease in which time of performance is a factor.
29.11    Partial Invalidity. If any term, provision or condition contained in
this Lease shall, to any extent, be invalid or unenforceable, the remainder of
this Lease, or the application of such term, provision or condition to persons
or circumstances other than those with respect to which it is invalid or
unenforceable, shall not be affected thereby, and each and every other term,
provision and condition of this Lease shall be valid and enforceable to the
fullest extent possible permitted by law.
29.12    No Warranty. In executing and delivering this Lease, Tenant has not
relied on any representations, including, but not limited to, any representation
as to the amount of any item comprising Additional Rent or the amount of the
Additional Rent in the aggregate or that Landlord is furnishing the same
services to other tenants, at all, on the same level or on the same basis, or
any warranty or any statement of Landlord which is not set forth herein or in
one or more of the exhibits attached hereto. Tenant agrees that neither Landlord
nor any agent of Landlord has made any representation or warranty with respect
to the physical condition of the Building, the Project, the land upon which the
Building or the Project are located, or the Premises, or the expenses of
operation of the Premises, the Building or the Project, or any other matter or
thing affecting or related to the Premises, except as herein expressly set forth
in the provisions of this Lease.
29.13    Landlord Exculpation. The liability of Landlord or the Landlord Parties
to Tenant for any default by Landlord under this Lease or arising in connection
herewith or with Landlord's operation, management, leasing, repair, renovation,
alteration or any other matter relating to the Project or the Premises shall be
limited solely and exclusively to an amount which is equal to the interest of
Landlord in the Building (including any sales, condemnation or insurance or
rental proceeds which Landlord receives, but only following payment of any
outstanding liens and/or mortgages, whether attributable to sales or insurance
proceeds or otherwise). Neither Landlord, nor any of the Landlord Parties shall
have any personal liability therefor, and Tenant hereby expressly waives and
releases such personal liability on behalf of itself and all persons claiming
by, through or under Tenant. The limitations of liability contained in this
Section 29.13 shall inure to the benefit of Landlord's and the Landlord Parties'
present and future partners, beneficiaries, officers, directors, trustees,
shareholders, agents and employees, and their respective partners, heirs,
successors and assigns. Under no circumstances shall any present or future
partner of Landlord (if Landlord is a partnership), or trustee or beneficiary
(if Landlord or any partner of Landlord is a trust), have any liability for the
performance of Landlord's obligations under this Lease. Notwithstanding any
contrary provision herein, except as specifically provided in Article 16,
neither Landlord, Landlord Parties, Tenant nor Tenant Parties shall be liable
under any circumstances for consequential damages or injury or damage to, or
interference with, Landlord's or Tenant's business, including but not limited
to, loss of profits, loss of rents or other revenues, loss of business
opportunity, loss of goodwill or loss of use, in each case, however occurring.
29.14    Entire Agreement. It is understood and acknowledged that there are no
oral agreements between the parties hereto affecting this Lease and, except with
respect to the Sublease







--------------------------------------------------------------------------------





and related consent documents with respect to Tenant's occupancy of the Phase 2
Premises prior to the Lease Commencement Date, this Lease constitutes the
parties' entire agreement with respect to the leasing of the Premises and
supersedes and cancels any and all previous negotiations, arrangements,
brochures, agreements and understandings, if any, between the parties hereto
(including, without limitation, any confidentiality agreement, letter of intent,
request for proposal, or similar agreement previously entered into between
Landlord and Tenant in anticipation of this Lease) or displayed by Landlord to
Tenant with respect to the subject matter thereof, and none thereof shall be
used to interpret or construe this Lease. None of the terms, covenants,
conditions or provisions of this Lease can be modified, deleted or added to
except in writing signed by the parties hereto.
29.15    Right to Lease. Landlord reserves the absolute right to effect such
other tenancies in the Project as Landlord in the exercise of its sole business
judgment shall determine to best promote the interests of the Building or
Project. Tenant does not rely on the fact, nor does Landlord represent, that any
specific tenant or type or number of tenants shall, during the Lease Term,
occupy any space in the Building or Project.
29.16    Force Majeure. Any prevention, delay or stoppage due to strikes,
lockouts, labor disputes, acts of God, inability to obtain services, labor, or
materials or reasonable substitutes therefor, governmental actions, civil
commotions, fire or other casualty, and other causes beyond the reasonable
control of the party obligated to perform, except with respect to the
obligations imposed with regard to Rent and other charges to be paid by Landlord
or Tenant pursuant to this Lease (collectively, a "Force Majeure"),
notwithstanding anything to the contrary contained in this Lease, shall excuse
the performance of such party for a period equal to any such prevention, delay
or stoppage and, therefore, if this Lease specifies a time period for
performance of an obligation of either party, that time period shall be extended
by the period of any delay in such party's performance caused by a Force
Majeure.
29.17    Waiver of Redemption by Tenant. Tenant hereby waives, for Tenant and
for all those claiming under Tenant, any and all rights now or hereafter
existing to redeem by order or judgment of any court or by any legal process or
writ, Tenant's right of occupancy of the Premises after any termination of this
Lease.
29.18    Notices. All notices, demands, statements or communications
(collectively, "Notices") given or required to be given by either party to the
other hereunder shall be in writing, shall be (A) delivered by a nationally
recognized overnight courier, or (B) delivered personally. Any such Notice shall
be delivered (i) to Tenant at the appropriate address set forth in Section 10 of
the Summary, or to such other place as Tenant may from time to time designate in
a Notice to Landlord; or (ii) to Landlord at the addresses set forth in
Section 11 of the Summary, or to such other firm or to such other place as
Landlord may from time to time designate in a Notice to Tenant. Any Notice will
be deemed given on the date of receipted delivery, of refusal to accept
delivery, or when delivery is first attempted but cannot be made due to a change
of address for which no Notice was given. If Tenant is notified of the identity
and address of Landlord's mortgagee or ground or underlying lessor, Tenant shall
give to such mortgagee or ground or underlying lessor written notice of any
default by Landlord under the terms of this Lease by registered or certified
mail, and such mortgagee or ground or underlying lessor shall be given a
reasonable opportunity to cure such default prior to Tenant's exercising any
remedy available to Tenant. The party delivering Notice shall use commercially
reasonable efforts to provide a courtesy copy of each such Notice to the
receiving party via electronic mail.
29.19    Joint and Several. If there is more than one Tenant, the obligations
imposed upon Tenant under this Lease shall be joint and several.
29.20    Authority. If Tenant is a corporation, trust or partnership, each
individual executing this Lease on behalf of Tenant hereby represents and
warrants that Tenant is a duly formed and existing entity qualified to do
business in California and that Tenant has full right and authority to execute
and deliver this Lease and that each person signing on behalf of Tenant is
authorized to do so.
29.21    Attorneys' Fees. In the event that either Landlord or Tenant should
bring suit for the possession of the Premises, for the recovery of any sum due
under this Lease, or because of the







--------------------------------------------------------------------------------





breach of any provision of this Lease or for any other relief against the other,
then all costs and expenses, including reasonable attorneys' fees, incurred by
the prevailing party therein shall be paid by the other party, which obligation
on the part of the other party shall be deemed to have accrued on the date of
the commencement of such action and shall be enforceable whether or not the
action is prosecuted to judgment.
29.22    Governing Law; WAIVER OF TRIAL BY JURY. This Lease shall be construed
and enforced in accordance with the laws of the State of California. IN ANY
ACTION OR PROCEEDING ARISING HEREFROM, LANDLORD AND TENANT HEREBY CONSENT TO
(I) THE JURISDICTION OF ANY COMPETENT COURT WITHIN THE STATE OF CALIFORNIA,
(II) SERVICE OF PROCESS BY ANY MEANS AUTHORIZED BY CALIFORNIA LAW, AND (III) IN
THE INTEREST OF SAVING TIME AND EXPENSE, TRIAL WITHOUT A JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES HERETO AGAINST THE
OTHER OR THEIR SUCCESSORS IN RESPECT OF ANY MATTER ARISING OUT OF OR IN
CONNECTION WITH THIS LEASE, THE RELATIONSHIP OF LANDLORD AND TENANT, TENANT'S
USE OR OCCUPANCY OF THE PREMISES, AND/OR ANY CLAIM FOR INJURY OR DAMAGE, OR ANY
EMERGENCY OR STATUTORY REMEDY. IN THE EVENT LANDLORD COMMENCES ANY SUMMARY
PROCEEDINGS OR ACTION FOR NONPAYMENT OF BASE RENT OR ADDITIONAL RENT, TENANT
SHALL NOT INTERPOSE ANY COUNTERCLAIM OF ANY NATURE OR DESCRIPTION (UNLESS SUCH
COUNTERCLAIM SHALL BE MANDATORY) IN ANY SUCH PROCEEDING OR ACTION, BUT SHALL BE
RELEGATED TO AN INDEPENDENT ACTION AT LAW.
29.23    Submission of Lease. Submission of this instrument for examination or
signature by Tenant does not constitute a reservation of, option for or option
to lease, and it is not effective as a lease or otherwise until execution and
delivery by both Landlord and Tenant.
29.24    Brokers. Landlord and Tenant hereby warrant to each other that they
have had no dealings with any real estate broker or agent in connection with the
negotiation of this Lease, excepting only the real estate brokers or agents
specified in Section 12 of the Summary (the "Brokers"), and that they know of no
other real estate broker or agent who is entitled to a commission in connection
with this Lease. Landlord shall pay the Brokers pursuant to the terms of
separate commission agreements. Each party agrees to indemnify and defend the
other party against and hold the other party harmless from any and all claims,
demands, losses, liabilities, lawsuits, judgments, costs and expenses (including
without limitation reasonable attorneys' fees) with respect to any leasing
commission or equivalent compensation alleged to be owing on account of any
dealings with any real estate broker or agent, other than the Brokers, occurring
by, through, or under the indemnifying party.
29.25    Independent Covenants. This Lease shall be construed as though the
covenants herein between Landlord and Tenant are independent and not dependent
and Tenant hereby expressly waives the benefit of any statute to the contrary
and agrees that, except as specifically provided in Section 6.4, if Landlord
fails to perform its obligations set forth herein, Tenant shall not be entitled
to make any repairs or perform any acts hereunder at Landlord's expense or to
any setoff of the Rent or other amounts owing hereunder against Landlord.
29.26    Project or Building Name and Signage. Landlord shall have the right at
any time to change the name of the Project or Building and to install, affix and
maintain any and all signs on the exterior and on the interior of the Project or
Building as Landlord may, in Landlord's sole discretion, desire. Tenant shall
not use the name of the Project or Building or use pictures or illustrations of
the Project or Building in advertising or other publicity or for any purpose
other than as the address of the business to be conducted by Tenant in the
Premises, without the prior written consent of Landlord.
29.27    Counterparts. This Lease may be executed in counterparts with the same
effect as if both parties hereto had executed the same document. Both
counterparts shall be construed together and shall constitute a single lease.
29.28    Confidentiality. Tenant acknowledges that the content of this Lease and
any related documents are confidential information. Tenant shall keep such
confidential information strictly







--------------------------------------------------------------------------------





confidential and shall not disclose such confidential information to any person
or entity other than Tenant's financial, legal, and space planning consultants.
Landlord acknowledges that the content of this Lease and any related documents
(including financial statements provided by Tenant pursuant to Article 17 above)
are confidential information.  Landlord shall keep such confidential information
strictly confidential and shall not disclose such confidential information to
any person or entity other than Landlord's financial, legal and space planning
consultants, or its directors, officers, employees, attorneys, accountants,
prospective lenders, prospective purchasers, and current and potential
partners.  Moreover, Landlord has advised Tenant that Landlord is obligated to
regularly provide financial information concerning the Landlord and/or its
affiliates (including Kilroy Realty Corporation, a public company whose shares
of stock are listed on the New York Stock Exchange) to the shareholders of its
affiliates, to the Federal Securities and Exchange Commission and other
regulatory agencies, and to auditors and underwriters, which information may
include the fact that Tenant is a tenant at the Project and summaries of
financial information concerning leases, rents, costs and results of operations
of its real estate business, including any rents or results of operations
affected by this Lease.  To the extent Tenant is a publicly traded corporation,
Tenant may be obligated to regularly provide financial information concerning
Tenant and/or its affiliates to the shareholders of its affiliates, to the
Federal Securities and Exchange Commission and other regulatory agencies, and to
auditors and underwriters, which information may include summaries of financial
information concerning leases, rents, costs and results of operations of its
business, including any financial obligations set forth in this Lease.  This
provision shall survive the expiration or earlier termination of this Lease for
one (1) year.
29.29    Transportation Management. Tenant shall fully comply with all present
or future programs intended to manage parking, transportation or traffic in and
around the Building, and in connection therewith, Tenant shall take responsible
action for the transportation planning and management of all employees located
at the Premises by working directly with Landlord, any governmental
transportation management organization or any other transportation-related
committees or entities; provided that the foregoing shall not materially
increase Tenant's monetary obligations under this Lease.
29.30    Building Renovations. It is specifically understood and agreed that
Landlord has made no representation or warranty to Tenant and has no obligation
and has made no promises to alter, remodel, improve, renovate, repair or
decorate the Premises, Building, or any part thereof and that no representations
respecting the condition of the Premises or the Building have been made by
Landlord to Tenant, except in each case as specifically set forth herein or in
the Work Letter. However, Tenant hereby acknowledges that Landlord is currently
renovating or may during the Lease Term renovate, improve, alter, or modify
(collectively, the "Renovations") the Project, the Building and/or the Premises
including without limitation the parking structure, common areas, systems and
equipment, roof, and structural portions of the same, which Renovations may
include, without limitation, (i) installing sprinklers in the Building common
areas and tenant spaces, (ii) modifying the common areas and tenant spaces to
comply with applicable laws and regulations, including regulations relating to
the physically disabled, seismic conditions, and building safety and security,
and (iii) installing new floor covering, lighting, and wall coverings in the
Building common areas, and in connection with any Renovations, Landlord may,
among other things, erect scaffolding or other necessary structures in the
Building, limit or eliminate access to portions of the Project, including
portions of the common areas, or perform work in the Building, which work may
create noise, dust or leave debris in the Building. Tenant hereby agrees that
such Renovations and Landlord's actions in connection with such Renovations
shall in no way constitute a constructive eviction of Tenant nor entitle Tenant
to any abatement of Rent (except as provided in Section 6.4 of this Lease).
Landlord shall have no responsibility or for any reason be liable to Tenant for
any direct or indirect injury to or interference with Tenant's business arising
from the Renovations, nor shall Tenant be entitled to any compensation or
damages from Landlord for loss of the use of the whole or any part of the
Premises or of Tenant's personal property or improvements resulting from the
Renovations or Landlord's actions in connection with such Renovations, or for
any inconvenience or annoyance occasioned by such Renovations or Landlord's
actions (as opposed to any abatement rights of Tenant under Section 6.4 of this
Lease).
29.31    No Violation. Tenant hereby warrants and represents that neither its
execution of nor performance under this Lease shall cause Tenant to be in
violation of any agreement, instrument, contract, law, rule or regulation by
which Tenant is bound, and Tenant shall protect, defend,







--------------------------------------------------------------------------------





indemnify and hold Landlord harmless against any claims, demands, losses,
damages, liabilities, costs and expenses, including, without limitation,
reasonable attorneys' fees and costs, arising from Tenant's breach of this
warranty and representation.
29.32    Communications and Computer Lines. Tenant may install, maintain,
replace, remove or use any communications or computer wires and cables
(collectively, the "Lines") at the Project in or serving the Premises, provided
that (i) Tenant shall obtain Landlord's prior written consent, use Landlord's
designated contractor for provision of cabling and riser management services
(or, if Landlord does not have a designated contractor, then an experienced and
qualified contractor reasonably approved in writing by Landlord), and comply
with all of the other provisions of Articles 7 and 8 of this Lease, (ii) an
acceptable number of spare Lines and space for additional Lines shall be
maintained for existing and future occupants of the Project, as determined in
Landlord's reasonable opinion, (iii) the Lines therefor (including riser cables)
shall be (x) appropriately insulated to prevent excessive electromagnetic fields
or radiation, (y) surrounded by a protective conduit reasonably acceptable to
Landlord, and (z) identified in accordance with the "Identification
Requirements," as that term is set forth hereinbelow, (iv) any new or existing
Lines servicing the Premises shall comply with all applicable governmental laws
and regulations, (v) as a condition to permitting the installation of new Lines,
Tenant shall remove existing Lines located in or serving the Premises and repair
any damage in connection with such removal, and (vi) Tenant shall pay all costs
in connection therewith. All Lines shall be clearly marked with adhesive plastic
labels (or plastic tags attached to such Lines with wire) to show Tenant's name,
suite number, telephone number and the name of the person to contact in the case
of an emergency (A) every four feet (4') outside the Premises (specifically
including, but not limited to, the electrical room risers and other Common
Areas), and (B) at the Lines' termination point(s) (collectively, the
"Identification Requirements"). Upon the expiration of the Lease Term, or
immediately following any earlier termination of this Lease, Tenant shall, at
Tenant's sole cost and expense, remove all Lines installed by or on behalf of
Tenant, and repair any damage caused by such removal; provided that upon
Tenant's request at the time of requesting Landlord's consent to the
installation of any Lines, Landlord shall notify Tenant (concurrently with
Landlord's consent) as to whether any Lines to be installed based upon such
consent will be required to be removed pursuant to the terms of this sentence.
As of the Lease Commencement Date, Tenant shall, at Tenant's sole cost and
expense, remove all Lines installed by or on behalf of Tenant, and repair any
damages caused by such removal within the Phase 2 Premises of the Premises. In
the event that Tenant fails to complete such removal and/or fails to repair any
damage caused by the removal of any Lines, Landlord may do so and may charge the
cost thereof to Tenant. Landlord reserves the right to require that Tenant
remove any Lines located in or serving the Premises which are installed in
violation of these provisions, or which are at any time (1) are in violation of
any Applicable Laws, (2) are inconsistent with then-existing industry standards
(such as the standards promulgated by the National Fire Protection Association
(e.g., such organization's "2002 National Electrical Code")), or (3) otherwise
represent a dangerous or potentially dangerous condition.
29.33    Hazardous Materials.
29.33.1    Definitions. For purposes of this Lease, the following definitions
shall apply: "Hazardous Material(s)" shall mean any solid, liquid or gaseous
substance or material that is described or characterized as a toxic or hazardous
substance, waste, material, pollutant, contaminant or infectious waste, or any
matter that in certain specified quantities would be injurious to the public
health or welfare, or words of similar import, in any of the "Environmental
Laws," as that term is defined below, or any other words which are intended to
define, list or classify substances by reason of deleterious properties such as
ignitability, corrosivity, reactivity, carcinogenicity, toxicity or reproductive
toxicity and includes, without limitation, asbestos, petroleum (including crude
oil or any fraction thereof, natural gas, natural gas liquids, liquefied natural
gas, or synthetic gas usable for fuel, or any mixture thereof), petroleum
products, polychlorinated biphenyls, urea formaldehyde, radon gas, nuclear or
radioactive matter, medical waste, soot, vapors, fumes, acids, alkalis,
chemicals, microbial matters (such as molds, fungi or other bacterial matters),
biological agents and chemicals which may cause adverse health effects,
including but not limited to, cancers and /or toxicity. "Environmental Laws"
shall mean any and all federal, state, local or quasi-governmental laws (whether
under common law, statute or otherwise), ordinances, decrees, codes, rulings,
awards, rules, regulations or guidance or policy documents now or hereafter
enacted or promulgated and as amended from time to time, in any way relating to
(i) the protection of the







--------------------------------------------------------------------------------





environment, the health and safety of persons (including employees), property or
the public welfare from actual or potential release, discharge, escape or
emission (whether past or present) of any Hazardous Materials or (ii) the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of any Hazardous Materials.
29.33.2    Compliance with Environmental Laws. Landlord represents and warrants
that, to its actual knowledge, it has not received any notice of violation of
Environmental Laws from the applicable governmental authority regarding any use,
storage, treatment or transportation of Hazardous Materials in, on or about the
Project, Building or Premises prior to the date of this Lease. Landlord further
covenants that during the Lease Term, Landlord shall comply with all
Environmental Laws in accordance with, and as required by, the TCCs of
Article 24 of this Lease. Tenant represents and warrants that, except as herein
set forth, it will not use, store or dispose of any Hazardous Materials in or on
the Premises. However, notwithstanding the preceding sentence, Landlord agrees
that Tenant may use, store and properly dispose of commonly available household
cleaners and chemicals to maintain the Premises and Tenant's routine office
operations (such as printer toner and copier toner) (hereinafter the "Permitted
Chemicals"). Landlord and Tenant acknowledge that any or all of the Permitted
Chemicals described in this paragraph may constitute Hazardous Materials.
However, Tenant may use, store and dispose of same, provided that in doing so,
Tenant fully complies with all Environmental Laws.
29.33.3    Tenant Hazardous Materials. Tenant will (i) obtain and maintain in
full force and effect all Environmental Permits (as defined below) that may be
required from time to time under any Environmental Laws applicable to Tenant or
the Premises, and (ii) be and remain in compliance with all terms and conditions
of all such Environmental Permits and with all other Environmental Laws.
"Environmental Permits" means, collectively, any and all permits, consents,
licenses, approvals and registrations of any nature at any time required
pursuant to, or in order to comply with any Environmental Law. On or before the
Lease Commencement Date and on each annual anniversary of the Commencement Date
thereafter, as well as at any other time following Tenant's receipt of a
reasonable request from Landlord, Tenant agrees to deliver to Landlord a list of
all Hazardous Materials anticipated to be used by Tenant in the Premises and the
quantities thereof. At any time following Tenant's receipt of a request from
Landlord, Tenant shall promptly complete an "environmental questionnaire" using
the form then-provided by Landlord. Upon the expiration or earlier termination
of this Lease, Tenant agrees to promptly remove from the Premises, the Building
and the Project, at its sole cost and expense, any and all Hazardous Materials,
including any equipment or systems containing Hazardous Materials, which are
installed, brought upon, stored, used, generated or released upon, in, under or
about the Premises, the Building, and/or the Project or any portion thereof by
Tenant and/or any Tenant Parties (such obligation to survive the expiration or
sooner termination of this Lease). Nothing in this Lease shall impose any
liability on Tenant for any Hazardous Materials in existence on the Premises,
Building or Project prior to the Lease Commencement Date or brought onto the
Premises, Building or Project after the Lease Commencement Date by any third
parties not under Tenant's control.
29.33.4    Landlord's Right of Environmental Audit. Landlord may, upon
reasonable notice to Tenant, be granted access to and enter the Premises no more
than once annually to perform or cause to have performed an environmental
inspection, site assessment or audit. Such environmental inspector or auditor
may be chosen by Landlord, in its sole discretion, and be performed at
Landlord's sole expense. To the extent that the report prepared upon such
inspection, assessment or audit, indicates the presence of Hazardous Materials
in violation of Environmental Laws, or provides recommendations or suggestions
to prohibit the release, discharge, escape or emission of any Hazardous
Materials at, upon, under or within the Premises, or to comply with any
Environmental Laws, Tenant shall promptly, at Tenant's sole expense, comply with
such recommendations or suggestions, including, but not limited to performing
such additional investigative or subsurface investigations or remediation(s) as
recommended by such inspector or auditor. Notwithstanding the above, if at any
time, Landlord has actual notice or reasonable cause to believe that Tenant has
violated, or permitted any violations of any Environmental Law, then Landlord
will be entitled to perform its environmental inspection, assessment or audit at
any time, notwithstanding the above mentioned annual limitation, and Tenant must
reimburse Landlord for the cost or fees incurred for such as Additional Rent.







--------------------------------------------------------------------------------





29.33.5    Indemnifications. Landlord agrees to indemnify, defend, protect and
hold harmless the Tenant Parties from and against any liability, obligation,
damage or costs, including without limitation, attorneys' fees and costs,
resulting directly or indirectly from any use, presence, removal or disposal of
any Hazardous Materials to the extent such liability, obligation, damage or
costs was a result of actions caused or knowingly permitted by Landlord or a
Landlord Party. Tenant agrees to indemnify, defend, protect and hold harmless
the Landlord Parties from and against any liability, obligation, damage or
costs, including without limitation, attorneys' fees and costs, resulting
directly or indirectly from any use, presence, removal or disposal of any
Hazardous Materials or breach of any provision of this section, to the extent
such liability, obligation, damage or costs was a result of actions caused or
permitted by Tenant or a Tenant Party.
29.34    Development of the Project.
29.34.1    Subdivision. Landlord reserves the right to further subdivide all or
a portion of the Project. Tenant agrees to execute and deliver, upon demand by
Landlord and in the form reasonably requested by Landlord, any additional
documents needed to conform this Lease to the circumstances resulting from such
subdivision.
29.34.2    The Other Improvements. If portions of the Project or property
adjacent to the Project (collectively, the "Other Improvements") are owned by an
entity other than Landlord, Landlord, at its option, may enter into an agreement
with the owner or owners of any or all of the Other Improvements to provide
(i) for reciprocal rights of access and/or use of the Project and the Other
Improvements, (ii) for the common management, operation, maintenance,
improvement and/or repair of all or any portion of the Project and the Other
Improvements, (iii) for the allocation of a portion of the Direct Expenses to
the Other Improvements and the operating expenses and taxes for the Other
Improvements to the Project, and (iv) for the use or improvement of the Other
Improvements and/or the Project in connection with the improvement,
construction, and/or excavation of the Other Improvements and/or the Project
Nothing contained herein shall be deemed or construed to limit or otherwise
affect Landlord's right to convey all or any portion of the Project or any other
of Landlord's rights described in this Lease.
29.34.3    Construction of Project and Other Improvements. Tenant acknowledges
that portions of the Project and/or the Other Improvements may be under
construction following Tenant's occupancy of the Premises, and that such
construction may result in levels of noise, dust, obstruction of access, etc.
which are in excess of that present in a fully constructed project. Subject to
Section 6.4, Tenant hereby waives any and all rent offsets or claims of
constructive eviction which may arise in connection with such construction.
29.35    Office and Communications Services.
29.35.1    The Provider. Landlord has advised Tenant that certain office and
communications services (which may include, without limitation, cable or
satellite television service) may be offered to tenants of the Building by a
concessionaire (which may or may not have exclusive rights to offer such
services in the Building) under contract to Landlord ("Provider"). Tenant shall
be permitted to contract with Provider for the provision of any or all of such
services on such terms and conditions as Tenant and Provider may agree.
29.35.2    Other Terms. Tenant acknowledges and agrees that: (i) Landlord has
made no warranty or representation to Tenant with respect to the availability of
any such services, or the quality, reliability or suitability thereof; (ii) the
Provider is not acting as the agent or representative of Landlord in the
provision of such services, and Landlord shall have no liability or
responsibility for any failure or inadequacy of such services, or any equipment
or facilities used in the furnishing thereof, or any act or omission of
Provider, or its agents, employees, representatives, officers or contractors;
(iii) Landlord shall have no responsibility or liability for the installation,
alteration, repair, maintenance, furnishing, operation, adjustment or removal of
any such services, equipment or facilities; and (iv) any contract or other
agreement between Tenant and Provider shall be independent of this Lease, the
obligations of Tenant hereunder, and the rights of Landlord hereunder, and,
without limiting the foregoing, no default or failure of Provider with respect
to any such services, equipment or facilities, or under any contract or
agreement relating thereto, shall have any effect on this Lease or give to
Tenant any offset or defense to the full and timely performance of its
obligations hereunder, or entitle Tenant to any abatement of rent or additional
rent or any other







--------------------------------------------------------------------------------





payment required to be made by Tenant hereunder, or constitute any accrual or
constructive eviction of Tenant, or otherwise give rise to any other claim of
any nature against Landlord.
29.36    Water Sensors. Tenant shall, at Tenant's sole cost and expense, be
responsible for promptly installing web-enabled wireless water leak sensor
devices designed to alert the Tenant and Landlord on a twenty-four (24) hour
seven (7) day per week basis if a water leak is occurring in the Premises (which
water sensor device(s) located in the Premises shall be referred to herein as
"Water Sensors"). The Water Sensors shall be installed in any areas in the
Premises where water is utilized (such as sinks, pipes, faucets, water heaters,
coffee machines, ice machines, water dispensers and water fountains), and in
locations that may be designated from time to time by Landlord (the "Sensor
Areas"). In connection with any Alterations affecting or relating to any Sensor
Areas, Landlord may require Water Sensors to be installed or updated in
Landlord's sole and absolute discretion. With respect to the installation of any
such Water Sensors, Tenant shall obtain Landlord's prior written consent, use an
experienced and qualified contractor reasonably designated by Landlord, and
comply with all of the other provisions of Article 8 of this Lease. Tenant
shall, at Tenant's sole cost and expense, pursuant to Article 7 of this Lease,
keep any Water Sensors located in the Premises (whether installed by Tenant or
someone else) in good working order, repair and condition at all times during
the Lease Term and comply with all of the other provisions of Article 7 of this
Lease. Notwithstanding any provision to the contrary contained herein, neither
Landlord nor Tenant has an obligation to monitor, and Landlord has no obligation
to repair or otherwise maintain the Water Sensors in the Premises, nor an
obligation to respond to any alerts it may receive from the Water Sensors or
which may be generated from the Water Sensors. Upon the expiration of the Lease
Term, or immediately following any earlier termination of this Lease, Tenant
shall leave the Water Sensors in place together with all necessary user
information such that the same may be used by a future occupant of the Premises
(e.g., the Water Sensors shall be unblocked and ready for use by a third-party).
29.37    No Discrimination. Tenant covenants by and for itself, its heirs,
executors, administrators and assigns, and all persons claiming under or through
Tenant, and this Lease is made and accepted upon and subject to the following
conditions: that there shall be no discrimination against or segregation of any
person or group of persons, on account of race, color, creed, sex, religion,
marital status, ancestry or national origin in the leasing, subleasing,
transferring, use, or enjoyment of the Premises, nor shall Tenant itself, or any
person claiming under or through Tenant, establish or permit such practice or
practices of discrimination or segregation with reference to the selection,
location, number, use or occupancy, of tenants, lessees, sublessees, subtenants
or vendees in the Premises.
29.37.1    LEED Certification. Landlord may, in Landlord's sole and absolute
discretion, elect to apply to obtain or maintain a LEED certification for the
Project (or portion thereof), or other applicable certification in connection
with Landlord's sustainability practices for the Project (as such sustainability
practices are to be determined by Landlord, in its sole and absolute discretion,
from time to time). In the event that Landlord elects to pursue such an
aforementioned certification, Tenant shall, at Tenant's sole cost and expense,
promptly cooperate with the Landlord's efforts in connection therewith and
provide Landlord with any documentation it may need in order to obtain or
maintain the aforementioned certification (which cooperation may include, but
shall not be limited to, Tenant complying with certain standards pertaining to
the purchase of materials used in connection with any Alterations or
improvements undertaken by the Tenant in the Project, the sharing of
documentation pertaining to any Alterations or improvements undertaken by Tenant
in the Project with Landlord, and the sharing of Tenant's billing information
pertaining to trash removal and recycling related to Tenant's operations in the
Project).
29.38    Utility Billing Information. In the event that the Tenant is permitted
to contract directly for the provision of electricity, gas and/or water services
to the Premises with the third-party provider thereof (all in Landlord's sole
and absolute discretion), Tenant shall promptly, but within five (5) business
days following its receipt of each and every invoice for such items from the
applicable provider, provide Landlord with a copy of each such invoice. Tenant
acknowledges that pursuant to California Public Resources Code Section 25402.10
and the regulations adopted pursuant thereto (collectively the "Energy
Disclosure Requirements"), Landlord may be required to disclose information
concerning Tenant’s energy usage at the Building to certain third parties,
including, without limitation, prospective purchasers, lenders and tenants of
the Building (the "Tenant Energy Use Disclosure"). Tenant hereby (A) consents to
all such Tenant Energy Use







--------------------------------------------------------------------------------





Disclosures, and (B) acknowledges that Landlord shall not be required to notify
Tenant of any Tenant Energy Use Disclosure. Further, Tenant hereby releases
Landlord from any and all losses, costs, damages, expenses and liabilities
relating to, arising out of and/or resulting from any Tenant Energy Use
Disclosure. The terms of this Section 29.39 shall survive the expiration or
earlier termination of this Lease.
29.39    Green Cleaning/Recycling. To the extent a "green cleaning program"
and/or a recycling program is implemented by Landlord in the Building and/or
Project (each in Landlord's sole and absolute discretion), Tenant shall, at
Tenant's sole cost and expense, comply with the provisions of each of the
foregoing programs (e.g., Tenant shall separate waste appropriately so that it
can be efficiently processed by Landlord's particular recycling contractors). To
the extent Tenant fails to comply with any of Landlord's recycling programs
contemplated by the foregoing, Tenant shall be required to pay any actual,
out-of-pocket contamination charges related to such non-compliance.
29.40    Intentionally Omitted.
29.41    Prohibited Persons; Foreign Corrupt Practices Act and Anti-Money
Laundering. Neither Tenant nor any of its affiliates, nor any of their
respective members, partners or other equity holders, and none of their
respective officers, directors or managers is, nor prior to or during the Lease
Term, will they become a person or entity with whom U.S. persons or entities are
restricted from doing business under (a) the Patriot Act (as defined below), (b)
any other requirements contained in the rules and regulations of the Office of
Foreign Assets Control, Department of the Treasury ("OFAC") (including any
"blocked" person or entity listed in the Annex to Executive Order Nos. 12947,
13099 and 13224 and any modifications thereto or thereof or any other person or
entity named on OFAC's Specially Designated Blocked Persons List) or (c) any
other U.S. statute, Executive Order (including the September 24, 2001, Executive
Order Blocking Property and Prohibiting Transactions with Persons Who Commit,
Threaten to Commit or Support Terrorism) or other governmental action
(collectively, "Prohibited Persons"). Prior to and during the Lease Term,
Tenant, and to Tenant's knowledge, its employees and any person acting on its
behalf have at all times fully complied with, and are currently in full
compliance with, the Foreign Corrupt Practices Act of 1977 and any other
applicable anti-bribery or anti-corruption laws. Tenant is not entering into
this Lease, directly or indirectly, in violation of any laws relating to drug
trafficking, money laundering or predicate crimes to money laundering. As used
herein, "Patriot Act" shall mean the USA Patriot Act of 2001, 107 Public Law 56
(October 26, 2001) and all other statutes, orders, rules and regulations of the
U.S. government and its various executive departments, agencies and offices
interpreting and implementing the Patriot Act.
29.42    Signatures. The parties hereto consent and agree that this Lease may be
signed and/or transmitted by facsimile, e-mail of a .pdf document or using
electronic signature technology (e.g., via DocuSign or similar electronic
signature technology), and that such signed electronic record shall be valid and
as effective to bind the party so signing as a paper copy bearing such party’s
handwritten signature. The parties further consent and agree that (1) to the
extent a party signs this Lease using electronic signature technology, by
clicking “SIGN”, such party is signing this Lease electronically, and (2) the
electronic signatures appearing on this Lease shall be treated, for purposes of
validity, enforceability and admissibility, the same as handwritten signatures.
29.43    Roof Rights. Throughout the Lease Term, as the same may be extended,
subject to Landlord's reasonable approval and the terms of this Section 29.43
(including Tenant's obtaining all requisite permits and compliance with
Landlord's reasonable and non-discriminatory construction rules and conditions
as well as Landlord's reasonable approval of the contractors, vendors and
materialmen in connection with the same), and provided that Tenant is then in
occupancy of the entire Premises, then, subject to availability, Tenant shall
have the right, at no additional fee, to install and maintain, at Tenant's sole
cost and expense, telecommunications antennas, microwave dishes and other
communications equipment, including a reasonable sized dish on the roof of the
Building (and reasonable equipment and cabling related thereto), for receiving
of signals or broadcasts (as opposed to the generation or transmission of any
such signals or broadcasts) servicing the business conducted by Tenant from
within the Premises (all such equipment is defined collectively as the
"Telecommunications Equipment") upon the roof of the Building. Landlord makes no
representations or warranties whatsoever with respect to the condition of the
roof of the Building, or the fitness or suitability of the roof of the Building
for the installation, maintenance







--------------------------------------------------------------------------------





and operation of the Telecommunications Equipment, including, without
limitation, with respect to the quality and clarity of any receptions and
transmissions to or from the Telecommunications Equipment and the presence of
any interference with such signals whether emanating from the Building or
otherwise. The physical appearance, the size, the design and the weight of the
Telecommunications Equipment shall be subject to Landlord's reasonable approval,
the location of any such installation of the Telecommunications Equipment shall
be designated by Landlord subject to Tenant's reasonable approval and Landlord
may require Tenant to install screening around such Telecommunications
Equipment, at Tenant's sole cost and expense, as reasonably designated by
Landlord; provided, however, that in no event shall the Telecommunications
Equipment be visible from the exterior of the Building. Tenant shall maintain
such Telecommunications Equipment, at Tenant's sole cost and expense. In the
event Tenant elects to exercise its right to install the Telecommunications
Equipment, then Tenant shall give Landlord prior notice thereof. Tenant shall
reimburse to Landlord the actual costs reasonably incurred by Landlord in
approving such Telecommunications Equipment. Tenant shall remove such
Telecommunications Equipment upon the expiration or earlier termination of this
Lease, or, in the event Tenant no longer occupies the Premises, then upon the
termination of Tenant's rights under this Section 29.43, and shall return the
affected portion of the rooftop and the Premises to the condition the rooftop
and the Premises would have been in had no such Telecommunications Equipment
been installed (reasonable wear and tear excepted). Such Telecommunications
Equipment shall be installed pursuant to plans and specifications approved by
Landlord (specifically including, without limitation, all mounting and
waterproofing details), which approval will not be unreasonably withheld,
conditioned, or delayed. Notwithstanding any such review or approval by
Landlord, Tenant shall remain solely liable for any damage to any portion of the
roof or roof membrane, specifically including any penetrations, in connection
with Tenant's installation, use, maintenance and/or repair of such
Telecommunications Equipment, and Landlord shall have no liability therewith.
Such Telecommunications equipment shall, in all instances, comply with
Applicable Laws. Tenant shall not be entitled to license its Telecommunications
Equipment to any unrelated third party, nor shall Tenant be permitted to receive
any revenues, fees or any other consideration for the use of such
Telecommunications Equipment by an unrelated third party. Tenant's right to
install such Telecommunication Equipment shall be non-exclusive, and Tenant
hereby expressly acknowledges Landlord's continued right (i) to itself utilize
any rooftop space, and (ii) to re-sell, license or lease any rooftop space to an
unaffiliated third party; provided, however, such Landlord (or third-party) use
shall not materially interfere with (or preclude the installation of) Tenant's
Telecommunications Equipment.
[Signatures follow on next page]







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be executed
the day and date first above written.
 
"LANDLORD":
 
KILROY REALTY, L.P.,
 
a Delaware limited partnership
 
 
 
 
By:
Kilroy Realty Corporations,
 
 
a Maryland corporation
 
 
Its: General Partner
 
 
 
 
By:
/s/ Nelson Ackerly
 
Name:
Nelson Ackerly
 
Its:
Senior Vice President, San Diego
 
 
 
 
By:
/s/ Michael Nelson
 
Name:
Michael Nelson
 
Its:
VP, Asset Management San Diego

 
"TENANT":
 
EVOFEM BIOSCIENCES,INC.,
 
a Delaware limited partnership
 
 
 
 
By:
/s/ Saundra Pelletier
 
Name:
Saundra Pelletier
 
Its:
CEO
 
 
 
 
By:
/s/ Justin J. File
 
Name:
Justin J. File, CFO
 
Its:
CFO








--------------------------------------------------------------------------------






EXHIBIT A
DEL MAR CORPORATE CENTER
OUTLINE OF PREMISES


wla800114v12kilroydel_image1.gif [wla800114v12kilroydel_image1.gif]




800114.12/WLA
377185-00015/10-3-19/JNO/JNO
EXHIBIT A
-1-
KILROY REALTY
DEL MAR CORPORATE CENTER III
[Evofem Biosciences, Inc.]




--------------------------------------------------------------------------------






EXHIBIT A-1


DEL MAR CORPORATE CENTER


OUTLINE OF FIRST REFUSAL SPACE




wla800114v12kilroydel_image2.gif [wla800114v12kilroydel_image2.gif]


800114.12/WLA
377185-00015/10-3-19/JNO/JNO
EXHIBIT A-1
-1-
KILROY REALTY
DEL MAR CORPORATE CENTER III
[Evofem Biosciences, Inc.]




--------------------------------------------------------------------------------






EXHIBIT B
DEL MAR CORPORATE CENTER
WORK LETTER
This Work Letter shall set forth the terms and conditions relating to the
Landlord Work (as defined below) and the construction of the improvements in the
Premises. This Work Letter is essentially organized chronologically and
addresses the issues of the construction of the Premises, in sequence, as such
issues will arise during the actual construction of the Premises. All references
in this Work Letter to Articles or Sections of "this Lease" shall mean the
relevant portions of Articles 1 through 29 of the Office Lease to which this
Work Letter is attached as Exhibit B and of which this Work Letter forms a part,
and all references in this Work Letter to Sections of "this Work Letter" shall
mean the relevant portion of Sections 1 through 6 of this Work Letter.
SECTION 1

CONDITION OF PREMISES; LANDLORD WORK
1.1    Condition of Premises; Landlord Work. Tenant acknowledges that Tenant has
thoroughly examined the Phase 1 Premises and has been in occupancy of the Phase
2 Premises pursuant to the terms of the Sublease. Tenant shall accept, and
continue to accept the Phase 2 Premises presently occupied by Tenant, the
Premises (i.e., the Phase 2 Premises and the Phase 1 Premises) in their
presently existing, "as-is" condition as of the date of this Lease; provided
that (i) the foregoing shall not affect Landlord's Twelve Month Warranty or the
maintenance and repair obligations of Landlord under the Lease, and (ii)
Landlord shall, at Landlord's sole cost, cause the construction or installation
of the demising partitions between the Premises and the adjacent space which
shall include studs, acoustical insulations and dry wall ready for finish on
Tenant's side only, any necessary penetrations, fire dampers and sound traps,
and the separation of any necessary mechanical and electrical systems
(collectively, the "Demising Walls"), which Demising Walls are adjacent to the
Premises and shown on Schedule 3 attached to this Work Letter, and all other
work reasonably necessary to demise the Premises and supply utilities and
Building Systems thereto as required under the Lease, in each case in a manner
consistent with similar pre-occupancy demising work performed for incoming
tenants of the Building (collectively, the "Landlord Work"). The Landlord Work
shall be promptly commenced and diligently performed to achieve substantial
completion in a timely manner. Tenant may not change or alter the Landlord Work.
1.2    Performance of Landlord Work. The Landlord Work shall be performed in a
good and workmanlike manner and in compliance with Applicable Laws to the extent
necessary for Tenant to obtain a certification of occupancy or final sign-off by
the applicable governmental authority for the Premises, or its legal equivalent,
allowing legal occupancy of the Premises. During any such “overlap” period(s)
when both parties and/or their respective employees, vendors, contractors or
consultants are concurrently performing work in, or accessing, any portion of
the Premises, neither party shall unreasonably interfere with or delay the work
of the other party and/or its contractors or consultants, and both parties shall
mutually coordinate and cooperate with each other, and shall cause their
respective employees, vendors, contractors, and consultants to work in harmony
with and to mutually coordinate and cooperate with the other’ s employees,
vendors, contractors and consultants, respectively, to minimize any interference
or delay by either party with respect to the other party's work. Notwithstanding
Tenant’s occupancy of the Premises during the performance of the Landlord Work,
and provided that Landlord shall use good faith, commercially reasonable efforts
to complete the Landlord Work in a manner which does not materially, adversely
affect Tenant's use of or access to the Premises, Landlord shall be permitted to
perform the Landlord Work during normal business hours, and Tenant shall provide
a clear working area for such work (subject to reasonable advance notice from
Landlord of those items that are required to be relocated in order to reasonably
accommodate such Landlord Work), if necessary (including, but not limited to,
the moving of furniture, fixtures and Tenant’s property away from the area in
which Landlord is performing the Landlord Work); provided, however, unless
otherwise agreed to in writing by Tenant after the date of this Lease, during
any period prior to the Lease Commencement Date in which Tenant is conducting
business within the Phase 2 Premises pursuant to the "Sublease", Landlord shall
cause the Landlord Work to be performed in such a manner so as to not prevent
Tenant access to or use of the Phase 2 Premises and/or Temporary Space during
normal business hours. Tenant


800114.12/WLA
377185-00015/10-3-19/JNO/JNO
EXHIBIT B
-11-
KILROY REALTY
DEL MAR CORPORATE CENTER III
[Evofem Biosciences, Inc.]




--------------------------------------------------------------------------------





hereby agrees that the performance of the Landlord Work shall in no way
constitute a constructive eviction of Tenant nor entitle Tenant to any abatement
of rent; provided that the foregoing shall not affect the Base Rent Abatement
set forth in Section 3.2 of the Lease. Landlord shall have no responsibility or
for any reason be liable to Tenant for any direct or indirect injury to or
interference with Tenant’s business arising from the Landlord Work, nor shall
Tenant be entitled to any compensation or damages from Landlord for loss of use
of the whole or any part of the Premises or of Tenant’s personal property or
improvements resulting from the Landlord Work or Landlord’s actions (or the
actions of Landlord's contractors, employees and/or agents) in connection with
the Landlord Work (except to the extent of property damage attributable to the
gross negligence or willful misconduct of Landlord or Landlord's contractors,
employees and/or agents, subject to Section 10.2.3.4 of this Lease), or for any
inconvenience or annoyance occasioned by the Landlord Work or Landlord's actions
(or the actions of Landlord's contractors, employees and/or agents) in
connection with the Landlord Work.
1.3    Tenant's Phased Construction. The parties anticipate that Tenant will
construct the Improvements in the Premises on a phased basis, such that
commencing on April 1, 2020, Tenant will continue to occupy the Phase 2 Premises
through approximately May 31, 2020 while constructing Improvements in the Phase
1 Premises, and will thereafter occupy the Phase 1 Premises through
approximately July 31, 2020 while constructing Improvements in the Phase 2
Premises. During the construction of Improvements in the entire Premises (i.e.,
during the entire phased construction period described above) and continuing
through August 15, 2020, Tenant may use the rooms shown on Schedule 2 attached
hereto as "conf room", "BOD room" and "kitchen" (collectively, the "Temporary
Space"), for the intended uses of each portion of the Temporary Space (i.e.,
utilizing the conference room and BOD room areas for conference and meeting
purposes and utilizing the kitchen for kitchen purposes). During such period
Tenant's indemnification obligations set forth in Section 10.1 above shall
include the Temporary Space, as if the Temporary Space were part of the
Premises. In no event shall the use of any portion of the Temporary Space by
Tenant be deemed to create a landlord/tenant relationship between Landlord and
Tenant for such Temporary Space or be deemed to vest in Tenant any right or
interest in the Temporary Space. Tenant shall not be obligated to pay any Base
Rent or Direct Expenses for the Temporary Space.  Landlord shall not be
obligated to make any improvements or alterations to the Temporary Space and
Tenant shall accept the Temporary Space in its then existing, "as-is" condition.
Landlord shall have the rights at all times and without prior notice to Tenant,
except as set forth below, to access the Temporary Space to inspect it and show
it to potential tenants, and accordingly, at all times Tenant shall keep the
Temporary Space "broom clean", and in as good condition as of the date of this
Lease. Subject to the terms of this Section 1.3 below, during any period in
which Landlord is showing the Temporary Space to potential tenants, Landlord
shall have the right to prevent Tenant Parties from using the Temporary Space.
Notwithstanding the foregoing, Tenant shall have the right to prohibit Landlord
from closing off the Temporary Space, from time-to-time, for reasonable periods
for meetings and other events relating to Tenant's conduct of business within
the Premises. Tenant shall provide Landlord with no less than one (1) business
days' notice in advance of Tenant's exercise of such use rights.
SECTION 2

IMPROVEMENTS
2.1    Improvement Allowance. Tenant shall be entitled to a one-time improvement
allowance (the "Improvement Allowance") in the amount of Seven Hundred
Thirty-Four Thousand Two Hundred Twenty and 00/100 Dollars ($734,220.00) (i.e.,
Thirty and 00/100 Dollars ($30.00) per rentable square foot of the Premises) for
the Improvement Allowance Items, including costs relating to the initial design
and construction of the improvements, which are permanently affixed to the
Premises (the "Improvements"). In no event shall Landlord be obligated to make
disbursements pursuant to this Work Letter in the event that Tenant fails to
immediately pay any portion of the "Over‑Allowance Amount," as defined in
Section 4.2.1, nor shall Landlord be obligated to pay a total amount which
exceeds the Improvement Allowance. Notwithstanding the foregoing or any contrary
provision of this Lease, all Improvements shall be deemed Landlord's property
under the terms of this Lease. Any unused portion of the Improvement Allowance
remaining as of the date that is twelve (12) months following the Lease
Commencement Date (the "Allowance Deadline"), shall remain with Landlord and
Tenant shall have no further right thereto.


800114.12/WLA
377185-00015/10-3-19/JNO/JNO
EXHIBIT B
-11-
KILROY REALTY
DEL MAR CORPORATE CENTER III
[Evofem Biosciences, Inc.]




--------------------------------------------------------------------------------





Landlord agrees that prior to the Lease Commencement Date, Tenant shall not be
required to obtain Landlord's approval (but shall be required to obtain
Relational Investors LLC's approval) prior to commencing construction of the
Improvements pursuant to the Overlease or Sublease, provided that the
construction of the Improvements are performed in accordance with this Work
Letter.
2.2    Disbursement of the Improvement Allowance.
2.2.1    Improvement Allowance Items. The Improvement Allowance shall be
disbursed by Landlord only for the following items and costs (collectively the
"Improvement Allowance Items"):
2.2.1.1      Payment of the fees of the "Architect" and the "Engineers," as
those terms are defined in Section 3.1 of this Work Letter, which fees shall,
notwithstanding anything to the contrary contained in this Work Letter, not
exceed an aggregate amount equal to Four and 00/100 Dollars ($4.00) per rentable
square foot of the Premises, and payment of the fees incurred by, and the cost
of documents and materials supplied by, Landlord and Landlord's consultants in
connection with the preparation and review of the "Construction Drawings," as
that term is defined in Section 3.1 of this Work Letter;
2.2.1.2      The payment of plan check, permit and license fees relating to
construction of the Improvements;
2.2.1.3      The cost of construction of the Improvements, including, without
limitation, testing and inspection costs, freight elevator usage, hoisting and
trash removal costs, and contractors' fees and general conditions;
2.2.1.4      The cost of any changes in the Base Building (as contrasted with
the Improvements) when such changes are required by the Construction Drawings,
such cost to include all direct architectural and/or engineering fees and
expenses incurred in connection therewith (the "Base Building Work"), it being
agreed that the Landlord Work shall not constitute Base Building Work;
2.2.1.5      The cost of any changes to the Construction Drawings or
Improvements required by all applicable building codes (the "Code");
2.2.1.6      The cost of Tenant's Coordination Fee, as that term is defined in
Section 4.2.2.1 of this Work Letter, together with any third-party costs
reasonably incurred by Landlord to obtain Tenant Deliverables to the extent
Tenant fails to timely satisfy its obligations related thereto in accordance
with the terms of this Work Letter;
2.2.1.7      Sales and use taxes;
2.2.1.8     Subject to Landlord's prior reasonable approval, customary "soft
costs", including, but not limited to moving, signage, network cabling and
furniture costs, not to exceed an aggregate amount equal to twenty percent (20%)
of the Improvement Allowance; and
2.2.1.9 Any third-party costs reasonably incurred by Landlord to obtain any
Tenant Deliverables which Tenant fails to timely deliver pursuant to the terms
of this Work Letter.
2.2.2    Disbursement of Improvement Allowance. Tenant acknowledges that
Landlord is a publicly traded real estate investment trust ("REIT"), and due to
such REIT status Landlord is required to satisfy certain tax and accounting
requirements and related obligations in connection with the leases at the
Project. In order to satisfy such requirements and obligations in connection
with this Lease, Landlord requires various construction-related deliverables to
be timely submitted by Tenant to Landlord ("Tenant Deliverables") at certain
designated times set forth in Schedule 1 attached to this Work Letter, and
Tenant hereby agrees to timely comply with all such Tenant Deliverable
obligations, all of which are hereby incorporated into this Work Letter by
reference. Notwithstanding any contrary provision of this Work Letter or
Schedule 1 attached to this Work Letter, a complete set of all Tenant
Deliverables shall be delivered to Landlord no later than the date that is
twelve (12) months following the Lease Commencement Date. Prior to the
commencement of construction of the Improvements, Tenant shall deliver all of
the Tenant Deliverables set forth in Section 1 of Schedule 1 attached to this
Work Letter (i.e., the "Prior to


800114.12/WLA
377185-00015/10-3-19/JNO/JNO
EXHIBIT B
-11-
KILROY REALTY
DEL MAR CORPORATE CENTER III
[Evofem Biosciences, Inc.]




--------------------------------------------------------------------------------





Start of Construction" category of Tenant Deliverables) to Landlord. Certain of
the Tenant Deliverables set forth in Section 1 of Schedule 1 attached to this
Work Letter are further addressed with more specific provisions in this Work
Letter. Prior to and during the construction of the Improvements, Landlord shall
make monthly disbursements of the Improvement Allowance for Improvement
Allowance Items and shall authorize the release of monies as follows:
2.2.2.1      Monthly Disbursements. On or before the twentieth (20th) day of
each calendar month, during the construction of the Improvements (or such other
date as Landlord may designate), Tenant shall deliver to Landlord: (i) a request
for payment of the "Contractor," as that term is defined in Section 4.1.1 of
this Work Letter, approved by Tenant, in a form to be provided by Landlord,
showing the schedule, by trade, of percentage of completion of the "Landlord SOV
Improvements" (as that term is defined in Section 4.2.1 below), detailing the
portion of the work completed and the portion not completed; (ii) invoices from
all of "Tenant's Agents," as that term is defined in Section 4.1.2 of this Work
Letter, for labor rendered and materials delivered to the Premises;
(iii) executed mechanic's lien releases from all of Tenant's Agents which shall
comply with the appropriate provisions, as reasonably determined by Landlord, of
California Civil Code Sections 8132, 8134, 8136 and 8138; (iv) all of the Tenant
Deliverables set forth in Sections 2 and 3 of Schedule 1 attached to this Work
Letter, (i.e., the "Ongoing During Construction" and "Prior to Release of Any
Funds Related to Hard Costs" categories of Tenant Deliverables, respectively);
and (v) all other information reasonably requested by Landlord. Tenant's request
for payment shall be deemed Tenant's acceptance and approval of the work
furnished and/or the materials supplied as set forth in Tenant's payment
request. Thereafter, Landlord shall deliver a check to Tenant made jointly
payable to Contractor and Tenant, if Tenant has not already paid Contractor, or
directly to Tenant, if Tenant is seeking reimbursement, in payment of the lesser
of: (A) the amounts so requested by Tenant applicable to the Landlord SOV
Improvements, as set forth in this Section 2.2.2.1, above, less a ten percent
(10%) retention (the aggregate amount of such retentions to be known as the
"Final Retention"), and (B) the balance of any remaining available portion of
the Improvement Allowance (not including the Final Retention), provided that
Landlord does not reasonably and in good faith dispute any request for payment
based on non-compliance of any work with the "Approved Working Drawings," as
that term is defined in Section 3.4 below, or due to any failure of such work to
comply with the terms of this Work Letter. Landlord's payment of such amounts
shall not be deemed Landlord's approval or acceptance of the work furnished or
materials supplied as set forth in Tenant's payment request.
2.2.2.2      Final Retention. Subject to the provisions of this Work Letter, a
check for the Final Retention payable jointly to Tenant and Contractor, if
Tenant has not already paid Contractor, or directly to Tenant, if Tenant is
seeking reimbursement, shall be delivered by Landlord to Tenant within thirty
(30) days following the completion of construction of all of the Improvements,
provided that (i) Tenant delivers to Landlord (a) paid invoices for all Landlord
SOV Improvements and related costs for which the Improvement Allowance is to be
disbursed, and (b) all of the Tenant Deliverables set forth in Section 4 of
Schedule 1 attached to this Work Letter (i.e., the "Prior to Release of Final
Payment" category of Tenant Deliverables), and (ii) Landlord has notified Tenant
that the Improvements are in compliance with the Approved Working Drawings such
that the Improvements do not adversely affect the mechanical, electrical,
plumbing, heating, ventilating and air conditioning, life-safety or other
systems of the Building, the curtain wall of the Building, the structure or
exterior appearance of the Building, or any other tenant's use of such other
tenant's leased premises in the Building.
2.2.2.3      Other Terms. Landlord shall only be obligated to make disbursements
from the Improvement Allowance to the extent costs are incurred by Tenant for
Improvement Allowance Items. All Improvements for which the Improvement
Allowance has been made available shall be deemed Landlord's property under the
terms of this Lease.
2.3    Water Sensors. In connection with the construction of the Improvements
pursuant to the terms of this Work Letter, Tenant shall, at Tenant's sole cost
and expense (which may be deducted from the Improvement Allowance in accordance
with the provisions of Section 2.2 of this Work Letter), install Water Sensors
(as more particularly contemplated by the terms of Section 29.31 of this Lease).
The Water Sensors so installed by Tenant shall be subject to the terms and
conditions set forth in Section 29.31 of this Lease.


800114.12/WLA
377185-00015/10-3-19/JNO/JNO
EXHIBIT B
-11-
KILROY REALTY
DEL MAR CORPORATE CENTER III
[Evofem Biosciences, Inc.]




--------------------------------------------------------------------------------





SECTION 3

CONSTRUCTION DRAWINGS
3.1    Selection of Architect/Construction Drawings. Tenant shall retain the
architect/space planner designated or approved by Landlord (the "Architect") to
prepare the "Construction Drawings," as that term is defined in this Section
3.1, provided that Landlord's approval shall not be unreasonably withheld or
delayed, and further provided that Tenant's retaining of Ware Malcomb is hereby
approved by Landlord. Tenant shall retain the engineering consultants (the
"Engineers") designated by Tenant and approved by Landlord, such approval not to
be unreasonably withheld or delayed, to prepare all plans and engineering
working drawings for the Improvements; provided that Tenant shall retain
Landlord's designated Engineers to prepare any plans and engineering working
drawings relating to the structural, mechanical, electrical, plumbing, HVAC,
lifesafety, and sprinkler work in the Premises, which work is not part of the
Base Building. The plans and drawings to be prepared by Architect and the
Engineers hereunder shall be known collectively as the "Construction Drawings."
All Construction Drawings shall comply with the drawing format and
specifications reasonably determined by Landlord. Landlord shall have no
responsibility to verify the dimensions and conditions as shown on the relevant
portions of the Base Building plans. Landlord's review of the Construction
Drawings as set forth in this Section 3, shall be for its sole purpose and shall
not imply Landlord's review of the same, or obligate Landlord to review the
same, for quality, design, Code compliance or other like matters. Accordingly,
notwithstanding that any Construction Drawings are reviewed by Landlord or its
space planner, architect, engineers and consultants, and notwithstanding any
advice or assistance which may be rendered to Tenant by Landlord or Landlord's
space planner, architect, engineers, and consultants, Landlord shall have no
liability whatsoever in connection therewith and shall not be responsible for
any omissions or errors contained in the Construction Drawings, and Tenant's
waiver and indemnity set forth in this Lease shall specifically apply to the
Construction Drawings.
3.2    Final Space Plan. Tenant shall supply Landlord with four (4) hard copies
signed by Tenant of its final space plan, along with other renderings or
illustrations reasonably required by Landlord, to allow Landlord to understand
Tenant's design intent, for the Premises before any architectural working
drawings or engineering drawings have been commenced, and concurrently with
Tenant's delivery of such hard copies, Tenant shall send to Landlord via
electronic mail one (1) .pdf electronic copy of such final space plan. The final
space plan (the "Final Space Plan") shall include a layout and designation of
all offices, rooms and other partitioning, their intended use, and equipment to
be contained therein. Landlord may request clarification or more specific
drawings for special use items not included in the Final Space Plan. Landlord
shall advise Tenant within five (5) business days after Landlord's receipt of
the Final Space Plan for the Premises if the same is unsatisfactory or
incomplete in any respect. If Tenant is so advised, Tenant shall cause the Final
Space Plan to be revised to correct any deficiencies or other matters Landlord
may reasonably require within five (5) business days of Tenant's receipt of
Landlord's notice thereof. The foregoing process shall be continued until the
Final Space Plan has been approved by Landlord and Tenant. Within five (5)
business days following the parties' approval of the Final Space Plan, Tenant
shall provide Landlord with a preliminary breakdown, by trade, of the
anticipated costs to be incurred (or which have been incurred), as set forth
more particularly in Sections 2.2.1.1 through 2.2.1.8, above, in connection with
the design and construction of the Improvements (the "Preliminary Budget").
3.3    Final Working Drawings. Promptly after the Final Space Plan has been
approved by Landlord and Tenant, Tenant shall supply the Engineers with a
complete listing of standard and non-standard equipment and specifications,
including, without limitation, B.T.U. calculations, electrical requirements and
special electrical receptacle requirements for the Premises, to enable the
Engineers and the Architect to complete the "Final Working Drawings" (as that
term is defined below) in the manner as set forth below. Upon the approval of
the Final Space Plan by Landlord and Tenant, Tenant shall (i) promptly cause the
Architect and the Engineers to complete the architectural and engineering
drawings for the Premises, (ii) promptly cause the Architect to compile a fully
coordinated set of architectural, structural, mechanical, electrical and
plumbing working drawings in a form which is complete to allow subcontractors to
bid on the work and to obtain all applicable Permits (collectively, the "Final
Working Drawings"), and (iii) submit the same to Landlord for Landlord's
approval. Tenant shall supply Landlord via electronic mail one (1) .pdf


800114.12/WLA
377185-00015/10-3-19/JNO/JNO
EXHIBIT B
-11-
KILROY REALTY
DEL MAR CORPORATE CENTER III
[Evofem Biosciences, Inc.]




--------------------------------------------------------------------------------





electronic copy of such Final Working Drawings. Landlord shall advise Tenant
within five (5) business days after Landlord's receipt of the Final Working
Drawings for the Premises if the same are unsatisfactory or incomplete in any
respect; provided that Landlord will only withhold its approval of the Final
Working Drawings if a "Design Problem" (as defined below) exists. If Tenant is
so advised, Tenant shall, within five (5) business days of Tenant's receipt of
Landlord's notice thereof, revise the Final Working Drawings in accordance with
such review and any disapproval of Landlord in connection therewith. The
foregoing process shall be continued until the Final Working Drawings have been
approved by Landlord, provided that Tenant shall resubmit revised Final Working
Drawings to Landlord within five (5) business days following receipt of
Landlord's notice of deficiencies or other shortcomings, and Landlord shall
advise Tenant within five (5) business days after Landlord's receipt of the
revised Final Working Drawings from Tenant if the same are unsatisfactory or
incomplete in any additional respect. In addition, if the Final Working Drawings
or any amendment thereof or supplement thereto shall require Base Building Work,
and if Landlord in its sole and exclusive discretion agrees to any such
alterations of the Base Building, and notifies Tenant of the need and cost for
such Base Building Work, then Tenant shall pay the cost of such required Base
Building Work in advance upon receipt of notice thereof, which cost may be
deducted from the Improvement Allowance to the extent the same remains unused.
The cost for the Base Building Work shall include, without limitation, all
direct architectural and/or engineering fees in connection therewith,. A "Design
Problem" is defined as, and will be deemed to exist if such Improvements may
(a) affect the Building Structure or adversely affect the Building Systems;
(b) fail to comply with Codes or other Applicable Laws or would cause any other
portion of the Project to fail to comply with Codes or other Applicable Laws;
(c) be seen from the exterior of the Premises; (d) cause material interference
with Landlord or other tenants of the Building, (e) affect the certificate of
occupancy or its legal equivalent for the Building or any portion thereof, or
(f) cause the Improvements to not be equal to or of greater quality than the
quality of Building standards, (g) jeopardize the LEED certification for the
Project, if any, (h) vitiate or otherwise negatively affect any warranty,
guaranty, or insurance maintained by Landlord, (i) materially increase
Landlord's repair or maintenance obligations pursuant to this Lease, or (j) be
unusually difficult or expensive to remove or not be readily usable for typical
office use by a future tenant.
3.4    Approved Working Drawings. The Final Working Drawings shall be approved
by Landlord (the "Approved Working Drawings") prior to the commencement of
construction of the Improvements. Concurrent with approval by Landlord of the
Final Working Drawings, Tenant shall submit the same to the appropriate
municipal authorities for all applicable building permits (the "Permits").
Tenant shall deliver the Permits to Landlord promptly following Tenant's receipt
of same. Tenant hereby agrees that neither Landlord nor Landlord's consultants
shall be responsible for obtaining any building permit or certificate of
occupancy for the Premises and that obtaining the same shall be Tenant's
responsibility; provided, however, that Landlord shall cooperate with Tenant in
executing permit applications and performing other ministerial acts reasonably
necessary to enable Tenant to obtain any such permit or certificate of
occupancy. No changes, modifications or alterations in the Approved Working
Drawings may be made without the prior written consent of Landlord, which
consent may not be unreasonably withheld.
3.5    Electronic Approvals. Notwithstanding any provision to the contrary
contained in the Lease or this Work Letter, either party may, in its sole and
absolute discretion, transmit or otherwise deliver any of the approvals required
under this Work Letter via electronic mail to the other party's representative
identified in Section 6 of this Work Letter, or by any of the other means
identified in Section 29.18 of this Lease.
3.6    Deemed Approvals. If Landlord fails to respond to any item requiring
Landlord's approval within the applicable time period set forth in this Work
Letter, Tenant may send a second written notice to Landlord, which request shall
contain, in bold, capital letters, the following (as completed to reference the
applicable Section(s) of this Work Letter): "THIS NOTICE CONSTITUTES TENANT’ S
SECOND NOTICE OF ITS REQUEST FOR NOTIFICATION WITH RESPECT SECTION ____ OF THE
WORK LETTER; LANDLORD’S FAILURE TO RESPOND TO THIS NOTICE WITHIN FIVE (5)
BUSINESS DAYS SHALL BE DEEMED LANDLORD’S INDICATION THAT THE FOREGOING REQUEST
PURSUANT TO SECTION ___ OF THE WORK LETTER IS DEEMED APPROVED.” If Landlord
fails to respond to such second notice within five (5) business days of receipt,
it shall be deemed that Tenant's request for approval is approved by Landlord.


800114.12/WLA
377185-00015/10-3-19/JNO/JNO
EXHIBIT B
-11-
KILROY REALTY
DEL MAR CORPORATE CENTER III
[Evofem Biosciences, Inc.]




--------------------------------------------------------------------------------





SECTION 4

CONSTRUCTION OF THE IMPROVEMENTS
4.1    Tenant's Selection of Contractors.
4.1.1    The Contractor. A general contractor shall be retained by Tenant to
construct the Improvements. Such general contractor ("Contractor") shall be
selected by Tenant (which selection, if desired by Tenant, may be made pursuant
to a competitive bidding process) and reasonably approved by Landlord.
4.1.2    Tenant's Agents. All subcontractors, laborers, materialmen, and
suppliers used by Tenant (such subcontractors, laborers, materialmen, and
suppliers, and the Contractor to be known collectively as "Tenant's Agents")
must be approved in writing by Landlord, which approval shall not be
unreasonably withheld or delayed; provided that Tenant shall retain Landlord's
designated subcontractors to perform work relating to the structural,
mechanical, electrical, plumbing, HVAC, lifesafety, and sprinkler work in the
Premises, which work is not part of the Base Building. If Landlord does not
approve any of Tenant's proposed subcontractors, laborers, materialmen or
suppliers, Tenant shall submit other proposed subcontractors, laborers,
materialmen or suppliers for Landlord's written approval. All of Tenant's Agents
retained directly by Tenant shall all be union labor in compliance with the then
existing master labor agreements.
4.2    Construction of Improvements by Tenant's Agents.
4.2.1    Construction Contract; Cost Budget. Tenant shall engage the Contractor
under a construction contract reasonably approved by Landlord, which
construction contract shall incorporate Landlord's standard General Conditions,
a copy of which shall be provided to Tenant at the time of Landlord's approval
of Contractor (the "Contract"). Prior to the commencement of the construction of
the Improvements, and after Tenant has accepted all bids for the Improvements,
Tenant shall provide Landlord with (i) a copy of the fully executed Contract,
(ii) Tenant's proposed construction schedule for the construction and completion
of the Improvements (the "Construction Schedule"), and (iii) a detailed
breakdown, by trade, of the final costs to be incurred or which have been
incurred, as set forth more particularly in Sections 2.2.1.1 through 2.2.1.9,
above, in connection with the design and construction of the Improvements to be
performed by or at the direction of Tenant or the Contractor, which costs form a
basis for the amount of the Contract (the "Final Costs"). The Final Costs
provided by Tenant shall include two (2) separate schedules of values for the
Improvements: (a) the first of which shall specifically identify certain costs
of Improvement Allowance Items that, when totaled together, substantially equal
the amount of the Improvement Allowance to the maximum extent possible without
splitting or apportioning the cost of specific line items or trades (the
"Landlord SOV"), such that at least ninety percent (90%) of the Improvement
Allowance will be utilized by the Lease Commencement Date; and (b) the second of
which shall include the remainder of the work required in connection with the
design and construction of the Improvements (the "Tenant SOV"). Notwithstanding
the foregoing or anything to the contrary in this Work Letter, in no event shall
the determination of the Landlord SOV have the effect of causing any portion of
the Improvement Allowance to be forfeited by Tenant. Accordingly, to the extent
that the cost of construction of the Improvements are equal to or exceed the
Improvement Allowance, then the calculation made pursuant (a) above cannot
result in a sum that is exactly equal to the amount of the Improvement Allowance
without splitting or apportioning the cost of specific line items or trades, the
Landlord SOV and the Tenant SOV shall be adjusted to cause the Landlord SOV to
equal the amount of the Improvement Allowance. Landlord shall advise Tenant
within five (5) business days after Landlord's receipt of the Final Costs if the
Landlord SOV and the Tenant SOV are unsatisfactory or incomplete in any respect.
If Tenant is so advised, Tenant shall cause the Landlord SOV and the Tenant SOV
to be revised to correct any deficiencies or other matters Landlord may
reasonably require within five (5) business days of Tenant's receipt of
Landlord's notice thereof, and shall resubmit to Landlord the two (2) revised
schedules of values for the Improvements. The foregoing process shall be
continued until the Landlord SOV and Tenant SOV have been approved by Landlord.
The Improvement Allowance shall be used for the costs of the Improvement
Allowance Items for the Improvements included in the Landlord SOV (the "Landlord
SOV Improvements"). Tenant shall be solely responsible for all of the costs for
the Improvements included in the Tenant SOV (the "Tenant SOV Improvements").
Notwithstanding any contrary provision of this Work Letter, any unused portion
of the Improvement Allowance


800114.12/WLA
377185-00015/10-3-19/JNO/JNO
EXHIBIT B
-11-
KILROY REALTY
DEL MAR CORPORATE CENTER III
[Evofem Biosciences, Inc.]




--------------------------------------------------------------------------------





(other than the Final Retention) remaining as of three (3) months following the
Lease Commencement Date shall remain with Landlord and Tenant shall have no
further right thereto, and the Allowance Deadline set forth in Section 2.1 of
this Work Letter shall only be applicable to the Final Retention.
4.2.2    Tenant's Agents.
4.2.2.1      Landlord's General Conditions for Tenant's Agents and Improvement
Work. Tenant's and Tenant's Agent's construction of the Improvements shall
comply with the following: (i) the Improvements shall be constructed in strict
accordance with the Approved Working Drawings; (ii) Tenant's Agents shall submit
schedules of all work relating to the Improvements to Contractor and Contractor
shall, within five (5) business days of receipt thereof, inform Tenant's Agents
of any changes which are necessary thereto, and Tenant's Agents shall adhere to
such corrected schedule; and (iii) Tenant shall abide by all reasonable and
nondiscriminatory rules made by Landlord's Building manager with respect to the
use of freight, loading dock and service elevators, storage of materials,
coordination of work with the contractors of other tenants, and any other matter
in connection with this Work Letter, including, without limitation, the
construction of the Improvements. Tenant shall pay a logistical coordination fee
(the "Landlord's Coordination Fee") to Landlord in an amount equal to the
product of (i) one percent (1%), and (ii) the total costs of constructing the
Improvements, which Coordination Fee shall be for services relating to the
coordination of the construction of the Improvements. As an Improvement
Allowance Item, Tenant shall be entitled to retain or pay Tenant's project
manager a coordination fee (the "Tenant's Coordination Fee") in an amount equal
to the product of (i) four percent (4%), and (ii) the total costs of
constructing the Improvements, which Tenant's Coordination Fee shall be for
services relating to the coordination of the construction of the Improvements.
4.2.2.2      Indemnity. Tenant's indemnity of Landlord as set forth in this
Lease shall also apply with respect to this Work Letter.
4.2.2.3      Requirements of Tenant's Agents. Each of Tenant's Agents shall
guarantee to Tenant and for the benefit of Landlord that the portion of the
Improvements for which it is responsible shall be free from any defects in
workmanship and materials for a period of not less than one (1) year from the
date of completion thereof. Each of Tenant's Agents shall be responsible for the
replacement or repair, without additional charge, of all work done or furnished
in accordance with its contract that shall become defective within one (1) year
after the completion of the work performed by such contractor or subcontractors.
The correction of such work shall include, without additional charge, all
additional expenses and damages incurred in connection with such removal or
replacement of all or any part of the Improvements, and/or the Building and/or
common areas that may be damaged or disturbed thereby. All such warranties or
guarantees as to materials or workmanship of or with respect to the Improvements
shall be contained in the Contract or subcontract and shall be written such that
such guarantees or warranties shall inure to the benefit of both Landlord and
Tenant, as their respective interests may appear, and can be directly enforced
by either. Tenant covenants to give to Landlord any assignment or other
assurances which may be necessary to effect such right of direct enforcement.
4.2.2.4      Insurance Requirements.
4.2.2.4.1  General Coverages. All of Tenant's Agents shall carry worker's
compensation insurance covering all of their respective employees, and shall
also carry public liability insurance, including property damage, all with
limits, in form and with companies as are reasonably acceptable to Landlord.
4.2.2.4.2  Special Coverages. Tenant shall carry "Builder's All Risk" insurance
in an amount reasonably approved by Landlord covering the construction of the
Improvements, and such other insurance as Landlord may reasonably require, it
being understood and agreed that the Improvements shall be insured by Tenant
pursuant to this Lease immediately upon completion thereof. Such insurance shall
be in amounts and shall include such extended coverage endorsements as may be
reasonably required by Landlord including, but not limited to, the requirement
that all of Tenant's Agents shall carry excess liability and Products and
Completed Operation Coverage insurance, each in amounts not less than $4,000,000
per incident, $4,000,000


800114.12/WLA
377185-00015/10-3-19/JNO/JNO
EXHIBIT B
-11-
KILROY REALTY
DEL MAR CORPORATE CENTER III
[Evofem Biosciences, Inc.]




--------------------------------------------------------------------------------





in aggregate, and in form and with companies as are required to be carried by
Tenant as set forth in this Lease.
4.2.2.4.3  General Terms. Certificates for all insurance carried pursuant to
this Section 4.2.2.4 shall be delivered to Landlord before the commencement of
construction of the Improvements and before the Contractor's equipment is moved
onto the site. All such policies of insurance must contain a provision that the
company writing said policy will give Landlord thirty (30) days prior written
notice of any cancellation or lapse of the effective date or any reduction in
the amounts of such insurance. In the event that the Improvements are damaged by
any cause during the course of the construction thereof, Tenant shall
immediately repair the same at Tenant's sole cost and expense. Tenant's Agents
shall maintain all of the foregoing insurance coverage in force until the
Improvements are fully completed and accepted by Landlord, except for any
Products and Completed Operation Coverage insurance required by Landlord, which
is to be maintained for ten (10) years following completion of the work and
acceptance by Landlord and Tenant. All policies carried under this Section
4.2.2.4 shall insure Landlord and Tenant, as their interests may appear, as well
as Contractor and Tenant's Agents. All insurance, except Workers' Compensation,
maintained by Tenant's Agents shall preclude subrogation claims by the insurer
against anyone insured thereunder. Such insurance shall provide that it is
primary insurance as respects the owner and that any other insurance maintained
by owner is excess and noncontributing with the insurance required hereunder.
The requirements for the foregoing insurance shall not derogate from the
provisions for indemnification of Landlord by Tenant under Section 4.2.2.2 of
this Work Letter.
4.2.3    Governmental Compliance. The Improvements shall comply in all respects
with the following: (i) the Code and other state, federal, city or
quasi-governmental laws, codes, ordinances and regulations, as each may apply
according to the rulings of the controlling public official, agent or other
person; (ii) applicable standards of the American Insurance Association
(formerly, the National Board of Fire Underwriters) and the National Electrical
Code; and (iii) building material manufacturer's specifications.
4.2.4    Inspection by Landlord. Landlord shall have the right to inspect the
Improvements at all reasonable times following reasonable advance notice to
Tenant's representative identified in Section 6.1 of this Work Letter, provided
however, that Landlord's failure to inspect the Improvements shall in no event
constitute a waiver of any of Landlord's rights hereunder nor shall Landlord's
inspection of the Improvements constitute Landlord's approval of the same.
Should Landlord disapprove any portion of the Improvements, Landlord shall
notify Tenant in writing of such disapproval and shall specify the items
disapproved. Any defects or deviations in, and/or disapproval by Landlord of,
the Improvements shall be rectified by Tenant at no expense to Landlord,
provided however, that in the event (i) Landlord in good faith determines that a
defect or deviation exists or reasonably disapproves of any matter in connection
with any portion of the Improvements and (ii) such defect, deviation or matter
is reasonably likely to adversely affect the mechanical, electrical, plumbing,
heating, ventilating and air conditioning or life-safety systems of the
Building, the structure or exterior appearance of the Building or any other
tenant's use of such other tenant's leased premises, and (iii) Tenant fails to
promptly commence to cure such defect following receipt of notice thereof and
then diligently pursue the same through to completion, then Landlord may take
such action as Landlord deems necessary, at Tenant's expense and without
incurring any liability on Landlord's part, to promptly and with due diligence
correct any such defect, deviation and/or matter, including, without limitation,
causing the cessation of performance of the construction of the Improvements
until such time as the defect, deviation and/or matter is corrected to
Landlord's satisfaction.
4.2.5    Meetings. Commencing upon the execution of this Lease, Tenant shall
hold weekly meetings at a reasonable time, with the Architect and the Contractor
(in each case once retained by Tenant) regarding the progress of the preparation
of Construction Drawings and the construction of the Improvements, which
meetings shall be held at a reasonably agreed upon location by Landlord and
Tenant, and Landlord and/or its agents shall receive prior notice of, and shall
have the right to attend, all such meetings, and, upon Landlord's request,
certain of Tenant's Agents shall attend such meetings. In addition, minutes
shall be taken at all such meetings, a copy of which minutes shall be promptly
delivered to Landlord. One such meeting each month shall include the review of
Contractor's current request for payment.


800114.12/WLA
377185-00015/10-3-19/JNO/JNO
EXHIBIT B
-11-
KILROY REALTY
DEL MAR CORPORATE CENTER III
[Evofem Biosciences, Inc.]




--------------------------------------------------------------------------------





4.2.6    Completion of Construction. Tenant shall complete the construction of
the Improvements, and shall deliver to Landlord, to the extent not previously
delivered, all of the Tenant Deliverables set forth in Section 4 of Schedule 1
attached to this Work Letter (i.e., the "Prior to Release of Final Payment"
category of Tenant Deliverables).
4.3    Notice of Completion; Copy of Record Set of Plans. Within fifteen (15)
days after completion of construction of the Improvements, Tenant shall cause a
Notice of Completion to be recorded in the office of the Recorder of the county
in which the Building is located in accordance with Section 8182 of the Civil
Code of the State of California or any successor statute, and shall furnish a
copy thereof to Landlord upon such recordation. If Tenant fails to do so,
Landlord may execute and file the same as Tenant's agent for such purpose, at
Tenant's sole cost and expense.
SECTION 5

LANDLORD CAUSED DELAYS
5.1    Landlord Caused Delays. The Lease Commencement Date and Base Rent
Abatement Period shall occur as provided in Section 3.2 of the Summary and
Section 3.2 of the Lease, provided, however, that the Base Rent Abatement Period
shall be extended, on a day-for-day basis, for each day of "Landlord Caused
Delay" (as defined below), if any. Notwithstanding the foregoing, in no event
shall the Base Rent Abatement Period be extended, irrespective of the existence
of any Commencement Date Delay, if the "Substantial Completion of the
Improvements" (as defined below) occurs, or Tenant otherwise commences business
in the portion of the Premises in which Tenant was constructing Improvements, on
or before April 1, 2020. As used in this Work Letter, "Landlord Caused Delay"
shall mean actual delays in the Substantial Completion of the Improvements to
the extent resulting from (i) failure of Landlord to timely approve or
disapprove any Construction Drawings; (ii) material and unreasonable
interference by Landlord, its agents or the Landlord Parties (except as
otherwise allowed under this Work Letter) with the Substantial Completion of the
Improvements and which objectively preclude or delay the construction of
Improvements in the Building by any person, which interference relates to access
by Tenant, or Tenant's Agents to the Building or any Building facilities
(including loading docks and freight elevators) or service (including temporary
power and parking areas as provided herein) during normal construction hours, or
the use thereof during normal construction hours; and (iii) delays due to the
acts or failures to act of Landlord, its agents, employees or contractors
including without limitation any such acts or failures to act with respect to
payment of the Improvement Allowance.
5.2    Determination of Base Rent Abatement Period Extension. If Tenant contends
that a Landlord Caused Delay has occurred, Tenant shall notify Landlord in
writing within three (3) business days of each of (i) the event which
constitutes such Landlord Caused Delay and (ii) the date upon which such
Landlord Caused Delay ends. Tenant's failure to deliver either or both of such
notices to Landlord within the required time period shall be deemed a waiver by
Tenant of the contended Landlord Caused Delay. If such action, inaction or
circumstance described in the notice set forth in (i) above of this Section 5.2
(the "Delay Notice") are not cured by Landlord within three (3) business days of
Landlord's receipt of the Delay Notice ("Landlord's Cure Period") and if such
action, inaction or circumstance otherwise qualifies as a Landlord Caused Delay,
then a Landlord Caused Delay shall be deemed to have occurred commencing as of
the day immediately following the expiration of Landlord's Cure Period and
ending as of the date such delay ends.
5.3    Definition of Substantial Completion of the Improvements. "Substantial
Completion of the Improvements" shall occur upon (i) the completion of
construction of the Improvements in the Premises pursuant to the Approved
Working Drawings (with the exception of any punch list items and any tenant
fixtures, telephones and computers and any cabling related thereto, photocopy
machines, and work-stations, built-in furniture, or equipment to be installed by
Tenant or under the supervision of Contractor), and (ii) the issuance of a
certificate of occupancy or final sign-off by the applicable governmental
authority for the Premises, or its legal equivalent, allowing legal occupancy of
the Premises. Notwithstanding any contrary provision contained herein, in the
event that Tenant commences to conduct business in the Premises prior to the
occurrence of the foregoing sub-items (i) and (ii), then Substantial Completion
of the Improvements shall be deemed to have occurred as of date upon which
Tenant first commenced to conduct business in the Premises.


800114.12/WLA
377185-00015/10-3-19/JNO/JNO
EXHIBIT B
-11-
KILROY REALTY
DEL MAR CORPORATE CENTER III
[Evofem Biosciences, Inc.]




--------------------------------------------------------------------------------





SECTION 6

MISCELLANEOUS
6.1    Tenant's Representative. Tenant has designated Jay File as its sole
representative with respect to the matters set forth in this Work Letter (whose
e-mail address for the purposes of this Work Letter is jfile@evofem.com_ and
phone number is (858) 550-1900 x231), who shall have full authority and
responsibility to act on behalf of the Tenant as required in this Work Letter.
6.2    Landlord's Representative. Landlord has designated Rob Chambers (whose
e-mail address for the purposes of this Work Letter is
rchambers@kilroyrealty.com), who, until further notice to Tenant, shall have
full authority and responsibility to act on behalf of the Landlord as required
in this Work Letter.
6.3    Time of the Essence in This Work Letter. Unless otherwise indicated, all
references herein to a "number of days" shall mean and refer to calendar days.
If any item requiring approval is timely disapproved by Landlord, the procedure
for preparation of the document and approval thereof shall be repeated until the
document is approved by Landlord.
6.4    Tenant's Lease Default. Notwithstanding any provision to the contrary
contained in the Lease or this Work Letter, if any default by Tenant under the
Lease or this Work Letter occurs at any time on or before the completion of the
Improvements (including, without limitation, any failure by Tenant to fund any
portion of the Tenant SOV Improvements), then (i) until such time as such
default is cured pursuant to the terms of the Lease, in addition to all other
rights and remedies granted to Landlord pursuant to the Lease, Landlord shall
have the right to withhold payment of all or any portion of the Improvement
Allowance and/or Landlord may, without any liability whatsoever, cause the
cessation of construction of the Improvements (in which case, Tenant shall be
responsible for any delay in the completion of the Improvements and any costs
occasioned thereby), and (ii) Landlord has the right to suspend performance of
the Demising Work until such time as such default is cured pursuant to the terms
of the Lease.


800114.12/WLA
377185-00015/10-3-19/JNO/JNO
EXHIBIT B
-11-
KILROY REALTY
DEL MAR CORPORATE CENTER III
[Evofem Biosciences, Inc.]




--------------------------------------------------------------------------------









800114.12/WLA
377185-00015/10-3-19/JNO/JNO
EXHIBIT B
-11-
KILROY REALTY
DEL MAR CORPORATE CENTER III
[Evofem Biosciences, Inc.]




--------------------------------------------------------------------------------






SCHEDULE 1 TO EXHIBIT B
LIST OF TENANT DELIVERABLES AND DEADLINES
1.    Prior to Start of Construction
1.1.    Approved Construction Drawings.
1.2.    Approved subcontractors list.
1.3.    Copies of all executed Contracts with Contractor.
1.4.    Construction Schedule.
1.5.    Proof that project has been submitted for plan check.
1.6.
Preliminary Budget and the budget with Final Costs, including the Landlord SOV
and Tenant SOV.

2.    Ongoing During Construction
2.1.    Budget and Construction Schedule revisions as they occur.
2.2.    Change orders as they occur.
2.3.    Construction Drawings revisions as they occur.
2.4.    Monthly applications of payment with reciprocal releases when received.
2.5.    Monthly Architect's field report or equivalent.
2.6.    Monthly 4-week look ahead schedule.
2.7.    Weekly meeting minutes.
2.8.    Permit sign off card when received.
2.9.    Temporary certificate of occupancy/certificate of occupancy when
received.
3.    Prior to Release of Any Funds Related to Hard Costs
3.1.    Final Space Plans approved by both parties.
3.2.    Construction Drawings approved by both parties.
3.3.    Project budget
3.4.    Project schedule.
3.5.    Pay applications as above.
4.    Prior to Release of Final Payment
4.1.    Signed off inspection card or equivalent temporary certificate of
occupancy.
4.2.    Architect's Certificate of Substantial Completion.
4.3.
Final Contractor pay application indicating 100% complete, 90% previously paid.

4.4.    Physical inspection of the Premises by Landlord inspection team.
4.5.
Unconditional mechanic's lien releases in compliance with both California Civil
Code Section 8134 and either Section 8136 or Section 8138.

4.6.    Final as-builts.
4.7.    Final subcontractors list.
4.8.    Warranties and guarantees.
4.9.    CAD files.
4.10.    Temporary certificate of occupancy/certificate of occupancy.






800114.12/WLA
377185-00015/10-3-19/JNO/JNO
SCHEDULE 1 TO EXHIBIT B
-1-


KILROY REALTY
DEL MAR CORPORATE CENTER III
[Evofem Biosciences, Inc.]




--------------------------------------------------------------------------------






SCHEDULE 2 TO EXHIBIT B
DEPICTION OF TEMPORARY SPACE
wla800114v12kilroydel_image3.gif [wla800114v12kilroydel_image3.gif]






800114.12/WLA
377185-00015/10-3-19/JNO/JNO
SCHEDULE 2 TO EXHIBIT B
-1-
KILROY REALTY
DEL MAR CORPORATE CENTER III
[Evofem Biosciences, Inc.]






--------------------------------------------------------------------------------






SCHEDULE 3 TO EXHIBIT B


LANDLORD WORK
wla800114v12kilroydel_image4.gif [wla800114v12kilroydel_image4.gif]




800114.12/WLA
377185-00015/10-3-19/JNO/JNO
SCHEDULE 3 TO EXHIBIT B
-1-
KILROY REALTY
DEL MAR CORPORATE CENTER III
[Evofem Biosciences, Inc.]






--------------------------------------------------------------------------------






EXHIBIT C
DEL MAR CORPORATE CENTER
NOTICE OF LEASE TERM DATES


To:    _______________________
_______________________
_______________________
_______________________
Re:
Lease dated ____________, 20__ (the "Lease"), by and between
____________________, a _____________________ ("Landlord"), and
_______________________, a _______________________ ("Tenant"), for _____________
rentable square feet of space commonly known as Suite ______ (the "Premises"),
located on the ______ (___) floor of that certain office building located at
____________________________, _______________, _________________ (the
"Building").

Dear ________________:
Notwithstanding any provision to the contrary contained in the Lease, this
letter is to confirm and agree upon the following:
1.
Tenant has accepted the above-referenced Premises as being delivered in
accordance with the Lease, and there is no deficiency in construction.

2.
The Lease Term shall commence on or has commenced on ______________ for a term
of __________________ ending on __________________.

3.
Rent commenced to accrue on __________________, in the amount of
________________.

4.
If the Lease Commencement Date is other than the first day of the month, the
first billing will contain a pro rata adjustment. Each billing thereafter shall
be for the full amount of the monthly installment as provided for in the Lease.

5.
Your rent checks should be made payable to __________________ at
___________________.

6.
The rentable square feet of the Premises are ________________ and
______________, respectively.

7.
Tenant's Share of Direct Expenses with respect to the Premises is ________% of
the Project.

8.
Capitalized terms used herein that are defined in the Lease shall have the same
meaning when used herein. Tenant confirms that the Lease has not been modified
or altered except as set forth herein, and the Lease is in full force and
effect. Landlord and Tenant acknowledge and agree that to each party's actual
knowledge, neither party is in default or violation of any covenant, provision,
obligation, agreement or condition in the Lease.

If the provisions of this letter correctly set forth our understanding, please
so acknowledge by signing at the place provided below on the enclosed copy of
this letter and returning the same to Landlord.
The parties hereto consent and agree that this letter may be signed and/or
transmitted by facsimile, e-mail of a .pdf document or using electronic
signature technology (e.g., via DocuSign or similar electronic signature
technology), and that such signed electronic record shall be valid and as
effective to bind the party so signing as a paper copy bearing such party’s
handwritten signature. The parties further consent and agree that (1) to the
extent a party signs this letter using


800114.12/WLA
377185-00015/10-3-19/JNO/JNO
EXHIBIT C
-2-
KILROY REALTY
DEL MAR CORPORATE CENTER III
[Evofem Biosciences, Inc.]




--------------------------------------------------------------------------------





electronic signature technology, by clicking “SIGN”, such party is signing this
letter electronically, and (2) the electronic signatures appearing on this
letter shall be treated, for purposes of validity, enforceability and
admissibility, the same as handwritten signatures.
 
"Landlord":
 
                                                                                             ,
 
a
 
 
 
 
 
 
 
By:
 
 
Name:
 
 
Its:
 
 
 
 
 
By:
 
 
Name:
 
 
Its:
 

Agreed to and Accepted as of __________,20 _________.


"Tenant":
 
                                                                                             ,
 
a
 
 
 
 
 
 
 
By:
 
 
Name:
 
 
Its:
 
 
 
 
 
By:
 
 
Name:
 
 
Its:
 
 







800114.12/WLA
377185-00015/10-3-19/JNO/JNO
EXHIBIT C
-2-
KILROY REALTY
DEL MAR CORPORATE CENTER III
[Evofem Biosciences, Inc.]




--------------------------------------------------------------------------------






EXHIBIT D
DEL MAR CORPORATE CENTER
RULES AND REGULATIONS
Tenant shall faithfully observe and comply with the following Rules and
Regulations. Landlord shall not be responsible to Tenant for the nonperformance
of any of said Rules and Regulations by or otherwise with respect to the acts or
omissions of any other tenants or occupants of the Project. In the event of any
conflict between the Rules and Regulations and the other provisions of this
Lease, the latter shall control.
1.Tenant shall not alter any lock or install any new or additional locks or
bolts on any doors or windows of the Premises without obtaining Landlord's prior
written consent. Tenant shall bear the cost of any lock changes or repairs
required by Tenant. Two keys will be furnished by Landlord for the Premises, and
any additional keys required by Tenant must be obtained from Landlord at a
reasonable cost to be established by Landlord. Upon the termination of this
Lease, Tenant shall restore to Landlord all keys of stores, offices, and toilet
rooms, either furnished to, or otherwise procured by, Tenant and in the event of
the loss of keys so furnished, Tenant shall pay to Landlord the cost of
replacing same or of changing the lock or locks opened by such lost key if
Landlord shall deem it necessary to make such changes.
2.All doors opening to public corridors shall be kept closed at all times except
for normal ingress and egress to the Premises.
3.Landlord reserves the right to close and keep locked all entrance and exit
doors of the Building during such hours as are customary for comparable
buildings in the San Diego, California area. Tenant, its employees and agents
must be sure that the doors to the Building are securely closed and locked when
leaving the Premises if it is after the normal hours of business for the
Building. Any tenant, its employees, agents or any other persons entering or
leaving the Building at any time when it is so locked, or any time when it is
considered to be after normal business hours for the Building, may be required
to sign the Building register. Access to the Building may be refused unless the
person seeking access has proper identification or has a previously arranged
pass for access to the Building. Landlord will furnish passes to persons for
whom Tenant requests same in writing. Tenant shall be responsible for all
persons for whom Tenant requests passes and shall be liable to Landlord for all
acts of such persons. The Landlord and his agents shall in no case be liable for
damages for any error with regard to the admission to or exclusion from the
Building of any person. In case of invasion, mob, riot, public excitement, or
other commotion, Landlord reserves the right to prevent access to the Building
or the Project during the continuance thereof by any means it deems appropriate
for the safety and protection of life and property.
4.No furniture or equipment of any kind shall be brought into the Building
without prior notice to Landlord. All moving activity into or out of the
Building shall be scheduled with Landlord and done only at such time and in such
manner as Landlord designates. Landlord shall have the right to prescribe the
weight, size and position of all safes and other heavy property brought into the
Building and also the times and manner of moving the same in and out of the
Building. Safes and other heavy objects shall, if considered necessary by
Landlord, stand on supports of such thickness as is necessary to properly
distribute the weight. Landlord will not be responsible for loss of or damage to
any such safe or property in any case. Any damage to any part of the Building,
its contents, occupants or visitors by moving or maintaining any such safe or
other property shall be the sole responsibility and expense of Tenant.
5.No furniture, packages, supplies, equipment or merchandise will be received in
the Building or carried up or down in the elevators, except between such hours,
in such specific elevator and by such personnel as shall be designated by
Landlord.
6.The requirements of Tenant will be attended to only upon application at the
management office for the Project or at such office location designated by
Landlord. Employees of Landlord shall not perform any work or do anything
outside their regular duties unless under special instructions from Landlord.


800114.12/WLA
377185-00015/10-3-19/JNO/JNO
EXHIBIT D
-4-
KILROY REALTY
DEL MAR CORPORATE CENTER III
[Evofem Biosciences, Inc.]




--------------------------------------------------------------------------------





7.No sign, advertisement, notice or handbill shall be exhibited, distributed,
painted or affixed by Tenant on any part of the Premises or the Building without
the prior written consent of the Landlord. Tenant shall not disturb, solicit,
peddle, or canvass any occupant of the Project and shall cooperate with Landlord
and its agents of Landlord to prevent same.
8.The toilet rooms, urinals, wash bowls and other apparatus shall not be used
for any purpose other than that for which they were constructed, and no foreign
substance of any kind whatsoever shall be thrown therein. The expense of any
breakage, stoppage or damage resulting from the violation of this rule shall be
borne by the tenant who, or whose servants, employees, agents, visitors or
licensees shall have caused same.
9.Tenant shall not overload the floor of the Premises, nor mark, drive nails or
screws, or drill into the partitions, woodwork or drywall or in any way deface
the Premises or any part thereof without Landlord's prior written consent.
Tenant shall not purchase spring water, ice, towel, linen, maintenance or other
like services from any person or persons not approved by Landlord.
10.Except for vending machines intended for the sole use of Tenant's employees
and invitees, no vending machine or machines other than fractional horsepower
office machines shall be installed, maintained or operated upon the Premises
without the written consent of Landlord.
11.Tenant shall not use or keep in or on the Premises, the Building, or the
Project any kerosene, gasoline, explosive material, corrosive material, material
capable of emitting toxic fumes, or other inflammable or combustible fluid
chemical, substitute or material. Tenant shall provide material safety data
sheets for any hazardous material or substance used or kept on the Premises.
12.Tenant shall not without the prior written consent of Landlord use any method
of heating or air conditioning other than that supplied by Landlord.
13.Tenant shall not use, keep or permit to be used or kept, any foul or noxious
gas or substance in or on the Premises, or permit or allow the Premises to be
occupied or used in a manner offensive or objectionable to Landlord or other
occupants of the Project by reason of noise, odors, or vibrations, or interfere
with other tenants or those having business therein, whether by the use of any
musical instrument, radio, phonograph, or in any other way. Tenant shall not
throw anything out of doors, windows or skylights or down passageways.
14.Tenant shall not bring into or keep within the Project, the Building or the
Premises any firearms, animals, birds, aquariums, or, except in areas designated
by Landlord, bicycles or other vehicles.
15.No cooking shall be done or permitted on the Premises, nor shall the Premises
be used for the storage of merchandise, for lodging or for any improper,
objectionable or immoral purposes. Notwithstanding the foregoing, Underwriters'
laboratory-approved equipment and microwave ovens may be used in the Premises
for heating food and brewing coffee, tea, hot chocolate and similar beverages
for employees and visitors, provided that such use is in accordance with all
applicable federal, state, county and city laws, codes, ordinances, rules and
regulations.
16.The Premises shall not be used for manufacturing or for the storage of
merchandise except as such storage may be incidental to the use of the Premises
provided for in the Summary. Tenant shall not occupy or permit any portion of
the Premises to be occupied as an office for a messenger-type operation or
dispatch office, public stenographer or typist, or for the manufacture or sale
of liquor, narcotics, or tobacco in any form, or as a medical office, or as a
barber or manicure shop, or as an employment bureau without the express prior
written consent of Landlord. Tenant shall not engage or pay any employees on the
Premises except those actually working for such tenant on the Premises nor
advertise for laborers giving an address at the Premises.
17.Landlord reserves the right to exclude or expel from the Project any person
who, in the judgment of Landlord, is intoxicated or under the influence of
liquor or drugs, or who shall in any manner do any act in violation of any of
these Rules and Regulations.
18.Tenant, its employees and agents shall not loiter in or on the entrances,
corridors, sidewalks, lobbies, courts, halls, stairways, elevators, vestibules
or any Common Areas for the


800114.12/WLA
377185-00015/10-3-19/JNO/JNO
EXHIBIT D
-4-
KILROY REALTY
DEL MAR CORPORATE CENTER III
[Evofem Biosciences, Inc.]




--------------------------------------------------------------------------------





purpose of smoking tobacco products or for any other purpose, nor in any way
obstruct such areas, and shall use them only as a means of ingress and egress
for the Premises.
19.Tenant shall not waste electricity, water or air conditioning and agrees to
cooperate fully with Landlord to ensure the most effective operation of the
Building's heating and air conditioning system, and shall refrain from
attempting to adjust any controls. Tenant shall participate in recycling
programs undertaken by Landlord.
20.Tenant shall store all its trash and garbage within the interior of the
Premises. No material shall be placed in the trash boxes or receptacles if such
material is of such nature that it may not be disposed of in the ordinary and
customary manner of removing and disposing of trash and garbage in San Diego,
California without violation of any law or ordinance governing such disposal.
All trash, garbage and refuse disposal shall be made only through entry-ways and
elevators provided for such purposes at such times as Landlord shall designate.
If the Premises is or becomes infested with vermin as a result of the use or any
misuse or neglect of the Premises by Tenant, its agents, servants, employees,
contractors, visitors or licensees, Tenant shall forthwith, at Tenant's expense,
cause the Premises to be exterminated from time to time to the satisfaction of
Landlord and shall employ such licensed exterminators as shall be approved in
writing in advance by Landlord.
21.Tenant shall comply with all safety, fire protection and evacuation
procedures and regulations established by Landlord or any governmental agency.
22.Any persons employed by Tenant to do janitorial work shall be subject to the
prior written approval of Landlord, and while in the Building and outside of the
Premises, shall be subject to and under the control and direction of the
Building manager (but not as an agent or servant of such manager or of
Landlord), and Tenant shall be responsible for all acts of such persons.
23.No awnings or other projection shall be attached to the outside walls of the
Building without the prior written consent of Landlord, and no curtains, blinds,
shades or screens shall be attached to or hung in, or used in connection with,
any window or door of the Premises other than Landlord standard drapes. All
electrical ceiling fixtures hung in the Premises or spaces along the perimeter
of the Building must be fluorescent and/or of a quality, type, design and a warm
white bulb color approved in advance in writing by Landlord. Neither the
interior nor exterior of any windows shall be coated or otherwise sunscreened
without the prior written consent of Landlord. Tenant shall be responsible for
any damage to the window film on the exterior windows of the Premises and shall
promptly repair any such damage at Tenant's sole cost and expense. Tenant shall
keep its window coverings closed during any period of the day when the sun is
shining directly on the windows of the Premises. Prior to leaving the Premises
for the day, Tenant shall draw or lower window coverings and extinguish all
lights. Tenant shall abide by Landlord's regulations concerning the opening and
closing of window coverings which are attached to the windows in the Premises,
if any, which have a view of any interior portion of the Building or Building
Common Areas.
24.The sashes, sash doors, skylights, windows, and doors that reflect or admit
light and air into the halls, passageways or other public places in the Building
shall not be covered or obstructed by Tenant, nor shall any bottles, parcels or
other articles be placed on the windowsills.
25.Tenant must comply with requests by the Landlord concerning the informing of
their employees of items of importance to the Landlord.
26.Tenant must comply with applicable "NO-SMOKING" ordinances and all related,
similar or successor ordinances, rules, regulations or codes. If Tenant is
required under the ordinance to adopt a written smoking policy, a copy of said
policy shall be on file in the office of the Building. In addition, no smoking
of any substance shall be permitted within the Project except in specifically
designated outdoor areas. Within such designated outdoor areas, all remnants of
consumed cigarettes and related paraphernalia shall be deposited in ash trays
and/or waste receptacles. No cigarettes shall be extinguished and/or left on the
ground or any other surface of the Project. Cigarettes shall be extinguished
only in ashtrays. Furthermore, in no event shall Tenant, its employees or agents
smoke tobacco products or other substances (x) within any interior areas of the
Project, or (y) within two hundred feet (200') of the main entrance of the
Building or the main entrance of any of the adjacent buildings, or (z) within
seventy-five feet (75') of any other entryways into the Building.


800114.12/WLA
377185-00015/10-3-19/JNO/JNO
EXHIBIT D
-4-
KILROY REALTY
DEL MAR CORPORATE CENTER III
[Evofem Biosciences, Inc.]




--------------------------------------------------------------------------------





27.Tenant hereby acknowledges that Landlord shall have no obligation to provide
guard service or other security measures for the benefit of the Premises, the
Building or the Project. Tenant hereby assumes all responsibility for the
protection of Tenant and its agents, employees, contractors, invitees and
guests, and the property thereof, from acts of third parties, including keeping
doors locked and other means of entry to the Premises closed, whether or not
Landlord, at its option, elects to provide security protection for the Project
or any portion thereof. Tenant further assumes the risk that any safety and
security devices, services and programs which Landlord elects, in its sole
discretion, to provide may not be effective, or may malfunction or be
circumvented by an unauthorized third party, and Tenant shall, in addition to
its other insurance obligations under this Lease, obtain its own insurance
coverage to the extent Tenant desires protection against losses related to such
occurrences. Tenant shall cooperate in any reasonable safety or security program
developed by Landlord or required by law.
28.All office equipment of any electrical or mechanical nature shall be placed
by Tenant in the Premises in settings approved by Landlord, to absorb or prevent
any vibration, noise and annoyance.
29.Tenant shall not use in any space or in the public halls of the Building, any
hand trucks except those equipped with rubber tires and rubber side guards.
30.No auction, liquidation, fire sale, going-out-of-business or bankruptcy sale
shall be conducted in the Premises without the prior written consent of
Landlord.
31.No tenant shall use or permit the use of any portion of the Premises for
living quarters, sleeping apartments or lodging rooms.
32.Tenant shall not purchase spring water, towels, janitorial or maintenance or
other similar services from any company or persons not approved by Landlord.
Landlord shall approve a sufficient number of sources of such services to
provide Tenant with a reasonable selection, but only in such instances and to
such extent as Landlord in its judgment shall consider consistent with the
security and proper operation of the Building.
33.Tenant shall install and maintain, at Tenant's sole cost and expense, an
adequate, visibly marked and properly operational fire extinguisher next to any
duplicating or photocopying machines or similar heat producing equipment, which
may or may not contain combustible material, in the Premises.
Landlord reserves the right at any time to change or rescind any one or more of
these Rules and Regulations, or to make such other and further reasonable Rules
and Regulations as in Landlord's judgment may from time to time be necessary for
the management, safety, care and cleanliness of the Premises, Building, the
Common Areas and the Project, and for the preservation of good order therein, as
well as for the convenience of other occupants and tenants therein. Landlord may
waive any one or more of these Rules and Regulations for the benefit of any
particular tenants, but no such waiver by Landlord shall be construed as a
waiver of such Rules and Regulations in favor of any other tenant, nor prevent
Landlord from thereafter enforcing any such Rules or Regulations against any or
all tenants of the Project. Tenant shall be deemed to have read these Rules and
Regulations and to have agreed to abide by them as a condition of its occupancy
of the Premises.




800114.12/WLA
377185-00015/10-3-19/JNO/JNO
EXHIBIT D
-4-
KILROY REALTY
DEL MAR CORPORATE CENTER III
[Evofem Biosciences, Inc.]




--------------------------------------------------------------------------------






EXHIBIT E
DEL MAR CORPORATE CENTER
FORM OF TENANT'S ESTOPPEL CERTIFICATE
The undersigned as Tenant under that certain Office Lease (the "Lease") made and
entered into as of ___________, 20 ___________, by and between _______________
as Landlord, and the undersigned as Tenant, for Premises on the ______________
floor(s) of the office building located at ______________, _______________,
California ____________, certifies as follows:
1.Attached hereto as Exhibit A is a true and correct copy of the Lease and all
amendments and modifications thereto. The documents contained in Exhibit A
represent the entire agreement between the parties as to the Premises.
2.The undersigned currently occupies the Premises described in the Lease, the
Lease Term commenced on __________, and the Lease Term expires on ___________,
and the undersigned has no option to terminate or cancel the Lease or to
purchase all or any part of the Premises, the Building and/or the Project.
3.Base Rent became payable on ____________.
4.The Lease is in full force and effect and has not been modified, supplemented
or amended in any way except as follows: ___________.
5.Tenant has not transferred, assigned, or sublet any portion of the Premises
nor entered into any license or concession agreements with respect thereto
except as follows:




6.All monthly installments of Base Rent, all Additional Rent and all monthly
installments of estimated Additional Rent have been paid when due through
___________. The current monthly installment of Base Rent is
$_____________________.
7.To the undersigned's actual knowledge, all conditions of the Lease to be
performed by Landlord necessary to the enforceability of the Lease have been
satisfied and Landlord is not in default thereunder. In addition, the
undersigned has not delivered any notice to Landlord regarding a default by
Landlord thereunder, except as follows: ___________.
8.No rental has been paid more than thirty (30) days in advance and no security
has been deposited with Landlord except as provided in the Lease.
9.As of the date hereof, there are no existing defenses or offsets, or, to the
undersigned's knowledge, claims or any basis for a claim, that the undersigned
has against Landlord.
10.If Tenant is a corporation or partnership, each individual executing this
Estoppel Certificate on behalf of Tenant hereby represents and warrants that
Tenant is a duly formed and existing entity qualified to do business in
California and that Tenant has full right and authority to execute and deliver
this Estoppel Certificate and that each person signing on behalf of Tenant is
authorized to do so.
11.There are no actions pending against the undersigned under the bankruptcy or
similar laws of the United States or any state.
12.Other than in compliance with all applicable laws and incidental to the
ordinary course of the use of the Premises, the undersigned has not used or
stored any hazardous materials or substances in the Premises.
13.To the undersigned's knowledge, all improvement work to be performed by
Landlord under the Lease has been completed in accordance with the Lease and has
been accepted by the


800114.12/WLA
377185-00015/10-3-19/JNO/JNO
EXHIBIT E
-2-
KILROY REALTY
DEL MAR CORPORATE CENTER III
[Evofem Biosciences, Inc.]




--------------------------------------------------------------------------------





undersigned and all reimbursements and allowances due to the undersigned under
the Lease in connection with any improvement work have been paid in full.
The undersigned acknowledges that this Estoppel Certificate may be delivered to
Landlord or to a prospective mortgagee or prospective purchaser, and
acknowledges that said prospective mortgagee or prospective purchaser will be
relying upon the statements contained herein in making the loan or acquiring the
property of which the Premises is a part and that receipt by it of this
certificate is a condition of making such loan or acquiring such property.
Executed at ______________ on the ____ day of ___________, 20 ___________.
 
"Tenant":
 
                                                                                             ,
 
a
 
 
 
 
 
 
 
By:
 
 
Name:
 
 
Its:
 
 
 
 
 
By:
 
 
Name:
 
 
Its:
 







800114.12/WLA
377185-00015/10-3-19/JNO/JNO
EXHIBIT E
-2-
KILROY REALTY
DEL MAR CORPORATE CENTER III
[Evofem Biosciences, Inc.]




--------------------------------------------------------------------------------






EXHIBIT F
DEL MAR CORPORATE CENTER RECORDING REQUESTED BY
AND WHEN RECORDED RETURN TO:
ALLEN MATKINS LECK GAMBLE
MALLORY & NATSIS LLP
1901 Avenue of the Stars, 18th Floor
Los Angeles, California 90067
Attention: Anton N. Natsis, Esq.
 
 
 
 
 

RECOGNITION OF COVENANTS,
CONDITIONS, AND RESTRICTIONS
This Recognition of Covenants, Conditions, and Restrictions (this "Agreement")
is entered into as of the __ day of ________, 20___, by and between
__________________ ("Landlord"), and ________________ ("Tenant"), with reference
to the following facts:
A.Landlord and Tenant entered into that certain Lease dated _____, 20__ (the
"Lease"). Pursuant to the Lease, Landlord leased to Tenant and Tenant leased
from Landlord space (the "Premises") located in an office building on certain
real property described in Exhibit A attached hereto and incorporated herein by
this reference (the "Property").
B.The Premises is located in an office building located on real property which
is part of an area owned by Landlord containing approximately ___ (__) acres of
real property located in the City of ____________, California (the "Project"),
as more particularly described in Exhibit B attached hereto and incorporated
herein by this reference.
C.Landlord, as declarant, has previously recorded, or proposes to record
concurrently with the recordation of this Agreement, a Declaration of Covenants,
Conditions, and Restrictions (the "Declaration"), dated ________________, 20___,
in connection with the Project.
D.Tenant is agreeing to recognize and be bound by the terms of the Declaration,
and the parties hereto desire to set forth their agreements concerning the same.
NOW, THEREFORE, in consideration of (a) the foregoing recitals and the mutual
agreements hereinafter set forth, and (b) for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows,
1.Tenant's Recognition of Declaration. Notwithstanding that the Lease has been
executed prior to the recordation of the Declaration, Tenant agrees to recognize
and by bound by all of the terms and conditions of the Declaration.
2.Miscellaneous.
2.1    This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective heirs, estates, personal representatives,
successors, and assigns.
2.2    This Agreement is made in, and shall be governed, enforced and construed
under the laws of, the State of California.
2.3    This Agreement constitutes the entire understanding and agreements of the
parties with respect to the subject matter hereof, and shall supersede and
replace all prior understandings and agreements, whether verbal or in writing.
The parties confirm and acknowledge that there are no other promises, covenants,
understandings, agreements, representations, or warranties with respect to the
subject matter of this Agreement except as expressly set forth herein.
2.4    This Agreement is not to be modified, terminated, or amended in any
respect, except pursuant to any instrument in writing duly executed by both of
the parties hereto.


800114.12/WLA
377185-00015/10-3-19/JNO/JNO
EXHIBIT F
-3-
KILROY REALTY
DEL MAR CORPORATE CENTER III
[Evofem Biosciences, Inc.]




--------------------------------------------------------------------------------





2.5    In the event that either party hereto shall bring any legal action or
other proceeding with respect to the breach, interpretation, or enforcement of
this Agreement, or with respect to any dispute relating to any transaction
covered by this Agreement, the losing party in such action or proceeding shall
reimburse the prevailing party therein for all reasonable costs of litigation,
including reasonable attorneys' fees, in such amount as may be determined by the
court or other tribunal having jurisdiction, including matters on appeal.
2.6    All captions and heading herein are for convenience and ease of reference
only, and shall not be used or referred to in any way in connection with the
interpretation or enforcement of this Agreement.
2.7    If any provision of this Agreement, as applied to any party or to any
circumstance, shall be adjudged by a court of competent jurisdictions to be void
or unenforceable for any reason, the same shall not affect any other provision
of this Agreement, the application of such provision under circumstances
different from those adjudged by the court, or the validity or enforceability of
this Agreement as a whole.
2.8    Time is of the essence of this Agreement.
2.9    The Parties agree to execute any further documents, and take any further
actions, as may be reasonable and appropriate in order to carry out the purpose
and intent of this Agreement.
2.10    As used herein, the masculine, feminine or neuter gender, and the
singular and plural numbers, shall each be deemed to include the others whenever
and whatever the context so indicates.


800114.12/WLA
377185-00015/10-3-19/JNO/JNO
EXHIBIT F
-3-
KILROY REALTY
DEL MAR CORPORATE CENTER III
[Evofem Biosciences, Inc.]




--------------------------------------------------------------------------------





SIGNATURE PAGE OF RECOGNITION OF
COVENANTS, CONDITIONS AND RESTRICTIONS
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
 
"Landlord":
 
                                                                                             ,
 
a
 
 
 
 
 
 
 
By:
 
 
Name:
 
 
Its:
 
 
 
 
 
By:
 
 
Name:
 
 
Its:
 

 
"Tenant":
 
                                                                                             ,
 
a
 
 
 
 
 
 
 
By:
 
 
Name:
 
 
Its:
 
 
 
 
 
By:
 
 
Name:
 
 
Its:
 





800114.12/WLA
377185-00015/10-3-19/JNO/JNO
EXHIBIT F
-3-
KILROY REALTY
DEL MAR CORPORATE CENTER III
[Evofem Biosciences, Inc.]




--------------------------------------------------------------------------------






EXHIBIT G
DEL MAR CORPORATE CENTER
FORM OF LETTER OF CREDIT
(Letterhead of a money center bank
acceptable to the Landlord)


FAX NO. [(___) ___-____]
SWIFT: [Insert No., if any]
[Insert Bank Name And Address]
 
DATE OF ISSUE:             
BENEFICIARY:
 
Kilroy Realty, L.P.
 
c/o Kilroy Realty Corporation
 
12200 West Olympic Boulevard, Suite 200
 
Los Angeles, California 90064
 
Attention: Legal Department
Fax: (310) 481-6530
APPLICANT:
[Insert Applicant Name And Address]
 
LETTER OF CREDIT NO.       
EXPIRATION DATE:
 
       AT OUR COUNTERS
AMOUNT AVAILABLE:
USD[Insert Dollar Amount]
(U.S. DOLLARS [Insert Dollar Amount])

LADIES AND GENTLEMEN:
WE HEREBY ESTABLISH OUR IRREVOCABLE STANDBY LETTER OF CREDIT NO. ___________ IN
YOUR FAVOR FOR THE ACCOUNT OF [Insert Tenant's Name], A [Insert Entity Type], UP
TO THE AGGREGATE AMOUNT OF USD[Insert Dollar Amount] ([Insert Dollar Amount]
U.S. DOLLARS) EFFECTIVE IMMEDIATELY AND EXPIRING ON ___(Expiration Date)___
AVAILABLE BY PAYMENT UPON PRESENTATION OF YOUR DRAFT AT SIGHT DRAWN ON [Insert
Bank Name] WHEN ACCOMPANIED BY THE FOLLOWING DOCUMENT(S):
1.    THE ORIGINAL OF THIS IRREVOCABLE STANDBY LETTER OF CREDIT AND
AMENDMENT(S), IF ANY.
2.    BENEFICIARY'S SIGNED STATEMENT PURPORTEDLY SIGNED BY AN AUTHORIZED
REPRESENTATIVE OF [Insert Landlord's Name], A [Insert Entity Type] ("LANDLORD")
STATING THE FOLLOWING:
"THE UNDERSIGNED HEREBY CERTIFIES THAT THE LANDLORD, EITHER (A) UNDER THE LEASE
(DEFINED BELOW), OR (B) AS A RESULT OF THE TERMINATION OF SUCH LEASE, HAS THE
RIGHT TO DRAW DOWN THE AMOUNT OF USD          IN ACCORDANCE WITH THE TERMS OF
THAT CERTAIN OFFICE LEASE DATED [Insert Lease Date], AS THE SAME MAY HAVE BEEN
AMENDED (COLLECTIVELY, THE "LEASE"), OR SUCH AMOUNT CONSTITUTES DAMAGES OWING BY
THE TENANT TO BENEFICIARY RESULTING FROM THE BREACH OF SUCH LEASE BY THE TENANT
THEREUNDER, OR THE TERMINATION OF SUCH LEASE, AND SUCH AMOUNT REMAINS UNPAID AT
THE TIME OF THIS DRAWING."


800114.12/WLA
377185-00015/10-3-19/JNO/JNO
EXHIBIT G
-4-
KILROY REALTY
DEL MAR CORPORATE CENTER III
[Evofem Biosciences, Inc.]




--------------------------------------------------------------------------------





OR
"THE UNDERSIGNED HEREBY CERTIFIES THAT WE HAVE RECEIVED A WRITTEN NOTICE OF
[Insert Bank Name]'S ELECTION NOT TO EXTEND ITS STANDBY LETTER OF CREDIT
NO. ___________ AND HAVE NOT RECEIVED A REPLACEMENT LETTER OF CREDIT WITHIN AT
LEAST SIXTY (60) DAYS PRIOR TO THE PRESENT EXPIRATION DATE."
OR
"THE UNDERSIGNED HEREBY CERTIFIES THAT BENEFICIARY IS ENTITLED TO DRAW DOWN THE
FULL AMOUNT OF LETTER OF CREDIT NO. ___________ AS THE RESULT OF THE FILING OF A
VOLUNTARY PETITION UNDER THE U.S. BANKRUPTCY CODE OR A STATE BANKRUPTCY CODE BY
THE TENANT UNDER THAT CERTAIN OFFICE LEASE DATED [Insert Lease Date], AS THE
SAME MAY HAVE BEEN AMENDED (COLLECTIVELY, THE "LEASE"), WHICH FILING HAS NOT
BEEN DISMISSED AT THE TIME OF THIS DRAWING."
OR
"THE UNDERSIGNED HEREBY CERTIFIES THAT BENEFICIARY IS ENTITLED TO DRAW DOWN THE
FULL AMOUNT OF LETTER OF CREDIT NO. ___________ AS THE RESULT OF AN INVOLUNTARY
PETITION HAVING BEEN FILED UNDER THE U.S. BANKRUPTCY CODE OR A STATE BANKRUPTCY
CODE AGAINST THE TENANT UNDER THAT CERTAIN OFFICE LEASE DATED [Insert Lease
Date], AS THE SAME MAY HAVE BEEN AMENDED (COLLECTIVELY, THE "LEASE"), WHICH
FILING HAS NOT BEEN DISMISSED AT THE TIME OF THIS DRAWING."
OR
“THE UNDERSIGNED HEREBY CERTIFIES THAT BENEFICIARY IS ENTITLED TO DRAW DOWN THE
FULL AMOUNT OF LETTER OF CREDIT NO. ________________ AS THE RESULT OF THE
REJECTION, OR DEEMED REJECTION, OF THAT CERTAIN OFFICE LEASE DATED [Insert Lease
Date], AS THE SAME MAY HAVE BEEN AMENDED, UNDER SECTION 365 OF THE U.S.
BANKRUPTCY CODE.”
SPECIAL CONDITIONS:
PARTIAL DRAWINGS AND MULTIPLE PRESENTATIONS MAY BE MADE UNDER THIS STANDBY
LETTER OF CREDIT, PROVIDED, HOWEVER, THAT EACH SUCH DEMAND THAT IS PAID BY US
SHALL REDUCE THE AMOUNT AVAILABLE UNDER THIS STANDBY LETTER OF CREDIT.
ALL INFORMATION REQUIRED WHETHER INDICATED BY BLANKS, BRACKETS OR OTHERWISE,
MUST BE COMPLETED AT THE TIME OF DRAWING. [Please Provide The Required Forms For
Review, And Attach As Schedules To The Letter Of Credit.]
ALL SIGNATURES MUST BE MANUALLY EXECUTED IN ORIGINALS.
ALL BANKING CHARGES ARE FOR THE APPLICANT'S ACCOUNT.
IT IS A CONDITION OF THIS STANDBY LETTER OF CREDIT THAT IT SHALL BE DEEMED
AUTOMATICALLY EXTENDED WITHOUT AMENDMENT FOR A PERIOD OF ONE YEAR FROM THE
PRESENT OR ANY FUTURE EXPIRATION DATE, UNLESS AT LEAST SIXTY (60) DAYS PRIOR TO
THE EXPIRATION DATE WE SEND YOU NOTICE BY NATIONALLY RECOGNIZED OVERNIGHT
COURIER SERVICE THAT WE ELECT NOT TO EXTEND THIS LETTER OF CREDIT FOR ANY SUCH
ADDITIONAL PERIOD. SAID NOTICE WILL BE SENT TO THE ADDRESS INDICATED ABOVE,
UNLESS A CHANGE OF ADDRESS IS OTHERWISE NOTIFIED BY YOU TO US IN WRITING BY
RECEIPTED MAIL


800114.12/WLA
377185-00015/10-3-19/JNO/JNO
EXHIBIT G
-4-
KILROY REALTY
DEL MAR CORPORATE CENTER III
[Evofem Biosciences, Inc.]




--------------------------------------------------------------------------------





OR COURIER. ANY NOTICE TO US WILL BE DEEMED EFFECTIVE ONLY UPON ACTUAL RECEIPT
BY US AT OUR DESIGNATED OFFICE. IN NO EVENT, AND WITHOUT FURTHER NOTICE FROM
OURSELVES, SHALL THE EXPIRATION DATE BE EXTENDED BEYOND A FINAL EXPIRATION DATE
OF JANUARY 30, 2026 (120 days from the Lease Expiration Date).
THIS LETTER OF CREDIT MAY BE TRANSFERRED SUCCESSIVELY IN WHOLE OR IN PART ONLY
UP TO THE THEN AVAILABLE AMOUNT IN FAVOR OF A NOMINATED TRANSFEREE
("TRANSFEREE"), ASSUMING SUCH TRANSFER TO SUCH TRANSFEREE IS IN COMPLIANCE WITH
ALL APPLICABLE U.S. LAWS AND REGULATIONS. AT THE TIME OF TRANSFER, THE ORIGINAL
LETTER OF CREDIT AND ORIGINAL AMENDMENT(S) IF ANY, MUST BE SURRENDERED TO US
TOGETHER WITH OUR TRANSFER FORM (AVAILABLE UPON REQUEST) AND PAYMENT OF OUR
CUSTOMARY TRANSFER FEES, WHICH FEES SHALL BE PAYABLE BY APPLICANT (PROVIDED THAT
BENEFICIARY MAY, BUT SHALL NOT BE OBLIGATED TO, PAY SUCH FEES TO US ON BEHALF OF
APPLICANT, AND SEEK REIMBURSEMENT THEREOF FROM APPLICANT). IN CASE OF ANY
TRANSFER UNDER THIS LETTER OF CREDIT, THE DRAFT AND ANY REQUIRED STATEMENT MUST
BE EXECUTED BY THE TRANSFEREE AND WHERE THE BENEFICIARY'S NAME APPEARS WITHIN
THIS STANDBY LETTER OF CREDIT, THE TRANSFEREE'S NAME IS AUTOMATICALLY
SUBSTITUTED THEREFOR.
ALL DRAFTS REQUIRED UNDER THIS STANDBY LETTER OF CREDIT MUST BE MARKED: ''DRAWN
UNDER [Insert Bank Name] STANDBY LETTER OF CREDIT NO. ___________."
WE HEREBY AGREE WITH YOU THAT IF DRAFTS ARE PRESENTED TO [Insert Bank Name]
UNDER THIS LETTER OF CREDIT AT OR PRIOR TO [Insert Time – (e.g., 11:00 AM)], ON
A BUSINESS DAY, AND PROVIDED THAT SUCH DRAFTS PRESENTED CONFORM TO THE TERMS AND
CONDITIONS OF THIS LETTER OF CREDIT, PAYMENT SHALL BE INITIATED BY US IN
IMMEDIATELY AVAILABLE FUNDS BY OUR CLOSE OF BUSINESS ON THE SUCCEEDING BUSINESS
DAY. IF DRAFTS ARE PRESENTED TO [Insert Bank Name] UNDER THIS LETTER OF CREDIT
AFTER [Insert Time – (e.g., 11:00 AM)], ON A BUSINESS DAY, AND PROVIDED THAT
SUCH DRAFTS CONFORM WITH THE TERMS AND CONDITIONS OF THIS LETTER OF CREDIT,
PAYMENT SHALL BE INITIATED BY US IN IMMEDIATELY AVAILABLE FUNDS BY OUR CLOSE OF
BUSINESS ON THE SECOND SUCCEEDING BUSINESS DAY. AS USED IN THIS LETTER OF
CREDIT, "BUSINESS DAY" SHALL MEAN ANY DAY OTHER THAN A SATURDAY, SUNDAY OR A DAY
ON WHICH BANKING INSTITUTIONS IN THE STATE OF CALIFORNIA ARE AUTHORIZED OR
REQUIRED BY LAW TO CLOSE. IF THE EXPIRATION DATE FOR THIS LETTER OF CREDIT SHALL
EVER FALL ON A DAY WHICH IS NOT A BUSINESS DAY THEN SUCH EXPIRATION DATE SHALL
AUTOMATICALLY BE EXTENDED TO THE DATE WHICH IS THE NEXT BUSINESS DAY.
PRESENTATION OF A DRAWING UNDER THIS LETTER OF CREDIT MAY BE MADE ON OR PRIOR TO
THE THEN CURRENT EXPIRATION DATE HEREOF BY HAND DELIVERY, COURIER SERVICE,
OVERNIGHT MAIL, OR FACSIMILE. PRESENTATION BY FACSIMILE TRANSMISSION SHALL BE BY
TRANSMISSION OF THE ABOVE REQUIRED SIGHT DRAFT DRAWN ON US TOGETHER WITH THIS
LETTER OF CREDIT TO OUR FACSIMILE NUMBER, [Insert Fax Number – (___) ___-____],
ATTENTION: [Insert Appropriate Recipient], WITH TELEPHONIC CONFIRMATION OF OUR
RECEIPT OF SUCH FACSIMILE TRANSMISSION AT OUR TELEPHONE NUMBER [Insert Telephone
Number – (___) ___-____] OR TO SUCH OTHER FACSIMILE OR TELEPHONE NUMBERS, AS TO
WHICH YOU HAVE RECEIVED WRITTEN NOTICE FROM US AS BEING THE APPLICABLE SUCH
NUMBER. WE AGREE TO NOTIFY YOU IN WRITING, BY NATIONALLY RECOGNIZED OVERNIGHT
COURIER SERVICE, OF ANY CHANGE IN SUCH DIRECTION. ANY FACSIMILE PRESENTATION
PURSUANT TO THIS PARAGRAPH SHALL ALSO STATE THEREON THAT THE ORIGINAL OF SUCH
SIGHT DRAFT AND LETTER OF CREDIT ARE BEING REMITTED, FOR DELIVERY ON THE NEXT
BUSINESS DAY, TO [Insert Bank Name] AT THE APPLICABLE ADDRESS FOR PRESENTMENT
PURSUANT TO THE PARAGRAPH FOLLOWING THIS ONE.


800114.12/WLA
377185-00015/10-3-19/JNO/JNO
EXHIBIT G
-4-
KILROY REALTY
DEL MAR CORPORATE CENTER III
[Evofem Biosciences, Inc.]




--------------------------------------------------------------------------------





WE HEREBY ENGAGE WITH YOU THAT ALL DOCUMENT(S) DRAWN UNDER AND IN COMPLIANCE
WITH THE TERMS OF THIS STANDBY LETTER OF CREDIT WILL BE DULY HONORED IF DRAWN
AND PRESENTED FOR PAYMENT AT OUR OFFICE LOCATED AT [Insert Bank Name], [Insert
Bank Address], ATTN: [Insert Appropriate Recipient], ON OR BEFORE THE EXPIRATION
DATE OF THIS CREDIT, ___(Expiration Date)___.
IN THE EVENT THAT THE ORIGINAL OF THIS STANDBY LETTER OF CREDIT IS LOST, STOLEN,
MUTILATED, OR OTHERWISE DESTROYED, WE HEREBY AGREE TO ISSUE A DUPLICATE ORIGINAL
HEREOF UPON RECEIPT OF A WRITTEN REQUEST FROM YOU AND A CERTIFICATION BY YOU
(PURPORTEDLY SIGNED BY YOUR AUTHORIZED REPRESENTATIVE) OF THE LOSS, THEFT,
MUTILATION, OR OTHER DESTRUCTION OF THE ORIGINAL HEREOF.
EXCEPT SO FAR AS OTHERWISE EXPRESSLY STATED HEREIN, THIS STANDBY LETTER OF
CREDIT IS SUBJECT TO THE "INTERNATIONAL STANDBY PRACTICES" (ISP 98)
INTERNATIONAL CHAMBER OF COMMERCE (PUBLICATION NO. 590).


Very truly yours,
(Name of Issuing Bank)
By:                     


1.





800114.12/WLA
377185-00015/10-3-19/JNO/JNO
EXHIBIT G
-4-
KILROY REALTY
DEL MAR CORPORATE CENTER III
[Evofem Biosciences, Inc.]




--------------------------------------------------------------------------------






EXHIBIT H
DEL MAR CORPORATE CENTER
MARKET RENT DETERMINATION FACTORS
When determining Market Rent, the following rules and instructions shall be
followed.
1.    RELEVANT FACTORS. The "Market Rent," as used in this Lease, shall be
derived from an analysis (as such derivation and analysis are set forth in this
Exhibit H) of the "Net Equivalent Lease Rates," of the "Comparable Transactions"
(as that term is defined below). The Market Rent, as used in this Lease, shall
be equal to the annual rent per rentable square foot, at which tenants, are,
pursuant to transactions consummated within twelve (12) months prior to the
commencement of the Option Term, provided that timing adjustments shall be made
to reflect any changes in the Market Rent following the date of any particular
Comparable Transaction up to the date of the commencement of the applicable
Option Term, leasing non-sublease, non-encumbered space comparable in location
and quality to the Premises containing a square footage comparable to that of
the Premises for a term of five (5) years, in an arm's-length transaction, which
comparable space is located in "Comparable Buildings" (transactions satisfying
the foregoing criteria shall be known as the "Comparable Transactions"). The
terms of the Comparable Transactions shall be calculated as a "Net Equivalent
Lease Rate" pursuant to the terms of this Exhibit H, and shall take into
consideration only the following terms and concessions: (i) the rental rate and
escalations for the Comparable Transactions, (ii) the amount of parking rent per
parking permit paid in the Comparable Transactions, if any, (iii) operating
expense and tax protection granted in such Comparable Transactions such as a
base year or expense stop (although for each such Comparable Transaction the
base rent shall be adjusted to a triple net base rent using reasonable estimates
of operating expenses and taxes as determined by Landlord for each such
Comparable Transaction); (iv) rental abatement concessions, if any, being
granted such tenants in connection with such comparable space, (v) any "Renewal
Allowance," as defined herein below, to be provided by Landlord in connection
with the Option Term as compared to the improvements or allowances provided or
to be provided in the Comparable Transactions, taking into account the
contributory value of the existing improvements in the Premises, such value to
be based upon the age, design, quality of finishes, and layout of the existing
improvements, and (vi) all other monetary concessions (including the value of
any signage), if any, being granted such tenants in connection with such
Comparable Transactions. Notwithstanding any contrary provision hereof, in
determining the Market Rent, no consideration shall be given to (A) any period
of rental abatement, if any, granted to tenants in Comparable Transactions in
connection with the design, permitting and construction of improvements, or
(B) any commission paid or not paid in connection with such Comparable
Transaction. The Market Rent shall include adjustment of the stated size of the
Premises based upon the standards of measurement utilized in the Comparable
Transactions; provided, however, the size of the Premises shall, notwithstanding
the foregoing, be at least equal to the greater of: (i) the square footages set
forth in this Lease, and (ii) the square footage of the Premises determined
pursuant to the standards of space measurement used in the Comparable
Transactions.
2.    TENANT SECURITY. The Market Rent shall additionally include a
determination as to whether, and if so to what extent, Tenant must provide
Landlord with financial security, such as an enhanced security deposit, a letter
of credit or guaranty, for Tenant's Rent obligations during the Option Term.
Such determination shall be made by reviewing the extent of financial security
then generally being imposed in Comparable Transactions from tenants of
comparable financial condition and credit history to the then existing financial
condition and credit history of Tenant (with appropriate adjustments to account
for differences in the then-existing financial condition of Tenant and such
other tenants, and giving reasonable consideration to Tenant's prior performance
history during the Lease Term).
3.    RENEWAL IMPROVEMENT ALLOWANCE. Notwithstanding anything to the contrary
set forth in this Exhibit H, once the Market Rent for the Option Term is
determined as a Net Equivalent Lease Rate, if, in connection with such
determination, it is deemed that Tenant is entitled to an improvement or
comparable allowance for the improvement of the Premises, (the total dollar
value of such allowance shall be referred to herein as the "Renewal Allowance"),
Landlord shall pay the Renewal Allowance to Tenant pursuant to a commercially
reasonable disbursement procedure determined by Landlord and the terms of
Article 8 of this Lease, and, as


800114.12/WLA
377185-00015/10-3-19/JNO/JNO
SCHEDULE 2 TO EXHIBIT H
-5-
KILROY REALTY
DEL MAR CORPORATE CENTER III
[Evofem Biosciences, Inc.]




--------------------------------------------------------------------------------





set forth in Section 5, below, of this Exhibit H, the rental rate component of
the Market Rent shall be increased to be a rental rate which takes into
consideration that Tenant will receive payment of such Renewal Allowance and,
accordingly, such payment with interest shall be factored into the base rent
component of the Market Rent.
4.    COMPARABLE BUILDINGS. For purposes of this Lease, the term "Comparable
Buildings" shall mean first-class multi-tenant occupancy office buildings which
are comparable to the Building in terms of age (based upon the date of
completion of construction or major renovation), quality of construction, level
of services and amenities (including, but not limited to, the type (e.g.,
surface, covered, subterranean) and amount of parking), size and appearance, and
are located in the "Comparable Area," which is "Del Mar Heights" submarket of
San Diego, California.
5.    METHODOLOGY FOR REVIEWING AND COMPARING THE COMPARABLE TRANSACTIONS. In
order to analyze the Comparable Transactions based on the factors to be
considered in calculating Market Rent, and given that the Comparable
Transactions may vary in terms of length of term, rental rate, concessions,
etc., the following steps shall be taken into consideration to "adjust" the
objective data from each of the Comparable Transactions. By taking this
approach, a "Net Equivalent Lease Rate" for each of the Comparable Transactions
shall be determined using the following steps to adjust the Comparable
Transactions, which will allow for an "apples to apples" comparison of the
Comparable Transactions.
5.1.    The contractual rent payments for each of the Comparable Transactions
should be arrayed monthly or annually over the lease term. All Comparable
Transactions should be adjusted to simulate a net rent structure, wherein the
tenant is responsible for the payment of all property operating expenses in a
manner consistent with this Lease. This results in the estimate of Net
Equivalent Rent received by each landlord for each Comparable Transaction being
expressed as a periodic net rent payment.
5.2    Any free rent or similar inducements received over time should be
deducted in the time period in which they occur, resulting in the net cash flow
arrayed over the lease term.
5.3    The resultant net cash flow from the lease should then be discounted
(using an 8% annual discount rate) to the lease commencement date, resulting in
a net present value estimate.
5.4    From the net present value, up front inducements (improvements allowances
and other concessions) should be deducted. These items should be deducted
directly, on a "dollar for dollar" basis, without discounting since they are
typically incurred at lease commencement, while rent (which is discounted) is a
future receipt.
5.5    The net present value should then be amortized back over the lease term
as a level monthly or annual net rent payment using the same annual discount
rate of 8.0% used in the present value analysis. This calculation will result in
a hypothetical level or even payment over the option period, termed the "Net
Equivalent Lease Rate" (or constant equivalent in general financial terms).
6.    USE OF NET EQUIVALENT LEASE RATES FOR COMPARABLE TRANSACTIONS. The Net
Equivalent Lease Rates for the Comparable Transactions shall then be used to
reconcile, in a manner usual and customary for a real estate appraisal process,
to a conclusion of Market Rent which shall be stated as a "NNN" lease rate
applicable to each year of the Option Term.
An example of the application of the process set forth in this Exhibit H to
arrive at the Market Rent is attached hereto as Schedule 1.


800114.12/WLA
377185-00015/10-3-19/JNO/JNO
SCHEDULE 2 TO EXHIBIT H
-5-
KILROY REALTY
DEL MAR CORPORATE CENTER III
[Evofem Biosciences, Inc.]




--------------------------------------------------------------------------------





SCHEDULE 1 TO EXHIBIT H
DEL MAR CORPORATE CENTER
DETERMINATION OF MARKET RENT – EXAMPLE
As an example of the determination of the Market Rent, assume that there is a
10,000 rentable square foot Comparable Transaction with a five (5) year term,
Base Rent of $75.00 per rentable square foot with One Dollar ($1) annual
increases, an improvement allowance of $25.00 per rentable square foot, three
(3) months of free rent, and Operating Expenses and Tax Expenses of $12.00 per
rentable square foot. Based on the foregoing, the Net Equivalent Lease Rate
analysis would be as follows.
1.    The contractual rent payments for each of the Comparable Transactions
should be arrayed monthly over the lease term. See Column 2 in the attached
spreadsheet.
2.    From this figure, the initial lease year operating expenses (from gross
leases) should be deducted, leaving a net lease rate over the lease term. See
Column 3 in the attached spreadsheet.
3.    This results in the net rent received by each landlord under the
Comparable Transactions being expressly as a monthly net rent payment. See
Column 4 in the attached spreadsheet.
4.    Any free rent or similar inducements received over time should be deducted
in the time period in which they occur, resulting in the net cash flow arrayed
over the lease term. See the amounts set forth in months 1, 2 and 3 of Column 2
in the attached spreadsheet.
5.    The resultant net cash flow from the lease should be then discounted
(using an eight percent (8%) annual discount rate) to the lease commencement
date, resulting in a net present value estimate. The net present value of the
amounts set forth in Column 4 of the attached spreadsheet is $2,479,851.66.
6.    From the net present value, up-front inducements (improvement allowances
and other concessions) should be deducted. These items should be deducted
directly, on a "dollar for dollar" basis, without discounting, since they are
typically incurred at lease commencement, while rent (which is discounted) is a
future receipt. The net present value amount set forth in number 5, above, less
the improvement allowance, is $2,229,851.66.
7.    The net present value should then amortized back over the lease term as a
level monthly net rent payment using the same annual discount rate of eight
percent (8%) used in the present value analysis. This calculation will result in
a hypothetical level or even payment over the option period, termed the "Net
Equivalent Lease Rate" (or constant equivalent in general financial terms). The
net present value amount set forth in number 6, above, amortized back over the
term at eight percent (8%) results in a net monthly rent payment of $45,213.35.
8.    The net monthly rent payment set forth in number 7 above must then be
converted to a rentable square foot number by dividing the amount by the
rentable square footage of the space (i.e., 10,000 rentable square feet). This
results in a net monthly rent payment per rentable square foot of $4.52.
9.    The net monthly rent payment per rentable square foot must then be
multiplied by the rentable square footage of the Premises (for purposes of this
example, assume the rentable square footage of the Premises is ___________
rentable square feet), resulting in a net monthly rent payment for the Premises
during the applicable Term of ___________________________ Dollars
($_____________________).


800114.12/WLA
377185-00015/10-3-19/JNO/JNO
SCHEDULE 2 TO EXHIBIT H
-5-
KILROY REALTY
DEL MAR CORPORATE CENTER III
[Evofem Biosciences, Inc.]




--------------------------------------------------------------------------------





SCHEDULE 2 TO EXHIBIT H
DEL MAR CORPORATE CENTER
DETERMINATION OF MARKET RENT – EXAMPLE


Premises (RSF)
 
10,000


Initial Annual Rental Rate per RSF
 
$
75.00


Annual Escalation
 
$
12.00


Abatement (months)
 
3


Improvement Allowance per rsf
$
25.00


 
 
 
 
Period
Monthly
Base Rent
Monthly
Operating Expenses
Monthly
Net Rent Payment
 
 
 
 
1
 $ -
$
10,000.00
 
$
(10,000.000
)
2
 $ -
$
10,000.00
 
$
(10,000.000
)
3
 $ -
$
10,000.00
 
$
(10,000.000
)
4
$
62,500.00


$
10,000.00
 
$
52,500.00


5
$
62,500.00


$
10,000.00
 
$
52,500.00


6
$
62,500.00


$
10,000.00
 
$
52,500.00


7
$
62,500.00


$
10,000.00
 
$
52,500.00


8
$
62,500.00


$
10,000.00
 
$
52,500.00


9
$
62,500.00


$
10,000.00
 
$
52,500.00


10
$
62,500.00


$
10,000.00
 
$
52,500.00


11
$
62,500.00


$
10,000.00
 
$
52,500.00


12
$
62,500.00


$
10,000.00
 
$
52,500.00


13
$
63,333.33


$
10,000.00
 
$
53,333.33


14
$
63,333.33


$
10,000.00
 
$
53,333.33


15
$
63,333.33


$
10,000.00
 
$
53,333.33


16
$
63,333.33


$
10,000.00
 
$
53,333.33


17
$
63,333.33


$
10,000.00
 
$
53,333.33


18
$
63,333.33


$
10,000.00
 
$
53,333.33


19
$
63,333.33


$
10,000.00
 
$
53,333.33


20
$
63,333.33


$
10,000.00
 
$
53,333.33


21
$
63,333.33


$
10,000.00
 
$
53,333.33


22
$
63,333.33


$
10,000.00
 
$
53,333.33


23
$
63,333.33


$
10,000.00
 
$
53,333.33


24
$
63,333.33


$
10,000.00
 
$
53,333.33


25
$
64,166.67


$
10,000.00
 
$
54,166.67


26
$
64,166.67


$
10,000.00
 
$
54,166.67


27
$
64,166.67


$
10,000.00
 
$
54,166.67


28
$
64,166.67


$
10,000.00
 
$
54,166.67


29
$
64,166.67


$
10,000.00
 
$
54,166.67


30
$
64,166.67


$
10,000.00
 
$
54,166.67


31
$
64,166.67


$
10,000.00
 
$
54,166.67


32
$
64,166.67


$
10,000.00
 
$
54,166.67


33
$
64,166.67


$
10,000.00
 
$
54,166.67


34
$
64,166.67


$
10,000.00
 
$
54,166.67


35
$
64,166.67


$
10,000.00
 
$
54,166.67


36
$
64,166.67


$
10,000.00
 
$
54,166.67


37
$
65,000.00


$
10,000.00
 
$
55,000.00


38
$
65,000.00


$
10,000.00
 
$
55,000.00


39
$
65,000.00


$
10,000.00
 
$
55,000.00


40
$
65,000.00


$
10,000.00
 
$
55,000.00


41
$
65,000.00


$
10,000.00
 
$
55,000.00


42
$
65,000.00


$
10,000.00
 
$
55,000.00





800114.12/WLA
377185-00015/10-3-19/JNO/JNO
SCHEDULE 2 TO EXHIBIT H
-5-
KILROY REALTY
DEL MAR CORPORATE CENTER III
[Evofem Biosciences, Inc.]




--------------------------------------------------------------------------------





43
$
65,000.00


$
10,000.00
 
$
55,000.00


44
$
65,000.00


$
10,000.00
 
$
55,000.00


45
$
65,000.00


$
10,000.00
 
$
55,000.00


46
$
65,000.00


$
10,000.00
 
$
55,000.00


47
$
65,000.00


$
10,000.00
 
$
55,000.00


48
$
65,000.00


$
10,000.00
 
$
55,000.00


49
$
65,833.33


$
10,000.00
 
$
55,833.33


50
$
65,833.33


$
10,000.00
 
$
55,833.33


51
$
65,833.33


$
10,000.00
 
$
55,833.33


52
$
65,833.33


$
10,000.00
 
$
55,833.33


53
$
65,833.33


$
10,000.00
 
$
55,833.33


54
$
65,833.33


$
10,000.00
 
$
55,833.33


55
$
65,833.33


$
10,000.00
 
$
55,833.33


56
$
65,833.33


$
10,000.00
 
$
55,833.33


57
$
65,833.33


$
10,000.00
 
$
55,833.33


58
$
65,833.33


$
10,000.00
 
$
55,833.33


59
$
65,833.33


$
10,000.00
 
$
55,833.33


60
$
65,833.33


$
10,000.00
 
$
55,833.33


 
 
 
 
Net Present Value @ 8%
 
$
2,479,851.66


Up-front inducements (Improvements & Other)
$
250,000.00


Net Present Value net of inducements
 
$
2,229,851.66


Monthly Amortization @ 8%
 
$
45,213.35


Net Monthly Rent Payment pre rentable square foot
$
4.52


Rentable Square Footage of Premises
 
________________
Net Monthly Rent Payment for the Premises during the applicable Term
_________________







800114.12/WLA
377185-00015/10-3-19/JNO/JNO
SCHEDULE 2 TO EXHIBIT H
-5-
KILROY REALTY
DEL MAR CORPORATE CENTER III
[Evofem Biosciences, Inc.]




--------------------------------------------------------------------------------






LEASE
KILROY REALTY
DEL MAR CORPORATE CENTER








KILROY REALTY, L.P.,
a Delaware limited partnership,
as Landlord,
and
EVOFEM BIOSCIENCES, INC.,
a Delaware corporation,
as Tenant.




800114.12/WLA
377185-00015/10-3-19/JNO/JNO
 


KILROY REALTY
DEL MAR CORPORATE CENTER III
[Evofem Biosciences, Inc.]




--------------------------------------------------------------------------------








TABLE OF CONTENTS
 
 
 
Page
ARTICLE 1
 
PREMISES, BUILDING, PROJECT, AND COMMON AREAS
4
ARTICLE 2
 
LEASE TERM; OPTION TERM
7
ARTICLE 3
 
BASE RENT
11
ARTICLE 4
 
ADDITIONAL RENT
11
ARTICLE 5
 
USE OF PREMISES
11
ARTICLE 6
 
SERVICES AND UTILITIES
11
ARTICLE 7
 
REPAIRS
11
ARTICLE 8
 
ADDITIONS AND ALTERATIONS
11
ARTICLE 9
 
COVENANT AGAINST LIENS
12
ARTICLE 10
 
INDEMNIFICATION AND INSURANCE
12
ARTICLE 11
 
DAMAGE AND DESTRUCTION
15
ARTICLE 12
 
NONWAIVER
15
ARTICLE 13
 
CONDEMNATION
15
ARTICLE 14
 
ASSIGNMENT AND SUBLETTING
15
ARTICLE 15
 
SURRENDER OF PREMISES; OWNERSHIP AND REMOVAL OF TRADE FIXTURES
15
ARTICLE 16
 
HOLDING OVER
16
ARTICLE 17
 
ESTOPPEL CERTIFICATES
16
ARTICLE 18
 
SUBORDINATION
16
ARTICLE 19
 
DEFAULTS; REMEDIES
17
ARTICLE 20
 
COVENANT OF QUIET ENJOYMENT
19
ARTICLE 21
 
LETTER OF CREDIT
19
ARTICLE 22
 
SUBSTITUTION OF OTHER PREMISES
19
ARTICLE 23
 
SIGNS
23
ARTICLE 24
 
COMPLIANCE WITH LAW
25
ARTICLE 25
 
LATE CHARGES
26
ARTICLE 26
 
LANDLORD'S RIGHT TO CURE DEFAULT; PAYMENTS BY TENANT
26
ARTICLE 27
 
ENTRY BY LANDLORD
26
ARTICLE 28
 
TENANT PARKING
27
ARTICLE 29
 
MISCELLANEOUS PROVISIONS
28

    


800114.12/WLA
377185-00015/10-3-19/JNO/JNO
i


KILROY REALTY
DEL MAR CORPORATE CENTER III
[Evofem Biosciences, Inc.]




--------------------------------------------------------------------------------








INDEX
 
Page (s)
Abatement Event
22
Accountant
20
Additional Rent
13
Advocate Arbitrators
10
Alterations
23
Applicable Laws
47
Arbitration Agreement
10
Audit Period
19
Balcony
6
Bank Prime Loan
47
Base Bulding
24
Base Rent
12
Base Rent Abatement
12
Base Rent Abatement Period
12
Base Year
13
Briefs
11
Brokers
52
Building
6
Building Common Areas
6
Building Hours
21
Building Structure
23
Building Systems
23
Casualty
29
CC&Rs
20
Common Areas
6
Comparable Area
2
Comparable Buildings
2
Comparable Transactions
1
Contemplated Effective Date
34
Contemplated Transfer
34
Contemplated Transfer Space
34
Contract Rate Schedule
9
Contract Rent
9
Control
36
Cosmetic Alterations
24
Damage Termination Date
30
Damage Termination Notice
30
Direct Expenses
13
Energy Disclosure Requirements
57
Environmental Laws
55
Environmental Permits
55
Estimate
18
Estimate Statement
18
Estimated Excess
18
Excess
18
Exercise Notice
9
Expense Year
13
First Rebuttals
11
Force Majeure
51
Hazardous Material(s)
54
Holdover Damages
37
Holidays
21
HVAC
21
Identification Requirements
54
Intention to Transfer Notice
34



800114.12/WLA
377185-00015/10-3-19/JNO/JNO
ii


KILROY REALTY
DEL MAR CORPORATE CENTER III
[Evofem Biosciences, Inc.]




--------------------------------------------------------------------------------

Page(s)


Interest Rate
47
Interruption Notice
22
Landlord
1
Landlord Parties
26
Landlord Repair Notice
29
Landlord Response Notice
10
Landlord's Twelve Month Warranty
5
Landlord's Initial Statement
11
Landlord's Option Rent Calculation
10
Landlord's Repair Estimate Notice
31
L-C
40
L-C Amount
40
Lease
1
Lease Commencement Date
8
Lease Expiration Date
8
Lease Month
8
Lease Term
8
Lease Year
8
LEED
14
Lines
54
Market Rate Schedule
9
Market Rent
1
Net Worth
36
Neutral Arbitrator
10
Nine Month Period
34
Notices
51
Objectionable Name
45
OFAC
58
Operating Expenses
13
Option Rent
9
Option Term
9
Original Improvements
28
Original Tenant
6
Other Improvements
56
Outside Agreement Date
10
Patriot Act
58
Permitted Chemicals
55
Permitted Transferee
35
Permitted Transferee Assignee
36
Permitted Use
2
Premises
5
Prohibited Persons
58
Project
6
Project Common Areas
6
Proposition 13
17
Provider
56
Recapture Notice
34
Renewal Allowance
1
Renovations
53
Rent
13
Reserved Parking Passes
48
Rules and Regulations
20
Ruling
11
Second Rebuttals
11
Sensor Areas
57
Series Reorganization
35
Statement
18



800114.12/WLA
377185-00015/10-3-19/JNO/JNO
iii


KILROY REALTY
DEL MAR CORPORATE CENTER III
[Evofem Biosciences, Inc.]




--------------------------------------------------------------------------------

Page(s)


Subject Space
32
Summary
1
Superior Holders
37
Tax Expenses
16
TCCs
5
Telecommunications Equipment
58
Tenant
1
Tenant Damage
5
Tenant Energy Use Disclosure
57
Tenant Parties
26
Tenant's Initial Statement
11
Tenant's Option Rent Calculation
9
Tenant's Rebuttal Statement
11
Tenant's Share
18
Tenant's Signature
45
Tenant's Subleasing Costs
34
Third Party Contractor
29
Transfer
35
Transfer Notice
32
Transfer Premium
33
Transferee
32
Transfers
32
Underlying Documents
20
Water Sensors
57
Work Letter
5





800114.12/WLA
377185-00015/10-3-19/JNO/JNO
iv


KILROY REALTY
DEL MAR CORPORATE CENTER III
[Evofem Biosciences, Inc.]


